Exhibit 10.2

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of December 31, 2007 (as amended,
restated, supplemented or otherwise modified from time to time (this
“Agreement”)) is among GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), in its
capacity as agent for Lenders (as defined below), together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), HELICOS
BIOSCIENCES CORPORATION, a Delaware corporation (“Borrower”), and the other
entities or persons, if any, who are or hereafter become parties to this
Agreement as guarantors (each a “Guarantor” and collectively, the “Guarantors”,
and together with Borrower, each a “Loan Party” and collectively, “Loan
Parties”).

 

RECITALS

 

            Borrower wishes to borrow funds from time to time from Lenders, and
Lenders desire to make loans, advances and other extensions of credit, severally
and not jointly, to Borrower from time to time pursuant to the terms and
conditions of this Agreement.

 

AGREEMENT

 

Loan Parties, Agent and Lenders agree as follows:

 

1.             DEFINITIONS.

 

As used in this Agreement, all capitalized terms shall have the definitions as
provided herein.  Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP.  The term “financial
statements” shall include the accompanying notes and schedules.  All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).

 

2.             LOANS AND TERMS OF PAYMENT.

 


2.1.    PROMISE TO PAY.  BORROWER PROMISES TO PAY AGENT, FOR THE RATABLE
ACCOUNTS OF LENDERS, WHEN DUE PURSUANT TO THE TERMS HEREOF, THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF ALL LOANS, ADVANCES AND OTHER EXTENSIONS OF CREDIT MADE
SEVERALLY BY THE LENDERS TO BORROWER, TOGETHER WITH INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF SUCH LOANS, ADVANCES AND OTHER EXTENSIONS OF CREDIT AT THE
INTEREST RATES SET FORTH HEREIN.


 


2.2.    TERM LOANS.


 


(A)                         COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH LENDER, SEVERALLY, BUT NOT JOINTLY, AGREES TO MAKE TERM LOANS (EACH
A “TERM LOAN” AND COLLECTIVELY, THE “TERM LOANS”) TO BORROWER FROM TIME TO TIME
ON ANY BUSINESS DAY (AS DEFINED BELOW) DURING THE PERIOD FROM THE CLOSING DATE
(AS DEFINED BELOW) UNTIL JUNE 30, 2008 (THE “COMMITMENT TERMINATION DATE”) IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED SUCH LENDER’S COMMITMENT AS IDENTIFIED
ON SCHEDULE A HERETO (SUCH COMMITMENT OF EACH LENDER AS IT MAY BE AMENDED TO


 

--------------------------------------------------------------------------------


 


REFLECT ASSIGNMENTS MADE IN ACCORDANCE WITH THIS AGREEMENT OR TERMINATED OR
REDUCED IN ACCORDANCE WITH THIS AGREEMENT, ITS “COMMITMENT”, AND THE AGGREGATE
OF ALL SUCH COMMITMENTS, THE “COMMITMENTS”).  NOTWITHSTANDING THE FOREGOING, THE
AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOANS MADE HEREUNDER SHALL NOT EXCEED
$20,000,000 (THE “TOTAL COMMITMENT”).  EACH LENDER’S OBLIGATION TO FUND A TERM
LOAN SHALL BE LIMITED TO SUCH LENDER’S PRO RATA SHARE (AS DEFINED BELOW) OF SUCH
TERM LOAN.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE INITIAL TERM LOAN
SHALL BE MADE ON THE CLOSING DATE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
$10,000,000 (THE “INITIAL TERM LOAN”).   AFTER THE INITIAL TERM LOAN, BORROWER
MAY REQUEST NO MORE THAN ONE (1) ADDITIONAL TERM LOAN AND SUCH SUBSEQUENT TERM
LOAN MUST BE IN AN AMOUNT EQUAL TO $10,000,000 (THE “SUBSEQUENT TERM LOAN”).


 


(B)                         METHOD OF BORROWING.  WHEN BORROWER DESIRES THE
SUBSEQUENT TERM LOAN, BORROWER WILL NOTIFY AGENT (WHICH NOTICE SHALL BE
IRREVOCABLE) BY FACSIMILE (OR BY TELEPHONE, PROVIDED THAT SUCH TELEPHONIC NOTICE
SHALL BE PROMPTLY CONFIRMED IN WRITING, BUT IN ANY EVENT ON OR BEFORE THE
FOLLOWING BUSINESS DAY) ON THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE
DAY THE TERM LOAN IS TO BE MADE (OR SUCH SHORTER PERIOD OF TIME AS AGENT MAY
AGREE). AGENT AND LENDERS MAY ACT WITHOUT LIABILITY UPON THE BASIS OF SUCH
WRITTEN OR TELEPHONIC NOTICE BELIEVED BY AGENT TO BE FROM ANY AUTHORIZED OFFICER
OF BORROWER.  AGENT AND LENDERS SHALL HAVE NO DUTY TO VERIFY THE AUTHENTICITY OF
THE SIGNATURE APPEARING ON ANY SUCH WRITTEN NOTICE.


 


(C)                         FUNDING OF TERM LOANS.  PROMPTLY AFTER RECEIVING A
REQUEST FOR A TERM LOAN, AGENT SHALL NOTIFY EACH LENDER OF THE CONTENTS OF SUCH
REQUEST AND SUCH LENDER’S PRO RATA SHARE OF THE REQUESTED TERM LOAN.  UPON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, EACH LENDER, SEVERALLY AND
NOT JOINTLY, SHALL MAKE AVAILABLE TO AGENT ITS PRO RATA SHARE OF THE REQUESTED
TERM LOAN, IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN IMMEDIATELY
AVAILABLE FUNDS, TO THE COLLECTION ACCOUNT (AS DEFINED BELOW) PRIOR TO
11:00 A.M. NEW YORK TIME ON THE SPECIFIED DATE.  AGENT SHALL, UNLESS IT SHALL
HAVE DETERMINED THAT ONE OF THE CONDITIONS SET FORTH IN SECTION 4.1 OR 4.2, AS
APPLICABLE, HAS NOT BEEN SATISFIED, BY 4:00 P.M. NEW YORK TIME ON SUCH DAY,
CREDIT THE AMOUNTS RECEIVED BY IT IN LIKE FUNDS TO BORROWER BY WIRE TRANSFER TO,
UNLESS OTHERWISE SPECIFIED IN A DISBURSEMENT LETTER (AS DEFINED BELOW), THE
FOLLOWING DEPOSIT ACCOUNT OF BORROWER (OR SUCH OTHER DEPOSIT ACCOUNT AS
SPECIFIED IN WRITING BY AN AUTHORIZED OFFICER OF BORROWER AND ACCEPTABLE TO
AGENT) (THE “DESIGNATED DEPOSIT ACCOUNT”):


 

Bank Name:  RBS Citizens, National Association

Bank Address:  One Citizens Drive, Riverside, RI 02915

ABA#: 011 500 120

Account #: 1139857247

Account Name: Helicos BioSciences Corporation

Ref: Helicos BioSciences Corporation

 


(D)                         NOTES.  THE TERM LOANS OF EACH LENDER SHALL BE
EVIDENCED BY A PROMISSORY NOTE SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO
(EACH A “NOTE” AND, COLLECTIVELY, THE “NOTES”), AND BORROWER SHALL EXECUTE AND
DELIVER A NOTE TO EACH LENDER.  EACH NOTE SHALL REPRESENT THE OBLIGATION OF
BORROWER TO PAY TO SUCH LENDER THE LESSER OF (A) THE AGGREGATE UNPAID PRINCIPAL
AMOUNT OF ALL TERM LOANS MADE BY SUCH LENDER TO OR ON BEHALF OF BORROWER UNDER
THIS AGREEMENT OR (B) THE AMOUNT OF SUCH LENDER’S COMMITMENT, IN EACH CASE
TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN SECTION 2.3(B).

 

2

--------------------------------------------------------------------------------


 


 


(E)                         AGENT MAY ASSUME FUNDING.  UNLESS AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY PARTICULAR TERM LOAN THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO AGENT SUCH LENDER’S PRO RATA SHARE OF
SUCH TERM LOAN, AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE
TO IT ON THE DATE OF SUCH TERM LOAN IN ACCORDANCE WITH SUBSECTION (C) OF THIS
SECTION 2.2, AND MAY (BUT SHALL NOT BE OBLIGATED TO), IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE A CORRESPONDING AMOUNT FOR THE ACCOUNT OF BORROWER ON
SUCH DATE.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE SO MADE SUCH
AMOUNT AVAILABLE TO AGENT, SUCH LENDER AND BORROWER SEVERALLY AGREE TO REPAY TO
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DAY SUCH AMOUNT IS MADE AVAILABLE TO BORROWER
UNTIL THE DAY SUCH AMOUNT IS REPAID TO AGENT, AT (I) IN THE CASE OF BORROWER, A
RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE THERETO PURSUANT TO
SECTION 2.3(A), AND (II) IN THE CASE OF SUCH LENDER, A FLOATING RATE PER ANNUM
EQUAL TO, FOR EACH DAY FROM THE DAY SUCH AMOUNT IS MADE AVAILABLE TO BORROWER
UNTIL SUCH AMOUNT IS REIMBURSED TO AGENT, THE WEIGHTED AVERAGE OF THE RATES ON
OVERNIGHT FEDERAL FUNDS TRANSACTIONS AMONG MEMBERS OF THE FEDERAL RESERVE
SYSTEM, AS DETERMINED BY AGENT IN ITS SOLE DISCRETION (THE “FEDERAL FUNDS RATE”)
FOR THE FIRST BUSINESS DAY AND THEREAFTER, AT THE INTEREST RATE APPLICABLE TO
SUCH TERM LOAN.  IF SUCH LENDER SHALL REPAY SUCH CORRESPONDING AMOUNT TO AGENT,
THE AMOUNT SO REPAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH TERM
LOAN FOR PURPOSES OF THIS AGREEMENT.


 


2.3.    INTEREST AND REPAYMENT.


 


(A)                         INTEREST.  EACH TERM LOAN SHALL ACCRUE INTEREST IN
ARREARS FROM THE DATE MADE UNTIL SUCH TERM LOAN IS FULLY REPAID AT A FIXED PER
ANNUM RATE OF INTEREST EQUAL TO THE SUM OF (I) THE GREATER OF (A) THE TREASURY
RATE (AS DEFINED BELOW) IN EFFECT ON THE DAY THAT IS THREE (3) BUSINESS DAYS
PRIOR TO THE MAKING OF SUCH TERM LOAN AS DETERMINED BY AGENT AND (B) 3.84% PLUS
(II) 6.11%.   ALL COMPUTATIONS OF INTEREST AND FEES CALCULATED ON A PER ANNUM
BASIS SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY YEAR, CONSISTING OF
TWELVE 30-DAY MONTHS.  EACH DETERMINATION OF AN INTEREST RATE OR THE AMOUNT OF A
FEE HEREUNDER SHALL BE MADE BY AGENT AND SHALL BE CONCLUSIVE, BINDING AND FINAL
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.  AS USED HEREIN, THE TERM “TREASURY
RATE” MEANS A PER ANNUM RATE OF INTEREST EQUAL TO THE RATE PUBLISHED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM IN FEDERAL RESERVE STATISTICAL
RELEASE H.15 ENTITLED “SELECTED INTEREST RATES” UNDER THE HEADING “U.S.
GOVERNMENT SECURITIES/TREASURY CONSTANT MATURITIES” AS THE THREE YEAR TREASURIES
CONSTANT MATURITIES RATE.  IN THE EVENT RELEASE H.15 IS NO LONGER PUBLISHED,
AGENT SHALL SELECT A COMPARABLE PUBLICATION TO DETERMINE THE U.S. TREASURY NOTE
YIELD TO MATURITY.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THE TREASURY
RATE THREE (3) BUSINESS DAYS PRIOR TO FUNDING THE SUBSEQUENT TERM LOAN IS EQUAL
TO OR LESS THAN 2.84%, THE LENDERS, IN THEIR SOLE DISCRETION, AND ONLY IF THE
LENDERS ECONOMIC RETURN IS NOT NEGATIVELY AFFECTED, SHALL CONSIDER (BUT SHALL
HAVE NO OBLIGATION) REDUCING THE INTEREST RATE ON THE SUBSEQUENT TERM LOAN BELOW
9.95%.


 


(B)                         PAYMENTS OF PRINCIPAL AND INTEREST.  FOR THE INITIAL
TERM LOAN, BORROWER SHALL PAY TO THE AGENT, FOR THE RATABLE BENEFIT OF THE
LENDERS, (I) TWELVE (12) CONSECUTIVE PAYMENTS OF INTEREST ONLY (PAYABLE IN
ARREARS) AT THE RATE OF INTEREST DETERMINED IN ACCORDANCE WITH SECTION 2.3(A) ON
THE FIRST DAY OF EACH CALENDAR MONTH (A “SCHEDULED PAYMENT DATE”) COMMENCING ON
FEBRUARY 1, 2008 AND (II) TWENTY-FOUR (24) EQUAL CONSECUTIVE PAYMENTS OF
PRINCIPAL AND INTEREST (PAYABLE IN ARREARS) AT THE RATE OF INTEREST DETERMINED
IN ACCORDANCE WITH SECTION 2.3(A) ON EACH SCHEDULED PAYMENT DATE COMMENCING ON
FEBRUARY 1, 2009.  FOR THE SUBSEQUENT TERM LOAN, BORROWER SHALL PAY TO THE
AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, (I) NINE (9) CONSECUTIVE

 

3

--------------------------------------------------------------------------------


 

 


PAYMENTS OF INTEREST ONLY (PAYABLE IN ARREARS) AT THE RATE OF INTEREST
DETERMINED IN ACCORDANCE WITH SECTION 2.3(A) ON EACH SCHEDULED PAYMENT DATE
COMMENCING ON THE FIRST DAY OF THE SECOND CALENDAR MONTH OCCURRING AFTER THE
MONTH DURING WHICH SUCH TERM LOAN WAS MADE AND (II) TWENTY-SEVEN (27) EQUAL
CONSECUTIVE PAYMENTS OF PRINCIPAL AND INTEREST (PAYABLE IN ARREARS) AT THE RATE
OF INTEREST DETERMINED IN ACCORDANCE WITH SECTION 2.3(A) ON EACH SCHEDULED
PAYMENT DATE COMMENCING ON THE FIRST DAY OF THE ELEVENTH CALENDAR MONTH
OCCURRING AFTER THE MONTH DURING WHICH SUCH TERM LOAN WAS MADE (EACH SUCH
PAYMENT MADE PURSUANT TO CLAUSES (I) AND (II) OF EACH OF THE IMMEDIATELY
PRECEDING TWO SENTENCES, A “SCHEDULED PAYMENT”).  THE AMOUNT OF EACH SUCH
PAYMENT OF PRINCIPAL AND INTEREST SHALL BE CALCULATED BY THE AGENT AND SHALL BE
SUFFICIENT TO FULLY AMORTIZE THE PRINCIPAL AND INTEREST DUE WITH RESPECT TO THE
APPLICABLE TERM LOAN OVER SUCH REPAYMENT PERIOD.  NOTWITHSTANDING THE FOREGOING,
ALL UNPAID PRINCIPAL AND ACCRUED INTEREST WITH RESPECT TO A TERM LOAN IS DUE AND
PAYABLE IN FULL TO AGENT, FOR THE RATABLE BENEFIT OF LENDERS, ON THE EARLIER OF
(A) THE FIRST DAY OF THE THIRTY-SEVENTH MONTH FOLLOWING THE DATE SUCH TERM LOAN
WAS MADE OR (B) THE DATE THAT SUCH TERM LOAN OTHERWISE BECOMES DUE AND PAYABLE
HEREUNDER, WHETHER BY ACCELERATION OF THE OBLIGATIONS PURSUANT TO SECTION 8.2 OR
OTHERWISE (THE EARLIER OF (A) OR (B), THE “APPLICABLE TERM LOAN MATURITY DATE”).
EACH SCHEDULED PAYMENT, WHEN PAID, SHALL BE APPLIED FIRST TO THE PAYMENT OF
ACCRUED AND UNPAID INTEREST ON THE APPLICABLE TERM LOAN AND THEN TO UNPAID
PRINCIPAL BALANCE OF SUCH TERM LOAN.  WITHOUT LIMITING THE FOREGOING, ALL
OBLIGATIONS SHALL BE DUE AND PAYABLE ON THE APPLICABLE TERM LOAN MATURITY DATE
FOR THE LAST TERM LOAN MADE.


 


(C)                         INTERIM INTEREST PAYMENT.  FOR EACH TERM LOAN,
BORROWER SHALL MAKE AN ADVANCE PAYMENT OF INTEREST ON THE DATE OF FUNDING SUCH
TERM LOAN FOR THE PERIOD FROM SUCH DATE TO AND INCLUDING THE LAST DAY OF THE
MONTH IN WHICH SUCH TERM LOAN WAS SO MADE.


 


(D)                         NO REBORROWING.  ONCE A TERM LOAN IS REPAID OR
PREPAID, IT CANNOT BE REBORROWED.


 


(E)                         PAYMENTS.  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO
BE MADE BY ANY LOAN PARTY UNDER ANY DEBT DOCUMENT SHALL BE MADE IN IMMEDIATELY
AVAILABLE FUNDS IN U.S. DOLLARS, WITHOUT SETOFF OR COUNTERCLAIM TO THE
COLLECTION ACCOUNT (AS DEFINED BELOW) BEFORE 11:00 A.M. NEW YORK TIME ON THE
DATE WHEN DUE.  ALL PAYMENTS RECEIVED BY AGENT AFTER 11:00 A.M. NEW YORK TIME ON
ANY BUSINESS DAY OR AT ANY TIME ON A DAY THAT IS NOT A BUSINESS DAY SHALL BE
DEEMED TO BE RECEIVED ON THE NEXT BUSINESS DAY.  WHENEVER ANY PAYMENT REQUIRED
UNDER THIS AGREEMENT WOULD OTHERWISE BE DUE ON A DATE THAT IS NOT A BUSINESS
DAY, SUCH PAYMENT SHALL INSTEAD BE DUE ON THE NEXT BUSINESS DAY, AND ADDITIONAL
FEES OR INTEREST, AS THE CASE MAY BE, SHALL ACCRUE AND BE PAYABLE FOR THE PERIOD
OF SUCH EXTENSION.  THE PAYMENT OF ANY SCHEDULED PAYMENT PRIOR TO ITS DUE DATE
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON SUCH DUE DATE FOR PURPOSES OF
CALCULATING INTEREST HEREUNDER.  ALL REGULARLY SCHEDULED PAYMENTS DUE TO AGENT
AND LENDERS UNDER SECTION 2.3(B) SHALL BE EFFECTED BY AUTOMATIC DEBIT OF THE
APPROPRIATE FUNDS FROM BORROWER’S OPERATING ACCOUNT SPECIFIED ON THE EPS SETUP
FORM (AS DEFINED BELOW). AS USED HEREIN, THE TERM “COLLECTION ACCOUNT” MEANS THE
FOLLOWING ACCOUNT OF AGENT (OR SUCH OTHER ACCOUNT AS AGENT SHALL IDENTIFY TO
BORROWER IN WRITING):


 

Bank Name: Deutsche Bank

Bank Address: New York, NY

ABA Number: 021 001 033

Account Number: 50271079

 

4

--------------------------------------------------------------------------------


 

 

Account Name: GECC HH Cash Flow Collections

Ref: Helicos Biosciences Corporation/CFN #HFS2701

 


(F)                          WITHHOLDINGS AND INCREASED COSTS.  ALL PAYMENTS
SHALL BE MADE FREE AND CLEAR OF ANY TAXES, WITHHOLDINGS, DUTIES, IMPOSITIONS OR
OTHER CHARGES (OTHER THAN TAXES ON THE OVERALL NET INCOME OF ANY LENDER AND
COMPARABLE TAXES), SUCH THAT AGENT AND LENDERS WILL RECEIVE THE ENTIRE AMOUNT OF
ANY OBLIGATIONS (AS DEFINED BELOW), REGARDLESS OF SOURCE OF PAYMENT.  IF AGENT
OR ANY LENDER SHALL HAVE REASONABLY DETERMINED THAT THE INTRODUCTION OF OR ANY
CHANGE IN, AFTER THE DATE HEREOF, ANY LAW, TREATY, GOVERNMENTAL (OR
QUASI-GOVERNMENTAL) RULE, REGULATION, GUIDELINE OR ORDER REDUCES THE RATE OF
RETURN ON AGENT OR SUCH LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR INCREASES THE COST TO AGENT OR SUCH LENDER OF AGREEING TO MAKE OR
MAKING, FUNDING OR MAINTAINING ANY TERM LOAN, THEN BORROWER SHALL FROM TIME TO
TIME UPON WRITTEN DEMAND BY AGENT OR SUCH LENDER (WITH A COPY OF SUCH DEMAND TO
AGENT) PROMPTLY PAY TO AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH
LENDER, AS THE CASE MAY BE, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE AGENT OR
SUCH LENDER FOR SUCH REDUCTION OR FOR SUCH INCREASED COST.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH REDUCTION OR SUCH INCREASED COST THAT SHOWS THE BASIS OF THE
COMPUTATION THEREOF SUBMITTED BY AGENT OR SUCH LENDER (WITH A COPY TO AGENT) TO
BORROWER SHALL BE CONCLUSIVE AND BINDING ON BORROWER, ABSENT MANIFEST ERROR,
PROVIDED THAT,  NEITHER AGENT NOR ANY LENDER SHALL BE ENTITLED TO PAYMENT OF ANY
AMOUNTS UNDER THIS SECTION 2.3(F) UNLESS IT HAS DELIVERED SUCH CERTIFICATE TO
BORROWER WITHIN 180 DAYS AFTER THE OCCURRENCE OF THE CHANGES OR EVENTS GIVING
RISE TO THE INCREASED COSTS TO, OR REDUCTION IN THE AMOUNTS RECEIVED BY, AGENT
OR SUCH LENDER.  THIS PROVISION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


(G)                         LOAN RECORDS.  EACH LENDER SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS EVIDENCING THE OBLIGATIONS OF
BORROWER TO SUCH LENDER RESULTING FROM SUCH LENDER’S PRO RATA SHARE OF EACH TERM
LOAN, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.  AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE A LOAN ACCOUNT ON ITS BOOKS TO RECORD THE
TERM LOANS AND ANY OTHER EXTENSIONS OF CREDIT MADE BY LENDERS HEREUNDER, AND ALL
PAYMENTS THEREON MADE BY BORROWER.  THE ENTRIES MADE IN THE SUCH ACCOUNTS SHALL,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED, HOWEVER,
THAT NO ERROR IN SUCH ACCOUNT AND NO FAILURE OF ANY LENDER OR AGENT TO MAINTAIN
ANY SUCH ACCOUNT SHALL AFFECT THE OBLIGATIONS OF BORROWER TO REPAY THE
OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.


 


2.4.    PREPAYMENTS.  BORROWER CAN VOLUNTARILY PREPAY, UPON 5 BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO AGENT, ANY TERM LOAN IN FULL, BUT NOT IN PART.  UPON THE
DATE OF (A) ANY VOLUNTARY PREPAYMENT OF A TERM LOAN IN ACCORDANCE WITH THE
IMMEDIATELY PRECEDING SENTENCE OR (B) ANY MANDATORY PREPAYMENT OF A TERM LOAN
REQUIRED UNDER THIS AGREEMENT (WHETHER BY ACCELERATION OF THE OBLIGATIONS
PURSUANT TO SECTION 8.2 OR OTHERWISE), BORROWER SHALL PAY TO AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS, A SUM EQUAL TO (I) ALL OUTSTANDING PRINCIPAL
PLUS ACCRUED INTEREST WITH RESPECT TO THE SUCH TERM LOAN, (II) THE FINAL PAYMENT
FEE (AS SUCH TERM IS DEFINED IN SECTION 2.7(B)) FOR SUCH TERM LOAN, AND (III) A
PREPAYMENT PREMIUM (AS YIELD MAINTENANCE FOR THE LOSS OF A BARGAIN AND NOT AS A
PENALTY) EQUAL TO: (A) 8.00% OF THE OUTSTANDING PRINCIPAL OF SUCH TERM LOAN, IF
SUCH PAYMENT IS MADE ON OR PRIOR TO THE ONE YEAR ANNIVERSARY OF THE DATE SUCH
TERM LOAN WAS MADE (THE “APPLICABLE FIRST ANNIVERSARY”), (B) 2.00% OF THE
OUTSTANDING PRINCIPAL AMOUNT OF SUCH TERM LOAN, IF SUCH PREPAYMENT IS MADE AFTER
THE APPLICABLE FIRST ANNIVERSARY OF SUCH TERM LOAN BUT ON OR BEFORE THE TWO YEAR
ANNIVERSARY OF THE DATE SUCH TERM LOAN IS MADE (THE “APPLICABLE SECOND
ANNIVERSARY”), AND (C) 1.00% OF THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH TERM

 

5

--------------------------------------------------------------------------------


 


LOAN, IF SUCH PREPAYMENT IS MADE AFTER THE APPLICABLE SECOND ANNIVERSARY BUT
BEFORE THE FIRST DAY OF THE THIRTY-SEVENTH MONTH FOLLOWING THE DATE SUCH TERM
LOAN WAS MADE.


 


2.5.          LATE FEES.  IF AGENT DOES NOT RECEIVE ANY SCHEDULED PAYMENT OR
OTHER PAYMENT UNDER ANY DEBT DOCUMENT FROM ANY LOAN PARTY WITHIN 3 DAYS AFTER
ITS DUE DATE, THEN, AT AGENT’S ELECTION, SUCH LOAN PARTY AGREES TO PAY TO AGENT
FOR THE RATABLE BENEFIT OF ALL LENDERS, A LATE FEE EQUAL TO (A) 5.00% OF THE
AMOUNT OF SUCH UNPAID PAYMENT OR (B) SUCH LESSER AMOUNT THAT, IF PAID, WOULD NOT
CAUSE THE INTEREST AND FEES PAID BY SUCH LOAN PARTY UNDER THIS AGREEMENT TO
EXCEED THE MAXIMUM LAWFUL RATE (AS DEFINED BELOW) (THE “LATE FEE”).


 


2.6.    DEFAULT RATE.  ALL TERM LOANS AND OTHER OBLIGATIONS SHALL BEAR INTEREST,
AT THE OPTION OF AGENT OR UPON THE REQUEST OF THE REQUISITE LENDERS (AS DEFINED
BELOW), FROM AND AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT (AS DEFINED BELOW), AT A RATE EQUAL TO THE LESSER OF (A) 5.00% ABOVE THE
RATE OF INTEREST APPLICABLE TO SUCH OBLIGATIONS AS SET FORTH IN
SECTION 2.3(A) IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE EVENT OF DEFAULT AND
(B) THE MAXIMUM LAWFUL RATE (THE “DEFAULT RATE”).  THE APPLICATION OF THE
DEFAULT RATE SHALL NOT BE INTERPRETED OR DEEMED TO EXTEND ANY CURE PERIOD OR
WAIVE ANY DEFAULT OR EVENT OF DEFAULT OR OTHERWISE LIMIT THE AGENT’S OR ANY
LENDER’S RIGHT OR REMEDIES HEREUNDER.  ALL INTEREST PAYABLE AT THE DEFAULT RATE
SHALL BE PAYABLE ON DEMAND.


 


2.7.    LENDER FEES.


 


(A)                         UPFRONT PAYMENT.  IN CONSIDERATION FOR AGENT’S
AGREEMENT TO UNDERWRITE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, BORROWER
HAS PAID TO AGENT, FOR THE SOLE BENEFIT OF AGENT, AND AGENT HEREBY ACKNOWLEDGES
RECEIPT OF, A PAYMENT IN THE AMOUNT OF $100,000 (THE “UPFRONT PAYMENT”).  THE
UPFRONT PAYMENT SHALL BE FULLY EARNED BY AGENT AS A NON-REFUNDABLE UNDERWRITING
FEE.


 


(B)                         FINAL PAYMENT FEE.  UPON THE REPAYMENT IN FULL OF
ALL OUTSTANDING PRINCIPAL AMOUNTS WITH RESPECT TO ANY TERM LOAN (WHETHER
VOLUNTARILY, SCHEDULED OR MANDATORY OR OTHERWISE), FOR EACH TERM LOAN BORROWER
SHALL PAY TO AGENT, FOR THE RATABLE ACCOUNTS OF LENDERS, A FEE EQUAL TO 4.00% OF
THE ORIGINAL PRINCIPAL AMOUNT OF SUCH TERM LOAN (THE “FINAL PAYMENT FEE”).


 


2.8.    MAXIMUM LAWFUL RATE.  ANYTHING HEREIN, ANY NOTE OR ANY OTHER DEBT
DOCUMENT (AS DEFINED BELOW) TO THE CONTRARY NOTWITHSTANDING, THE OBLIGATIONS OF
LOAN PARTIES HEREUNDER AND THEREUNDER SHALL BE SUBJECT TO THE LIMITATION THAT
PAYMENTS OF INTEREST SHALL NOT BE REQUIRED, FOR ANY PERIOD FOR WHICH INTEREST IS
COMPUTED HEREUNDER, TO THE EXTENT (BUT ONLY TO THE EXTENT) THAT CONTRACTING FOR
OR RECEIVING SUCH PAYMENT BY AGENT AND LENDERS WOULD BE CONTRARY TO THE
PROVISIONS OF ANY LAW APPLICABLE TO AGENT AND  LENDERS LIMITING THE HIGHEST RATE
OF INTEREST WHICH MAY BE LAWFULLY CONTRACTED FOR, CHARGED OR RECEIVED BY  AGENT
AND LENDERS, AND IN SUCH EVENT LOAN PARTIES SHALL PAY AGENT AND LENDERS INTEREST
AT THE HIGHEST RATE PERMITTED BY APPLICABLE LAW (“MAXIMUM LAWFUL RATE”);
PROVIDED, HOWEVER, THAT IF AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE
HEREUNDER OR THEREUNDER IS LESS THAN THE MAXIMUM LAWFUL RATE, LOAN PARTIES SHALL
CONTINUE TO PAY INTEREST HEREUNDER AT THE MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS
THE TOTAL INTEREST RECEIVED BY AGENT AND LENDERS IS EQUAL TO THE TOTAL INTEREST
THAT WOULD HAVE BEEN RECEIVED HAD THE INTEREST PAYABLE HEREUNDER BEEN (BUT FOR
THE OPERATION OF THIS PARAGRAPH) THE INTEREST RATE PAYABLE SINCE THE MAKING OF
THE INITIAL TERM LOAN AS OTHERWISE PROVIDED IN THIS AGREEMENT, ANY NOTE OR ANY
OTHER DEBT DOCUMENT.

 

6

--------------------------------------------------------------------------------


 

3.             CREATION OF SECURITY INTEREST.

 


3.1.    GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE PROMPT PAYMENT AND
PERFORMANCE, WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE, OF
ALL TERM LOANS AND OTHER DEBT, OBLIGATIONS AND LIABILITIES OF ANY KIND
WHATSOEVER OF BORROWER TO AGENT AND LENDERS UNDER THE DEBT DOCUMENTS (WHETHER
FOR PRINCIPAL, INTEREST, FEES, EXPENSES, PREPAYMENT PREMIUMS, INDEMNITIES,
REIMBURSEMENTS OR OTHER SUMS, AND WHETHER OR NOT SUCH AMOUNTS ACCRUE AFTER THE
FILING OF ANY PETITION IN BANKRUPTCY OR AFTER THE COMMENCEMENT OF ANY
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING, AND WHETHER OR NOT ALLOWED IN
SUCH CASE OR PROCEEDING), ABSOLUTE OR CONTINGENT, NOW EXISTING OR ARISING IN THE
FUTURE, INCLUDING BUT NOT LIMITED TO THE PAYMENT AND PERFORMANCE OF ANY
OUTSTANDING NOTES, AND ANY RENEWALS, EXTENSIONS AND MODIFICATIONS OF SUCH TERM
LOANS AND THE OBLIGATIONS ARISING UNDER THE GE EQUIPMENT LOAN (AS DEFINED BELOW)
(SUCH INDEBTEDNESS UNDER THE NOTES, TERM LOANS, THE GE EQUIPMENT LOAN AND OTHER
DEBT, OBLIGATIONS AND LIABILITIES IN CONNECTION WITH THE DEBT DOCUMENTS ARE
COLLECTIVELY CALLED THE “OBLIGATIONS”), AND AS SECURITY FOR THE PROMPT PAYMENT
AND PERFORMANCE BY EACH GUARANTOR OF THE GUARANTEED OBLIGATIONS AS DEFINED IN
THE GUARANTY (AS DEFINED BELOW), EACH LOAN PARTY DOES HEREBY GRANT TO AGENT, ON
BEHALF OF ITSELF AND LENDERS, A SECURITY INTEREST IN THE PROPERTY LISTED BELOW
(ALL HEREINAFTER COLLECTIVELY CALLED THE “COLLATERAL”):


 

All of such Loan Party’s personal property of every kind and nature (except for
(a) Intellectual Property, as defined in, and to the extent excluded pursuant
to, Section 3.3 and (b) up to $500,000 held as letter of credit cash collateral
in account number 1170338428 with RBS Citizens, National Association) whether
now owned or hereafter acquired by, or arising in favor of, such Loan Party, and
regardless of where located, including, without limitation, all accounts,
chattel paper (whether tangible or electronic), commercial tort claims, deposit
accounts, documents, equipment, financial assets, fixtures, goods, instruments,
investment property (including, without limitation, all securities accounts),
inventory, letter-of-credit rights, letters of credit, securities, supporting
obligations, cash, cash equivalents, any other contract rights (including,
without limitation, rights under any license agreements), or rights to the
payment of money, and general intangibles, and all books and records of such
Loan Party relating thereto, and in and against all additions, attachments,
accessories and accessions to such property, all substitutions, replacements or
exchanges therefor, all proceeds, insurance claims, products, profits and other
rights to payments not otherwise included in the foregoing (with each of the
foregoing terms that are defined in the UCC having the meaning set forth in the
UCC).

 

Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, and other than security interests granted in favor of
General Electric Capital Corporation pursuant to the GE Equipment Loan, first
priority security interest in the presently existing Collateral, and will
constitute a valid, and other than security interests granted in favor of
General Electric Capital Corporation pursuant to the GE Equipment Loan, first
priority security interest in Collateral acquired after the date hereof.  Each
Loan Party hereby covenants that it shall give written notice to Agent promptly
upon the acquisition by such Loan Party or creation in favor of such Loan Party
of any commercial tort claim which could reasonably be expected to result in a
recovery in excess of $100,000 after the Closing Date.

 


3.2.    FINANCING STATEMENTS.  EACH LOAN PARTY HEREBY AUTHORIZES AGENT TO FILE
UCC FINANCING STATEMENTS WITH ALL APPROPRIATE JURISDICTIONS TO PERFECT AGENT’S
SECURITY INTEREST (FOR THE BENEFIT OF ITSELF AND THE LENDERS) GRANTED HEREBY.

 

7

--------------------------------------------------------------------------------


 

 


3.3.    GRANT OF SECURITY INTEREST IN PROCEEDS OF INTELLECTUAL PROPERTY.  THE
COLLATERAL SHALL NOT INCLUDE ANY OF INTELLECTUAL PROPERTY OF ANY LOAN PARTY,
WHICH SHALL BE DEFINED AS ANY AND ALL COPYRIGHT, TRADEMARK, SERVICEMARK, PATENT,
DESIGN RIGHT, SOFTWARE, TRADE SECRET AND INTANGIBLE RIGHTS RELATED THERETO OF A
LOAN PARTY AND ANY APPLICATIONS, REGISTRATIONS, CLAIMS, PRODUCTS, AWARDS,
JUDGMENTS, AMENDMENTS, RENEWALS, EXTENSIONS, IMPROVEMENTS, LICENSES AND
INSURANCE CLAIMS RELATED THERETO (COLLECTIVELY, “INTELLECTUAL PROPERTY”) NOW
OWNED OR HEREAFTER ACQUIRED, OR ANY CLAIMS FOR DAMAGES BY WAY OF ANY PAST,
PRESENT OR FUTURE INFRINGEMENT OF ANY OF THE FOREGOING; PROVIDED HOWEVER, THAT
THE COLLATERAL SHALL INCLUDE ALL CASH, ROYALTY FEES, OTHER PROCEEDS, ACCOUNTS
AND GENERAL INTANGIBLES THAT CONSIST OF RIGHTS OF PAYMENT TO OR ON BEHALF OF A
LOAN PARTY OR PROCEEDS FROM THE SALE, LICENSING OR OTHER DISPOSITION OF ALL OR
ANY PART OF, OR RIGHTS IN, THE INTELLECTUAL PROPERTY BY OR ON BEHALF OF A LOAN
PARTY (“RIGHTS TO PAYMENT”).  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT IT IS
NECESSARY UNDER APPLICABLE LAW IN ANY BANKRUPTCY OR INSOLVENCY PROCEEDING
INVOLVING A LOAN PARTY FOR AGENT (ON BEHALF OF ITSELF AND LENDERS) TO HAVE A
SECURITY INTEREST IN THE UNDERLYING INTELLECTUAL PROPERTY IN ORDER FOR AGENT TO
HAVE (I) A SECURITY INTEREST IN THE RIGHTS TO PAYMENT AND (II) A SECURITY
INTEREST IN ANY PAYMENTS WITH RESPECT TO RIGHTS TO PAYMENT THAT ARE RECEIVED
AFTER THE COMMENCEMENT OF SUCH BANKRUPTCY OR INSOLVENCY PROCEEDING, THEN THE
COLLATERAL SHALL AUTOMATICALLY, AND EFFECTIVE AS OF THE DATE HEREOF, INCLUDE THE
INTELLECTUAL PROPERTY SOLELY TO THE EXTENT NECESSARY TO PERMIT ATTACHMENT AND
PERFECTION OF AGENT’S SECURITY INTEREST (ON BEHALF OF ITSELF AND LENDERS) IN THE
RIGHTS TO PAYMENT AND ANY PAYMENTS IN RESPECT THEREOF THAT ARE RECEIVED AFTER
THE COMMENCEMENT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING.  AGENT HEREBY
AGREES ON BEHALF OF ITSELF AND THE LENDERS THAT, IF AGENT OBTAINS A SECURITY
INTEREST IN THE INTELLECTUAL PROPERTY PURSUANT TO THE IMMEDIATELY PRECEDING
SENTENCE, AGENT WILL NOT EXERCISE ANY REMEDIES (UNDER THE UCC OR OTHERWISE) WITH
RESPECT TO THE INTELLECTUAL PROPERTY (OTHER THAN REMEDIES WITH RESPECT TO RIGHTS
TO PAYMENT OR ANY OTHER PROCEEDS OF THE INTELLECTUAL PROPERTY).


 


3.4.    TERMINATION OF SECURITY INTEREST.  SUBJECT TO SECTION 10.9, AGENT’S LIEN
ON THE COLLATERAL (ON BEHALF OF ITSELF AND LENDERS) SHALL CONTINUE UNTIL ALL OF
THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS AGAINST WHICH
NO CLAIM SHALL HAVE BEEN ASSERTED OR REASONABLY BELIEVED BY LENDERS TO BE
PENDING) ARE INDEFEASIBLY REPAID IN FULL IN CASH, ALL OF THE COMMITMENTS
HEREUNDER ARE TERMINATED, AND THIS AGREEMENT SHALL HAVE BEEN TERMINATED (THE
“TERMINATION DATE”).  UPON THE TERMINATION DATE, AGENT SHALL, AT LOAN PARTIES’
SOLE COST AND EXPENSE AND WITHOUT ANY RECOURSE, REPRESENTATION OR WARRANTY,
RELEASE ITS LIENS IN THE COLLATERAL, AND ALL RIGHTS REMAINING THEREIN, IF ANY,
SHALL REVERT TO LOAN PARTIES.

 

 

4.             CONDITIONS OF CREDIT EXTENSIONS

 


4.1.    CONDITIONS PRECEDENT TO INITIAL TERM LOAN.  NO LENDER SHALL BE OBLIGATED
TO MAKE THE INITIAL TERM LOAN, OR TO TAKE, FULFILL, OR PERFORM ANY OTHER ACTION
HEREUNDER, UNTIL THE FOLLOWING HAVE BEEN DELIVERED TO THE AGENT (THE DATE ON
WHICH THE LENDERS MAKE THE INITIAL TERM LOAN AFTER ALL SUCH CONDITIONS SHALL
HAVE BEEN SATISFIED IN A MANNER SATISFACTORY TO AGENT OR WAIVED IN ACCORDANCE
WITH THIS AGREEMENT, THE “CLOSING DATE”):


 


(A)                         A COUNTERPART OF THIS AGREEMENT DULY EXECUTED BY
EACH LOAN PARTY;


 


(B)                         A CERTIFICATE EXECUTED BY THE SECRETARY OF EACH LOAN
PARTY, THE FORM OF WHICH IS ATTACHED HERETO AS EXHIBIT B (THE “SECRETARY’S
CERTIFICATE”), PROVIDING VERIFICATION OF INCUMBENCY AND ATTACHING (I) SUCH LOAN
PARTY’S BOARD RESOLUTIONS APPROVING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER DEBT DOCUMENTS AND (II) SUCH LOAN PARTY’S GOVERNING
DOCUMENTS;

 

8

--------------------------------------------------------------------------------


 


(C)                         NOTES DULY EXECUTED BY BORROWER IN FAVOR OF EACH
APPLICABLE LENDER;


 


(D)                         FILED COPIES OF UCC FINANCING STATEMENTS, COLLATERAL
ASSIGNMENTS, AND TERMINATIONS STATEMENTS, WITH RESPECT TO THE COLLATERAL, AS
AGENT SHALL REQUEST;


 


(E)                         CERTIFICATES OF INSURANCE EVIDENCING THE INSURANCE
COVERAGE, AND SATISFACTORY ADDITIONAL INSURED AND LENDER LOSS PAYABLE
ENDORSEMENTS, IN EACH CASE AS REQUIRED PURSUANT TO SECTION 6.4 HEREIN;


 


(F)                          CURRENT UCC LIEN, JUDGMENT, BANKRUPTCY AND TAX LIEN
SEARCH RESULTS DEMONSTRATING THAT THERE ARE NO OTHER SECURITY INTERESTS OR LIENS
ON THE COLLATERAL, OTHER THAN PERMITTED LIENS (AS DEFINED BELOW);


 


(G)                         [RESERVED];


 


(H)                         AN OFFICER’S CERTIFICATE IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER OF BORROWER, CERTIFYING THAT, AS OF THE CLOSING DATE,
(I) SINCE DECEMBER 31, 2006, NO MATERIAL ADVERSE EFFECT (AS DEFINED BELOW) HAS
OCCURRED, (II) EACH OF THE BORROWER AND THE LOAN PARTIES IS SOLVENT,
INDIVIDUALLY AND ON A CONSOLIDATED BASIS, (III) ALL OF THE REPRESENTATIONS AND
WARRANTIES ARE TRUE AND CORRECT AND (IV) CERTIFYING TO SUCH OTHER MATTERS AS
AGENT DEEMS REASONABLY APPROPRIATE;


 


(I)                          A CERTIFICATE OF GOOD STANDING OF EACH LOAN PARTY
FROM THE JURISDICTION OF SUCH LOAN PARTY’S ORGANIZATION AND A CERTIFICATE OF
FOREIGN QUALIFICATION FROM EACH JURISDICTION WHERE SUCH LOAN PARTY’S FAILURE TO
BE SO QUALIFIED COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
IN EACH CASE AS OF A RECENT DATE ACCEPTABLE TO AGENT;


 


(J)                          A LANDLORD CONSENT AND/OR BAILEE LETTER IN FAVOR OF
AGENT EXECUTED BY THE LANDLORD OR BAILEE, AS APPLICABLE, FOR ANY THIRD PARTY
LOCATION WHERE (A) ANY LOAN PARTY’S PRINCIPAL PLACE OF BUSINESS, (B) ANY LOAN
PARTY’S BOOKS OR RECORDS OR (C) COLLATERAL WITH AN AGGREGATE VALUE IN EXCESS OF
$250,000 IS LOCATED, A FORM OF WHICH IS ATTACHED HERETO AS EXHIBIT C-1 AND
EXHIBIT C-2, AS APPLICABLE (“ACCESS AGREEMENT”);


 


(K)                         A LEGAL OPINION OF LOAN PARTIES’ COUNSEL, IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT;


 


(L)                          A COMPLETED EPS SET-UP FORM, A FORM OF WHICH IS
ATTACHED HERETO AS EXHIBIT E (THE “EPS SETUP FORM”);


 


(M)                              A COMPLETED PERFECTION CERTIFICATE, DULY
EXECUTED BY EACH LOAN PARTY, A FORM OF WHICH AGENT PREVIOUSLY DELIVERED TO
BORROWER (THE “PERFECTION CERTIFICATE”; ATTACHED HERETO AS EXHIBIT G);


 


(N)                         ONE OR MORE ACCOUNT CONTROL AGREEMENTS (AS DEFINED
BELOW), IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, DULY EXECUTED BY
THE APPLICABLE LOAN PARTIES AND THE APPLICABLE DEPOSITORY OR FINANCIAL
INSTITUTION, FOR EACH DEPOSIT AND SECURITIES ACCOUNT (OTHER THAN ACCOUNTS USED
EXCLUSIVELY FOR PAYROLL AND WITHHOLDING TAX PURPOSES) LISTED ON THE PERFECTION
CERTIFICATE;

 

9

--------------------------------------------------------------------------------


 


(O)                               A PLEDGE AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, EXECUTED BY EACH LOAN PARTY AND PLEDGING TO
AGENT, FOR THE BENEFIT OF ITSELF AND THE LENDERS, A SECURITY INTEREST IN
(A) 100% OF THE SHARES OF THE OUTSTANDING CAPITAL STOCK, OF ANY CLASS, OF EACH
SUBSIDIARY (AS DEFINED BELOW) OF EACH LOAN PARTY THAT IS INCORPORATED UNDER THE
LAWS OF ANY STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA, (B) SHARES
OF THE OUTSTANDING CAPITAL STOCK OF ANY CLASS OF EACH SUBSIDIARY OF SUCH LOAN
PARTY THAT IS NOT INCORPORATED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES
OR THE DISTRICT OF COLUMBIA (A “FOREIGN SUBSIDIARY”) THAT CONSTITUTE 65% OF THE
TOTAL COMBINED VOTING POWER OF ALL CAPITAL STOCK OF ALL CLASSES OF SUCH FOREIGN
SUBSIDIARY  (PROVIDED, THAT WITH RESPECT TO ANY FOREIGN SUBSIDIARY, TO THE
EXTENT THAT THERE IS NO 956 IMPACT (AS DEFINED BELOW) SUCH PLEDGE SHALL BE FOR
ONE-HUNDRED PERCENT (100%) OF SUCH FOREIGN SUBSIDIARY’S OUTSTANDING VOTING AND
NON-VOTING CAPITAL STOCK AND STOCK EQUIVALENTS) AND (C) ANY AND ALL INDEBTEDNESS
(AS DEFINED BELOW) OWING TO LOAN PARTIES (THE “PLEDGE AGREEMENT”). A “956
IMPACT” WILL BE DEEMED TO EXIST TO THE EXTENT THE ISSUANCE OF A GUARANTY BY,
GRANT OF A LIEN BY, OR PLEDGE OF GREATER THAN TWO-THIRDS OF THE VOTING STOCK AND
STOCK EQUIVALENTS OF, A FOREIGN SUBSIDIARY, WOULD RESULT IN MATERIAL INCREMENTAL
INCOME TAX LIABILITY UNDER SECTION 956 OF THE U.S. INTERNAL REVENUE CODE OF 1986
(THE “CODE”), TAKING INTO ACCOUNT ACTUAL ANTICIPATED REPATRIATION OF FUNDS,
FOREIGN TAX CREDITS AND OTHER RELEVANT FACTORS;


 


(P)                         A POST CLOSING LETTER AGREEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, EXECUTED BY EACH LOAN PARTY AND AGENT (THE
“POST CLOSING LETTER”);


 


(Q)                         A DISBURSEMENT INSTRUCTION LETTER, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, EXECUTED BY EACH LOAN PARTY (THE “DISBURSEMENT
LETTER”);


 


(R)                          ALL OTHER DOCUMENTS AND INSTRUMENTS AS AGENT MAY
REASONABLY DEEM NECESSARY OR APPROPRIATE TO EFFECTUATE THE INTENT AND PURPOSE OF
THIS AGREEMENT (TOGETHER WITH THE AGREEMENT, NOTE, THE PERFECTION CERTIFICATE,
THE PLEDGE AGREEMENT, THE GUARANTY, THE SECRETARY’S CERTIFICATE AND THE
DISBURSEMENT LETTER, AND ALL OTHER AGREEMENTS, INSTRUMENTS, DOCUMENTS AND
CERTIFICATES EXECUTED AND/OR DELIVERED TO OR IN FAVOR OF AGENT FROM TIME TO TIME
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE
“DEBT DOCUMENTS”); AND


 


(S)                         BORROWER SHALL HAVE REIMBURSED AGENT AND LENDERS FOR
ALL FEES, COSTS AND EXPENSES OF CLOSING PRESENTED AS OF THE DATE OF THIS
AGREEMENT.


 


4.2.    CONDITIONS PRECEDENT TO ALL TERM LOANS.  NO LENDER SHALL BE OBLIGATED TO
MAKE ANY TERM LOAN, INCLUDING THE INITIAL TERM LOAN, UNLESS THE FOLLOWING
ADDITIONAL CONDITIONS HAVE BEEN SATISFIED:


 


(A)                         (I) ALL REPRESENTATIONS AND WARRANTIES IN SECTION 5
BELOW SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE DATE OF SUCH TERM LOAN
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT WHERE SUCH REPRESENTATIONS
AND WARRANTIES HAVE A MATERIAL QUALIFIER IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS; (II) NO EVENT OF DEFAULT
OR ANY OTHER EVENT, WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT (SUCH EVENT, A “DEFAULT”) HAS
OCCURRED AND IS CONTINUING OR WILL RESULT FROM THE MAKING OF ANY TERM LOAN AND
(III) AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM AN AUTHORIZED OFFICER OF EACH
LOAN PARTY CONFIRMING EACH OF THE FOREGOING;

 

10

--------------------------------------------------------------------------------


 

 


(B)                         AGENT SHALL HAVE RECEIVED THE REDELIVERY OR
SUPPLEMENTAL DELIVERY OF THE ITEMS SET FORTH IN THE FOLLOWING SECTIONS TO THE
EXTENT CIRCUMSTANCES HAVE CHANGED SINCE THE INITIAL TERM LOAN:  SECTIONS 4.1(B),
(E), (F), (I), (J), (K), (M) AND (Q);


 


(C)                         WITH RESPECT TO THE SUBSEQUENT TERM LOAN ONLY, AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO AGENT THAT BORROWER HAS
SUCCESSFULLY SOLD AND SHIPPED AT LEAST 5 UNITS OF  ITS HELICOS GENETIC ANALYSIS
SYSTEMS, WHICH INCLUDE THE HELISCOPE SINGLE MOLECULE SEQUENCER (THE
“HELISCOPE”), [***]; AND


 


(D)                         AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
AGREEMENTS, INSTRUMENTS OR INFORMATION AS AGENT SHALL REASONABLY REQUEST.

 

5.             REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.

 

Each Loan Party, jointly and severally, represents, warrants and covenants to
Agent and each Lender that:

 


5.1.    DUE ORGANIZATION AND AUTHORIZATION.  EACH LOAN PARTY’S EXACT LEGAL NAME
IS AS SET FORTH IN THE PERFECTION CERTIFICATE AND EACH LOAN PARTY IS, AND WILL
REMAIN, DULY ORGANIZED, EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS ORGANIZATION AS SPECIFIED IN THE PERFECTION CERTIFICATE, HAS ITS
CHIEF EXECUTIVE OFFICE AT THE LOCATION SPECIFIED IN THE PERFECTION CERTIFICATE,
AND IS, AND WILL REMAIN, DULY QUALIFIED AND LICENSED IN EVERY JURISDICTION
WHEREVER NECESSARY TO CARRY ON ITS BUSINESS AND OPERATIONS, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED AND LICENSED COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH LOAN PARTY AND CONSTITUTE
LEGAL, VALID AND BINDING AGREEMENTS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS. 
THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH DEBT DOCUMENT
EXECUTED OR TO BE EXECUTED BY IT IS IN EACH CASE WITHIN SUCH LOAN PARTY’S
POWERS.


 


5.2.    REQUIRED CONSENTS.  NO FILING, REGISTRATION, QUALIFICATION WITH, OR
APPROVAL, CONSENT OR WITHHOLDING OF OBJECTIONS FROM, ANY GOVERNMENTAL AUTHORITY
OR INSTRUMENTALITY OR ANY OTHER ENTITY OR PERSON IS REQUIRED WITH RESPECT TO THE
ENTRY INTO, OR PERFORMANCE BY ANY LOAN PARTY OF, ANY OF THE DEBT DOCUMENTS,
EXCEPT ANY ALREADY OBTAINED.


 


5.3.    NO CONFLICTS.  THE ENTRY INTO, AND PERFORMANCE BY EACH LOAN PARTY OF,
THE DEBT DOCUMENTS WILL NOT (A) VIOLATE ANY OF THE ORGANIZATIONAL DOCUMENTS OF
SUCH LOAN PARTY, (B) VIOLATE ANY LAW, RULE, REGULATION, ORDER, AWARD OR JUDGMENT
APPLICABLE TO SUCH LOAN PARTY, OR (C) RESULT IN ANY BREACH OF OR CONSTITUTE A
DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY LIEN, CLAIM OR ENCUMBRANCE ON
ANY OF SUCH LOAN PARTY’S PROPERTY (EXCEPT FOR LIENS IN FAVOR OF AGENT, ON BEHALF
OF ITSELF AND LENDERS) PURSUANT TO, ANY INDENTURE, MORTGAGE, DEED OF TRUST, BANK
LOAN, CREDIT AGREEMENT, OR OTHER MATERIAL AGREEMENT (AS DEFINED BELOW) TO WHICH
SUCH LOAN PARTY IS A PARTY.  AS USED HEREIN, “MATERIAL AGREEMENT” SHALL MEAN ANY
AGREEMENT OR CONTRACT TO WHICH SUCH LOAN PARTY IS A PARTY AND INVOLVING THE
RECEIPT OR PAYMENT OF AMOUNTS IN THE AGGREGATE EXCEEDING $250,000 PER YEAR AND
(II) ANY AGREEMENT OR CONTRACT TO WHICH SUCH LOAN PARTY IS A PARTY THE
TERMINATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  SUBJECT TO THE POST CLOSING LETTER, A DESCRIPTION OF ALL MATERIAL
AGREEMENTS AS OF THE CLOSING DATE IS SET FORTH ON SCHEDULE B HERETO AND, AS OF
THE DATE OF DELIVERY OF THE UPDATED SCHEDULE B PURSUANT TO THE POST CLOSING
LETTER, SUCH UPDATED SCHEDULE B SHALL INCLUDE A DESCRIPTION OF ALL MATERIAL
AGREEMENTS AS OF SUCH DATE.

 

11

--------------------------------------------------------------------------------


 


5.4.    LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, AND TO THE BEST
OF THE LOAN PARTIES’ KNOWLEDGE, THERE ARE NO INVESTIGATIONS, PENDING AGAINST OR
AFFECTING ANY LOAN PARTY BEFORE ANY COURT, FEDERAL, STATE, PROVINCIAL, MUNICIPAL
OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR ANY BASIS THEREOF, WHICH INVOLVES THE
POSSIBILITY OF ANY JUDGMENT OR LIABILITY THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, OR WHICH QUESTIONS THE VALIDITY OF THE DEBT
DOCUMENTS, OR THE OTHER DOCUMENTS REQUIRED THEREBY OR ANY ACTION TO BE TAKEN
PURSUANT TO ANY OF THE FOREGOING, NOR DOES ANY LOAN PARTY HAVE REASON TO BELIEVE
THAT ANY SUCH ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS ARE THREATENED.  AS
USED IN THIS AGREEMENT, THE TERM “MATERIAL ADVERSE EFFECT” SHALL MEAN A MATERIAL
ADVERSE EFFECT ON ANY OF (A) THE OPERATIONS, BUSINESS, ASSETS, PROPERTIES, OR
CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER, INDIVIDUALLY, OR THE LOAN
PARTIES, COLLECTIVELY, (B) THE ABILITY OF A LOAN PARTY TO PERFORM ANY OF ITS
OBLIGATIONS UNDER ANY DEBT DOCUMENT TO WHICH IT IS A PARTY, (C) THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF ANY DEBT DOCUMENT, (D) THE RIGHTS AND REMEDIES OF
AGENT OR LENDERS UNDER ANY DEBT DOCUMENT OR (E) THE VALIDITY, PERFECTION OR
PRIORITY OF ANY LIEN IN FAVOR OF AGENT, ON BEHALF OF ITSELF AND LENDERS, ON ANY
OF THE COLLATERAL.


 


5.5.    FINANCIAL STATEMENTS.  ALL FINANCIAL STATEMENTS DELIVERED TO AGENT AND
LENDERS PURSUANT TO SECTION 6.3 HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
(SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, TO THE ABSENCE OF
FOOTNOTES AND NORMAL YEAR END AUDIT ADJUSTMENTS), AND SINCE THE DATE OF THE MOST
RECENT AUDITED FINANCIAL STATEMENT, NO EVENT HAS OCCURRED WHICH HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO
MATERIAL ADVERSE DEVIATION FROM THE MOST RECENT ANNUAL OPERATING PLAN OF
BORROWER DELIVERED TO AGENT AND LENDERS IN ACCORDANCE WITH SECTION 6.3.


 


5.6.    USE OF PROCEEDS.  THE PROCEEDS OF THE TERM LOANS SHALL BE USED FOR
WORKING CAPITAL, CAPITAL EXPENDITURES AND GENERAL CORPORATE PURPOSES.


 


5.7.    COLLATERAL.  EACH LOAN PARTY IS, AND WILL REMAIN, THE SOLE AND LAWFUL
OWNER, AND IN POSSESSION OF (EITHER DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
BAILEES TO THE EXTENT THAT THE LOAN PARTIES ARE IN COMPLIANCE WITH SECTION 6.6
WITH RESPECT TO SUCH BAILEE), THE COLLATERAL, AND HAS THE SOLE RIGHT AND LAWFUL
AUTHORITY TO GRANT THE SECURITY INTEREST DESCRIBED IN THIS AGREEMENT.  THE
COLLATERAL IS, AND WILL REMAIN, FREE AND CLEAR OF ALL LIENS, CLAIMS AND
ENCUMBRANCES OF ANY KIND WHATSOEVER, EXCEPT FOR (A) LIENS IN FAVOR OF AGENT, ON
BEHALF OF ITSELF AND LENDERS, TO SECURE THE OBLIGATIONS, (B) LIENS (I) WITH
RESPECT TO THE PAYMENT OF TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR
(II) OF SUPPLIERS, CARRIERS, MATERIALMEN, WAREHOUSEMEN, WORKMEN OR MECHANICS AND
OTHER SIMILAR LIENS, IN EACH CASE IMPOSED BY LAW AND ARISING IN THE ORDINARY
COURSE OF BUSINESS, AND SECURING AMOUNTS THAT ARE NOT YET DUE OR THAT ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH
RESPECT TO WHICH ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS ARE
MAINTAINED ON THE BOOKS OF THE APPLICABLE LOAN PARTY IN ACCORDANCE WITH GAAP AND
WHICH DO NOT INVOLVE, IN THE REASONABLE JUDGMENT OF AGENT, THE LIKELY RISK OF
THE SALE, FORFEITURE OR LOSS OF ANY PORTION OF THE COLLATERAL IN EXCESS OF
$250,000 (A “PERMITTED CONTEST”), (C) LIENS EXISTING ON THE DATE HEREOF AND SET
FORTH ON SCHEDULE B HERETO, (D) LIENS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 7.2(C) BELOW, PROVIDED THAT (I) SUCH LIENS EXIST PRIOR TO THE
ACQUISITION OF, OR ATTACH SUBSTANTIALLY SIMULTANEOUS WITH, OR WITHIN 20 DAYS
AFTER THE, ACQUISITION, REPAIR, IMPROVEMENT OR CONSTRUCTION OF, SUCH PROPERTY
FINANCED BY SUCH INDEBTEDNESS AND (II) SUCH LIENS DO NOT EXTEND TO ANY PROPERTY
OF A LOAN PARTY OTHER THAN THE PROPERTY (AND PROCEEDS THEREOF) ACQUIRED OR
BUILT, OR THE IMPROVEMENTS OR REPAIRS, FINANCED BY SUCH INDEBTEDNESS,
(E) LICENSES DESCRIBED IN SECTION 7.3(C) AND (D) BELOW, AND (F) LIENS SECURING
INDEBTEDNESS ARISING UNDER THE GE EQUIPMENT LOAN (ALL OF SUCH LIENS DESCRIBED IN
THE FOREGOING CLAUSES (A) THROUGH (F) ARE CALLED  “PERMITTED LIENS”).

 

12

--------------------------------------------------------------------------------


 

 


5.8.    COMPLIANCE WITH LAWS.  EACH LOAN PARTY IS AND WILL REMAIN IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL LAWS, STATUTES, ORDINANCES, RULES AND
REGULATIONS APPLICABLE TO IT INCLUDING, WITHOUT LIMITATION, (A) ENSURING THAT NO
PERSON WHO OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF THE CAPITAL STOCK OF A
LOAN PARTY IS OR SHALL BE (I) LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND
BLOCKED PERSON LIST MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”),
DEPARTMENT OF TREASURY, AND/OR ANY OTHER SIMILAR LISTS MAINTAINED BY OFAC
PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER OR REGULATION OR (II) A
PERSON DESIGNATED UNDER SECTION 1(B), (C) OR (D) OF EXECUTIVE ORDER NO. 13224
(SEPTEMBER 23, 2001), ANY RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR
EXECUTIVE ORDERS, (B) COMPLIANCE WITH ALL APPLICABLE BANK SECRECY ACT (“BSA”)
LAWS, REGULATIONS AND GOVERNMENT GUIDANCE ON BSA COMPLIANCE AND ON THE
PREVENTION AND DETECTION OF MONEY LAUNDERING VIOLATIONS, (C) MEETING THE MINIMUM
FUNDING REQUIREMENTS OF THE UNITED STATES EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974 (AS AMENDED, “ERISA”) WITH RESPECT TO ANY EMPLOYEE BENEFIT PLANS
SUBJECT TO ERISA, (D) NO LOAN PARTY IS AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940 AND (E) NO LOAN PARTY IS ENGAGED PRINCIPALLY, OR AS ONE OF
THE IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATIONS T, U AND
X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (THE “FEDERAL RESERVE
BOARD”).


 


5.9.    INTELLECTUAL PROPERTY.  THE INTELLECTUAL PROPERTY IS AND WILL REMAIN
FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES OF ANY KIND WHATSOEVER,
EXCEPT FOR PERMITTED LIENS DESCRIBED IN CLAUSES (B)(I) AND (E) OF SECTION 5.7. 
NO LOAN PARTY HAS NOR WILL IT ENTER INTO ANY OTHER AGREEMENT OR FINANCING
ARRANGEMENT IN WHICH A NEGATIVE PLEDGE IN SUCH LOAN PARTY’S INTELLECTUAL
PROPERTY IS GRANTED TO ANY OTHER PARTY. AS OF THE CLOSING DATE AND EACH DATE A
TERM LOAN IS ADVANCED TO BORROWER, NO LOAN PARTY HAS ANY INTEREST IN, OR TITLE
TO ANY PATENTS, TRADEMARKS OR MATERIAL LICENSES THAT ARE REGISTERED OR THE
SUBJECT OF PENDING APPLICATIONS FOR REGISTRATIONS EXCEPT (I) AS DISCLOSED IN THE
PERFECTION CERTIFICATE, AND (II) PATENTS WHICH HAVE NOT YET BEEN LICENSED OR
PUBLISHED.  EACH LOAN PARTY OWNS OR HAS RIGHTS TO USE ALL INTELLECTUAL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS AS NOW OR HERETOFORE CONDUCTED BY IT
WITHOUT ANY ACTUAL OR CLAIMED INFRINGEMENT UPON THE RIGHTS OF THIRD PARTIES.


 


5.10.        SOLVENCY.  BOTH BEFORE AND AFTER GIVING EFFECT TO EACH TERM LOAN,
THE TRANSACTIONS CONTEMPLATED HEREIN, AND THE PAYMENT AND ACCRUAL OF ALL
TRANSACTION COSTS IN CONNECTION WITH THE FOREGOING, THE BORROWER AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS, IS AND WILL BE SOLVENT.  AS USED HEREIN,
“SOLVENT” MEANS, WITH RESPECT TO A LOAN PARTY ON A PARTICULAR DATE, THAT ON SUCH
DATE (A) THE FAIR VALUE OF THE PROPERTY OF SUCH LOAN PARTY IS GREATER THAN THE
TOTAL AMOUNT OF LIABILITIES, INCLUDING CONTINGENT LIABILITIES, OF SUCH LOAN
PARTY; (B) THE PRESENT FAIR SALABLE VALUE OF THE ASSETS OF SUCH LOAN PARTY IS
NOT LESS THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF
SUCH LOAN PARTY ON ITS DEBTS AS THEY BECOME ABSOLUTE AND MATURED; (C) SUCH LOAN
PARTY DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS OR
LIABILITIES BEYOND SUCH LOAN PARTY’S ABILITY TO PAY AS SUCH DEBTS AND
LIABILITIES MATURE; (D) SUCH LOAN PARTY IS NOT ENGAGED IN A BUSINESS OR
TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN A BUSINESS OR TRANSACTION, FOR WHICH
SUCH LOAN PARTY’S PROPERTY WOULD CONSTITUTE AN UNREASONABLY SMALL CAPITAL; AND
(E) IS NOT “INSOLVENT” WITHIN THE MEANING OF SECTION 101(32) OF THE UNITED
STATES BANKRUPTCY CODE (11 U.S.C. § 101, ET. SEQ), AS AMENDED FROM TIME TO
TIME.  THE AMOUNT OF CONTINGENT LIABILITIES (SUCH AS LITIGATION, GUARANTIES AND
PENSION PLAN LIABILITIES) AT ANY TIME SHALL BE COMPUTED AS THE AMOUNT THAT, IN
LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT THE TIME, REPRESENTS THE
AMOUNT THAT CAN BE REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR MATURED
LIABILITY.


 


5.11.        TAXES; PENSION.  ALL TAX RETURNS, REPORTS AND STATEMENTS, INCLUDING
INFORMATION RETURNS, REQUIRED BY ANY GOVERNMENTAL AUTHORITY TO BE FILED BY EACH
LOAN PARTY AND ITS SUBSIDIARIES HAVE BEEN

 

13

--------------------------------------------------------------------------------


 


FILED WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY (OTHER THAN THOSE TAX RETURNS,
REPORTS AND STATEMENTS FOR WHICH A REQUEST FOR EXTENSION OF THE TIME IN WHICH TO
FILE HAS BEEN TIMELY FILED BY THE APPLICABLE LOAN PARTY WITH THE APPLICABLE
GOVERNMENTAL AUTHORITY AND SUCH EXTENSION HAS BEEN GRANTED BY SUCH GOVERNMENTAL
AUTHORITY, IN WHICH CASE SUCH TAX RETURNS, REPORTS AND STATEMENTS SHALL HAVE
BEEN FILED BY SUCH EXTENSION DATE) ALL TAXES, LEVIES, ASSESSMENTS AND SIMILAR
CHARGES HAVE BEEN PAID PRIOR TO THE DATE ON WHICH ANY FINE, PENALTY, INTEREST OR
LATE CHARGE MAY BE ADDED THERETO FOR NONPAYMENT THEREOF (OR ANY SUCH FINE,
PENALTY, INTEREST, LATE CHARGE OR LOSS HAS BEEN PAID), EXCLUDING TAXES, LEVIES,
ASSESSMENTS AND SIMILAR CHARGES OR OTHER AMOUNTS WHICH ARE THE SUBJECT OF A
PERMITTED CONTEST.  PROPER AND ACCURATE AMOUNTS HAVE BEEN WITHHELD BY EACH LOAN
PARTY FROM ITS RESPECTIVE EMPLOYEES FOR ALL PERIODS IN COMPLIANCE WITH
APPLICABLE LAWS AND SUCH WITHHOLDINGS HAVE BEEN TIMELY PAID TO THE RESPECTIVE
GOVERNMENTAL AUTHORITIES.  EACH LOAN PARTY HAS PAID ALL AMOUNTS NECESSARY TO
FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN
ACCORDANCE WITH THEIR TERMS, AND NO LOAN PARTY HAS WITHDRAWN FROM PARTICIPATION
IN, OR HAS PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR PERMITTED THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF A LOAN PARTY IN EXCESS OF
$250,000, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AUTHORITY.


 


5.12.        FULL DISCLOSURE.  LOAN PARTIES HEREBY CONFIRM THAT ALL OF THE
INFORMATION DISCLOSED ON THE PERFECTION CERTIFICATE IS TRUE, CORRECT AND
COMPLETE AS OF THE DATE OF THIS AGREEMENT AND AS OF THE DATE OF EACH TERM LOAN. 
NO REPRESENTATION, WARRANTY OR OTHER STATEMENT MADE BY A LOAN PARTY, OR ON
BEHALF OF A LOAN PARTY BY AN OFFICER OF SUCH LOAN PARTY, CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS CONTAINED THEREIN NOT MISLEADING, IT BEING RECOGNIZED BY AGENT
AND LENDERS THAT THE PROJECTIONS AND FORECASTS PROVIDED BY LOAN PARTIES IN GOOD
FAITH AND BASED UPON REASONABLE AND STATED ASSUMPTIONS ARE NOT TO BE VIEWED AS
FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH
PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED OR FORECASTED RESULTS.


 


5.13.        STATUS OF HELICOS BIOSCIENCES SECURITIES CORPORATION.  BORROWER’S
DIRECT, WHOLLY-OWNED SUBSIDIARY, HELICOS BIOSCIENCES SECURITIES CORPORATION, A
MASSACHUSETTS CORPORATION (“HBSC”),  HAS NOT ENGAGED IN ANY BUSINESS OR OWN ANY
ASSETS (OTHER THAN TO HOLD CASH AND CASH EQUIVALENTS IN ACCOUNT NUMBER
1139758613 LOCATED AT RBS CITIZENS, NATIONAL ASSOCIATION), NOR HAS IT INCURRED
ANY INDEBTEDNESS, LIENS OR ANY OTHER LIABILITIES OTHER THAN LIABILITIES
ASSOCIATED SOLELY WITH ANY TAXES ON HBSC AND BANK FEES ASSOCIATED WITH HBSC’S
BANK ACCOUNTS.

 

6.             AFFIRMATIVE COVENANTS.

 


6.1.    GOOD STANDING.  EACH LOAN PARTY SHALL MAINTAIN ITS AND EACH OF ITS
SUBSIDIARIES’ EXISTENCE AND GOOD STANDING IN ITS JURISDICTION OF ORGANIZATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH
LOAN PARTY SHALL MAINTAIN, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN,
IN FULL FORCE ALL LICENSES, APPROVALS AND AGREEMENTS, THE LOSS OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  “SUBSIDIARY” MEANS,
WITH RESPECT TO A LOAN PARTY, ANY ENTITY THE MANAGEMENT OF WHICH IS, DIRECTLY OR
INDIRECTLY CONTROLLED BY, OR OF WHICH AN AGGREGATE OF MORE THAN 50% OF THE
OUTSTANDING VOTING CAPITAL STOCK (OR OTHER VOTING EQUITY INTEREST) IS, AT THE
TIME, OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY BY, SUCH LOAN PARTY OR ONE OR
MORE SUBSIDIARIES OF SUCH LOAN PARTY, AND, UNLESS THE CONTEST OTHERWISE REQUIRES
EACH REFERENCE TO A SUBSIDIARY HEREIN SHALL BE A REFERENCE TO A SUBSIDIARY OF
BORROWER.

 

14

--------------------------------------------------------------------------------


 


6.2.    NOTICE TO AGENT.  LOAN PARTIES SHALL PROVIDE AGENT AND EACH LENDER THAT
IS A LENDER ON THE CLOSING DATE WITH (A) NOTICE OF ANY CHANGE IN THE ACCURACY OF
THE PERFECTION CERTIFICATE OR ANY OF THE REPRESENTATIONS AND WARRANTIES PROVIDED
IN SECTION 5 ABOVE, PROMPTLY (BUT IN ANY EVENT WITHIN 3 BUSINESS DAYS) UPON THE
OCCURRENCE OF ANY SUCH CHANGE, (B) NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT, PROMPTLY (BUT IN ANY EVENT WITHIN 3 DAYS) AFTER THE DATE ON
WHICH ANY OFFICER OF A LOAN PARTY OBTAINS KNOWLEDGE OF THE OCCURRENCE OF ANY
SUCH EVENT, (C) COPIES OF ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE
GENERALLY BY BORROWER TO ITS SECURITYHOLDERS OR TO ANY HOLDERS OF MATERIAL
INDEBTEDNESS (AS DEFINED BELOW), ALL NOTICES SENT TO BORROWER OR ANY LOAN PARTY
BY THE HOLDERS OF SUCH MATERIAL INDEBTEDNESS, AND ALL DOCUMENTS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”) OR ANY SECURITIES EXCHANGE OR
GOVERNMENTAL AUTHORITY EXERCISING A SIMILAR FUNCTION, PROMPTLY, BUT IN ANY EVENT
WITHIN 3 DAYS OF DELIVERING OR RECEIVING SUCH INFORMATION TO OR FROM SUCH
PERSONS, (D) A REPORT OF ANY LEGAL ACTIONS PENDING OR THREATENED AGAINST
BORROWER OR ANY SUBSIDIARY THAT COULD RESULT IN DAMAGES OR COSTS TO BORROWER OR
ANY SUBSIDIARY OF $250,000 OR MORE PROMPTLY, BUT IN ANY EVENT WITHIN 3 BUSINESS
DAYS, UPON RECEIPT OF NOTICE THEREOF, (E) ANY NEW APPLICATIONS OR REGISTRATIONS
THAT BORROWER HAS MADE OR FILED IN RESPECT OF ANY INTELLECTUAL PROPERTY OR A
CHANGE IN STATUS OF ANY OUTSTANDING APPLICATION OR REGISTRATION WITHIN 5 DAYS OF
SUCH APPLICATION, FILING OR CHANGE IN STATUS, AND (F) COPIES OF ALL STATEMENTS,
REPORTS AND NOTICES DELIVERED TO OR BY A LOAN PARTY IN CONNECTION WITH ANY
MATERIAL AGREEMENT PROMPTLY (BUT IN ANY EVENT WITHIN 3 BUSINESS DAYS) UPON
RECEIPT THEREOF.

 


6.3.    FINANCIAL STATEMENTS.  IF BORROWER IS A PRIVATE COMPANY, IT SHALL
DELIVER TO AGENT AND LENDERS (A) UNAUDITED CONSOLIDATED AND, IF AVAILABLE,
CONSOLIDATING BALANCE SHEETS, STATEMENTS OF OPERATIONS AND CASH FLOW STATEMENTS
WITHIN 45 DAYS OF EACH MONTH END, IN A FORM ACCEPTABLE TO AGENT AND CERTIFIED BY
BORROWER’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER, AND
(B) ITS COMPLETE ANNUAL AUDITED CONSOLIDATED AND, IF AVAILABLE, CONSOLIDATING
FINANCIAL STATEMENTS PREPARED UNDER GAAP AND CERTIFIED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT SELECTED BY BORROWER AND SATISFACTORY TO AGENT
WITHIN 120 DAYS OF THE FISCAL YEAR END OR, IF SOONER, AT SUCH TIME AS BORROWER’S
BOARD OF DIRECTORS RECEIVES THE CERTIFIED AUDIT.  IF BORROWER IS A PUBLICLY HELD
COMPANY, IT SHALL DELIVER TO AGENT AND LENDERS QUARTERLY UNAUDITED CONSOLIDATED
AND, IF AVAILABLE, CONSOLIDATING BALANCE SHEETS, STATEMENTS OF OPERATIONS AND
CASH FLOW STATEMENTS AND ANNUAL AUDITED CONSOLIDATED AND, IF AVAILABLE,
CONSOLIDATING BALANCE SHEETS, STATEMENTS OF OPERATIONS AND CASH FLOW STATEMENTS,
CERTIFIED BY A RECOGNIZED FIRM OF CERTIFIED PUBLIC ACCOUNTANTS, WITHIN 5 DAYS
AFTER THE STATEMENTS ARE REQUIRED TO BE PROVIDED TO THE SEC, AND IF AGENT
REQUESTS, BORROWER SHALL DELIVER TO AGENT AND LENDERS MONTHLY UNAUDITED
CONSOLIDATED AND, IF AVAILABLE, CONSOLIDATING BALANCE SHEETS, STATEMENTS OF
OPERATIONS AND CASH FLOW STATEMENTS WITHIN 30 DAYS AFTER THE END OF EACH MONTH. 
ALL SUCH STATEMENTS ARE TO BE PREPARED USING GAAP (SUBJECT, IN THE CASE OF
UNAUDITED FINANCIAL STATEMENTS, TO THE ABSENCE OF FOOTNOTES AND NORMAL YEAR END
AUDIT ADJUSTMENTS) AND, IF BORROWER IS A PUBLICLY HELD COMPANY, ARE TO BE IN
COMPLIANCE WITH APPLICABLE SEC REQUIREMENTS.  ALL FINANCIAL STATEMENTS DELIVERED
PURSUANT TO THIS SECTION 6.3 SHALL BE ACCOMPANIED BY A COMPLIANCE CERTIFICATE,
SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER, IN THE FORM ATTACHED HERETO
AS EXHIBIT D. BORROWER SHALL DELIVER TO AGENT AND LENDERS (I) AS SOON AS
AVAILABLE AND IN ANY EVENT NOT LATER THAN 30 DAYS AFTER THE END OF EACH FISCAL
YEAR OF BORROWER, AN ANNUAL BUDGET FOR BORROWER, ON A CONSOLIDATED AND, IF
AVAILABLE, CONSOLIDATING BASIS, APPROVED BY THE BOARD OF DIRECTORS OF BORROWER,
FOR THE CURRENT FISCAL YEAR, CONSISTENT WITH THE PAST BUDGETS PREVIOUSLY
PROVIDED TO AGENT AND (II) SUCH BUDGETS, SALES PROJECTIONS, OR OTHER FINANCIAL
INFORMATION AS AGENT OR ANY LENDER MAY REASONABLY REQUEST FROM TIME TO TIME
GENERALLY PREPARED BY BORROWER IN THE ORDINARY COURSE OF BUSINESS.


 


6.4.    INSURANCE.  BORROWER, AT ITS EXPENSE, SHALL MAINTAIN, AND SHALL CAUSE
EACH SUBSIDIARY TO MAINTAIN, INSURANCE (INCLUDING, WITHOUT LIMITATION,
COMPREHENSIVE GENERAL LIABILITY, HAZARD, AND BUSINESS INTERRUPTION INSURANCE)
WITH RESPECT TO ALL OF ITS PROPERTIES AND BUSINESSES (INCLUDING, THE
COLLATERAL), IN

 

15

--------------------------------------------------------------------------------



SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CARRIED GENERALLY IN ACCORDANCE WITH
SOUND BUSINESS PRACTICE BY COMPANIES IN SIMILAR BUSINESSES SIMILARLY SITUATED
AND IN ANY EVENT WITH DEDUCTIBLE AMOUNTS, INSURERS AND POLICIES THAT SHALL BE
REASONABLY ACCEPTABLE TO AGENT.  BORROWER SHALL DELIVER TO AGENT CERTIFICATES OF
INSURANCE EVIDENCING SUCH COVERAGE, TOGETHER WITH ENDORSEMENTS TO SUCH POLICIES
NAMING AGENT AS A LENDER LOSS PAYEE OR ADDITIONAL INSURED, AS APPROPRIATE, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.  EACH POLICY SHALL PROVIDE
THAT COVERAGE MAY NOT BE CANCELED OR ALTERED BY THE INSURER EXCEPT UPON 30 DAYS 
PRIOR WRITTEN NOTICE TO AGENT AND SHALL NOT BE SUBJECT TO CO-INSURANCE, EXCEPT
IN THE EVENT OF CANCELLATION FOR NON-PAYMENT OF PREMIUM WHEREBY 10 DAYS ADVANCE
NOTICE WILL BE PROVIDED.  BORROWER APPOINTS AGENT AS ITS ATTORNEY-IN-FACT TO
MAKE, SETTLE AND ADJUST ALL CLAIMS UNDER AND DECISIONS WITH RESPECT TO
BORROWER’S POLICIES OF INSURANCE, AND TO RECEIVE PAYMENT OF AND EXECUTE OR
ENDORSE ALL DOCUMENTS, CHECKS OR DRAFTS IN CONNECTION WITH INSURANCE PAYMENTS.
AGENT SHALL NOT ACT AS BORROWER’S ATTORNEY-IN-FACT UNLESS AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.  THE APPOINTMENT OF AGENT AS BORROWER’S ATTORNEY
IN FACT IS A POWER COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL ALL OF THE
OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL. PROCEEDS OF INSURANCE SHALL BE
APPLIED, AT THE OPTION OF AGENT, TO REPAIR OR REPLACE THE COLLATERAL OR TO
REDUCE ANY OF THE OBLIGATIONS.


 


6.5.    TAXES.  BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, TIMELY FILE
ALL TAX REPORTS AND PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT, OR ITS INCOME OR PROFITS OR UPON ITS
PROPERTIES OR ANY PART THEREOF, BEFORE THE SAME SHALL BE IN DEFAULT AND BEFORE
THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT TO THE EXTENT SUCH TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES ARE THE SUBJECT OF A PERMITTED
CONTEST.


 


6.6.    AGREEMENT WITH LANDLORD/BAILEE.  EACH LOAN PARTY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN AND MAINTAIN SUCH ACCESS AGREEMENT(S) WITH RESPECT
TO ANY REAL PROPERTY ON WHICH (A) A LOAN PARTY’S PRINCIPAL PLACE OF BUSINESS,
(B) A LOAN PARTY’S BOOKS OR RECORDS OR (C) COLLATERAL WITH AN AGGREGATE VALUE IN
EXCESS OF $250,000 IS LOCATED (OTHER THAN REAL PROPERTY OWNED BY SUCH LOAN
PARTY) AS AGENT MAY REASONABLY REQUIRE PROVIDED, HOWEVER, THAT THE AGENT SHALL
NOT EXERCISE ANY OF ITS RIGHTS UNDER SUCH ACCESS AGREEMENTS UNLESS ENTITLED TO
DO SO PURSUANT TO THIS AGREEMENT.


 


6.7.    PROTECTION OF INTELLECTUAL PROPERTY.  EACH LOAN PARTY SHALL TAKE ALL
NECESSARY ACTIONS TO: (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY TO THE EXTENT MATERIAL TO THE
CONDUCT OF ITS BUSINESS NOW OR HERETOFORE CONDUCTED BY IT OR PROPOSED TO BE
CONDUCTED BY IT, (B) PROMPTLY, BUT IN ANY EVENT WITHIN 5 BUSINESS DAYS, ADVISE
AGENT IN WRITING OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY, (C) NOT
ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO SUCH LOAN PARTY’S BUSINESS TO BE
ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT AGENT’S WRITTEN CONSENT,
AND (D) NOTIFY AGENT PROMPTLY, BUT IN ANY EVENT WITHIN 3 DAYS, IF IT KNOWS OR
HAS REASON TO KNOW THAT ANY APPLICATION OR REGISTRATION RELATING TO ANY PATENT,
TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) MATERIAL TO ITS BUSINESS MAY
BECOME ABANDONED OR DEDICATED, OR IF ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY
PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES
COPYRIGHT OFFICE OR ANY COURT) REGARDING SUCH LOAN PARTY’S OWNERSHIP OF ANY
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, ITS RIGHT TO REGISTER THE SAME,
OR TO KEEP AND MAINTAIN THE SAME.  EACH LOAN PARTY SHALL REMAIN LIABLE UNDER
EACH OF ITS INTELLECTUAL PROPERTY LICENSES PURSUANT TO WHICH IT IS A LICENSEE
(“LICENSES”) TO OBSERVE AND PERFORM ALL OF THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER.  NONE OF AGENT OR ANY LENDER SHALL HAVE
ANY OBLIGATION OR LIABILITY UNDER ANY SUCH LICENSE BY REASON OF OR ARISING OUT
OF THIS AGREEMENT, THE GRANTING OF A LIEN, IF ANY, IN SUCH LICENSE OR THE
RECEIPT BY AGENT (ON BEHALF OF ITSELF AND LENDERS) OF ANY PAYMENT RELATING TO
ANY SUCH LICENSE.  NONE OF AGENT OR ANY LENDER SHALL BE REQUIRED OR OBLIGATED IN
ANY MANNER TO PERFORM OR FULFILL ANY OF THE OBLIGATIONS OF ANY LOAN PARTY UNDER
OR PURSUANT TO

 

16

--------------------------------------------------------------------------------



 


 


ANY LICENSE, OR TO MAKE ANY PAYMENT, OR TO MAKE ANY INQUIRY AS TO THE NATURE OR
THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY UNDER ANY LICENSE, OR TO PRESENT OR FILE ANY CLAIMS, OR
TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY PERFORMANCE OR THE PAYMENT OF ANY
AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR WHICH IT MAY BE ENTITLED AT ANY
TIME OR TIMES.

 


6.8.    SPECIAL COLLATERAL COVENANTS.

 


(A)                         EACH LOAN PARTY SHALL REMAIN IN POSSESSION OF ITS
RESPECTIVE COLLATERAL SOLELY AT THE LOCATION(S) SPECIFIED ON THE PERFECTION
CERTIFICATE; EXCEPT THAT AGENT, ON BEHALF OF ITSELF AND LENDERS, SHALL HAVE THE
RIGHT TO POSSESS (I) ANY CHATTEL PAPER OR INSTRUMENT THAT CONSTITUTES A PART OF
THE COLLATERAL, (II) ANY OTHER COLLATERAL IN WHICH AGENT’S SECURITY INTEREST (ON
BEHALF OF ITSELF AND LENDERS) MAY BE PERFECTED ONLY BY POSSESSION AND (III) ANY
COLLATERAL AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT IN ACCORDANCE WITH THIS
AGREEMENT AND THE OTHER DEBT DOCUMENTS.  AGENT MAY INSPECT (AND REPRESENTATIVES
OF ANY LENDER MAY ACCOMPANY AGENT ON ANY SUCH INSPECTION) ANY OF THE COLLATERAL
DURING NORMAL BUSINESS HOURS, AND IN THE ABSENCE OF A DEFAULT OR AN EVENT OF
DEFAULT, AFTER GIVING BORROWER REASONABLE PRIOR NOTICE; PROVIDED HOWEVER,
(A) THAT SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SUCH
INSPECTIONS SHALL TAKE PLACE NO MORE THAN TWICE PER CALENDAR YEAR AND (B) THAT
THE AGGREGATE COST TO THE LOAN PARTIES FOR ALL SUCH INSPECTIONS IN ANY GIVEN
CALENDAR YEAR SHALL NOT EXCEED $35,000.  IF AGENT ASKS, EACH LOAN PARTY WILL
PROMPTLY NOTIFY AGENT IN WRITING OF THE LOCATION OF ANY COLLATERAL.


 


(B)                         EACH LOAN PARTY SHALL (I) USE THE COLLATERAL ONLY IN
ITS TRADE OR BUSINESS, (II) MAINTAIN ALL OF THE COLLATERAL IN GOOD OPERATING
ORDER AND REPAIR, NORMAL WEAR AND TEAR EXCEPTED, AND (III) USE AND MAINTAIN THE
COLLATERAL ONLY IN COMPLIANCE WITH MANUFACTURERS’ RECOMMENDATIONS AND ALL
APPLICABLE LAWS.


 


(C)                         AGENT AND LENDERS DO NOT AUTHORIZE AND EACH LOAN
PARTY AGREES IT SHALL NOT (I) PART WITH POSSESSION OF ANY OF THE COLLATERAL
(EXCEPT (A) TO AGENT (ON BEHALF OF ITSELF AND LENDERS), (B) FOR MAINTENANCE AND
REPAIR (C) OR FOR A PERMITTED DISPOSITION), OR (II) REMOVE ANY OF THE COLLATERAL
FROM THE CONTINENTAL UNITED STATES OTHER THAN (X) INVENTORY WITH A VALUE NOT TO
EXCEED $1,000,000 AND (Y) CASH NOT TO EXCEED $100,000.


 


(D)                         EACH LOAN PARTY SHALL PAY PROMPTLY WHEN DUE ALL
TAXES, LICENSE FEES, ASSESSMENTS AND PUBLIC AND PRIVATE CHARGES LEVIED OR
ASSESSED ON ANY OF THE COLLATERAL, ON ITS USE, OR ON THIS AGREEMENT OR ANY OF
THE OTHER DEBT DOCUMENTS.  AT ITS OPTION, AGENT MAY DISCHARGE TAXES, LIENS,
SECURITY INTERESTS OR OTHER ENCUMBRANCES AT ANY TIME LEVIED OR PLACED ON THE
COLLATERAL AND MAY PAY FOR THE MAINTENANCE, INSURANCE AND PRESERVATION OF THE
COLLATERAL AND EFFECT COMPLIANCE WITH THE TERMS OF THIS AGREEMENT OR ANY OF THE
OTHER DEBT DOCUMENTS FOLLOWING WRITTEN NOTICE TO THE BORROWER.  EACH LOAN PARTY
AGREES TO REIMBURSE AGENT, ON DEMAND, ALL COSTS AND EXPENSES INCURRED BY AGENT
IN CONNECTION WITH SUCH PAYMENT OR PERFORMANCE AND AGREES THAT SUCH
REIMBURSEMENT OBLIGATION SHALL CONSTITUTE OBLIGATIONS.


 


(E)                         EACH LOAN PARTY SHALL, AT ALL TIMES, KEEP ACCURATE
AND COMPLETE RECORDS OF THE COLLATERAL, AND AGENT SHALL HAVE THE RIGHT TO
INSPECT AND MAKE COPIES OF ALL OF LOAN PARTIES’ BOOKS AND RECORDS RELATING TO
THE COLLATERAL DURING NORMAL BUSINESS HOURS, AND IN THE ABSENCE OF A DEFAULT OR
AN EVENT OF DEFAULT, AFTER GIVING THE APPLICABLE LOAN PARTIES  REASONABLE PRIOR
NOTICE; PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (I) SUCH INSPECTIONS SHALL TAKE PLACE NO MORE THAN TWICE PER
CALENDAR YEAR AND (II) THAT THE AGGREGATE COST TO THE LOAN PARTIES FOR ALL SUCH
INSPECTIONS IN ANY GIVEN CALENDAR YEAR SHALL NOT EXCEED $35,000.

 

17

--------------------------------------------------------------------------------


 

 


(F)                          EACH LOAN PARTY AGREES AND ACKNOWLEDGES THAT ANY
THIRD PERSON WHO MAY AT ANY TIME POSSESS ALL OR ANY PORTION OF THE COLLATERAL
SHALL BE DEEMED TO HOLD, AND SHALL HOLD, THE COLLATERAL AS THE AGENT OF, AND AS
PLEDGE HOLDER FOR, AGENT (ON BEHALF OF ITSELF AND LENDERS). AGENT MAY AT ANY
TIME GIVE NOTICE TO ANY THIRD PERSON DESCRIBED IN THE PRECEDING SENTENCE THAT
SUCH THIRD PERSON IS HOLDING THE COLLATERAL AS THE AGENT OF, AND AS PLEDGE
HOLDER FOR, AGENT (ON BEHALF OF ITSELF AND LENDERS) PROVIDED, HOWEVER, THAT
OTHER THAN PURSUANT TO THE ACCESS AGREEMENTS, AGENT SHALL NOT SO NOTIFY ACCOUNT
DEBTORS EXCEPT AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT OR
EVENT OF DEFAULT..


 


(G)                         BORROWER AGREES TO MAINTAIN, AT ALL TIMES, CASH IN
ACCOUNT NUMBER 1300003445 OF BORROWER AT RBS CITIZENS, NATIONAL ASSOCIATION (THE
“CASH ACCOUNT”) EQUAL TO NOT LESS THAN THE LESSER OF (I) THE AGGREGATE
OUTSTANDING AMOUNT OF PRINCIPAL UNDER THE TERM LOANS AND (II) THE TOTAL AMOUNT
OF CASH AND CASH EQUIVALENTS OF BORROWER AND IT SUBSIDIARIES ON A CONSOLIDATED
BASIS.  BORROWER SHALL PROVIDE AGENT AND EACH LENDER WITH SUCH INFORMATION AS
AGENT MAY REASONABLY REQUEST FROM TIME TO TIME TO EVIDENCE COMPLIANCE WITH THIS
SECTION 6.8(G).  THE CASH ACCOUNT SHALL BE SUBJECT TO AN ACCOUNT CONTROL
AGREEMENT PURSUANT TO SECTION 7.10.


 


6.9.    FURTHER ASSURANCES; SUPPLEMENTAL DISCLOSURE.  EACH LOAN PARTY SHALL,
UPON REQUEST OF AGENT, FURNISH TO AGENT SUCH FURTHER INFORMATION, EXECUTE AND
DELIVER TO AGENT SUCH DOCUMENTS AND INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
UCC FINANCING STATEMENTS) AND SHALL DO SUCH OTHER ACTS AND THINGS AS AGENT MAY
AT ANY TIME REASONABLY REQUEST RELATING TO THE PERFECTION OR PROTECTION OF THE
SECURITY INTEREST CREATED BY THIS AGREEMENT OR FOR THE PURPOSE OF CARRYING OUT
THE INTENT OF THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS.  FROM TIME TO TIME AS
MAY BE REASONABLY REQUESTED BY AGENT (WHICH REQUEST WILL NOT BE MADE MORE
FREQUENTLY THAN ONCE EACH YEAR ABSENT THE OCCURRENCE AND CONTINUANCE OF A
DEFAULT), EACH LOAN PARTY SHALL SUPPLEMENT THE PERFECTION CERTIFICATE ANY
DISCLOSURE SCHEDULE HERETO OR TO ANY OTHER DEBT DOCUMENT, OR ANY REPRESENTATION
HEREIN OR IN ANY DEBT DOCUMENT, WITH RESPECT TO ANY MATTER HEREAFTER ARISING
THAT, IF EXISTING OR OCCURRING AS OF THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN
REQUIRED TO BE SET FORTH OR DESCRIBED IN THE PERFECTION CERTIFICATE, SUCH
DISCLOSURE SCHEDULES OR AS AN EXCEPTION TO SUCH REPRESENTATION OR THAT IS
NECESSARY TO CORRECT ANY INFORMATION IN THE PERFECTION CERTIFICATE, SUCH
DISCLOSURE SCHEDULES OR REPRESENTATION WHICH HAS BEEN RENDERED INACCURATE
THEREBY (AND, IN THE CASE OF ANY SUPPLEMENTS TO THE PERFECTION CERTIFICATE OR
ANY DISCLOSURE SCHEDULES, THE PERFECTION CERTIFICATE OR SUCH DISCLOSURE
SCHEDULES SHALL BE APPROPRIATELY MARKED TO SHOW THE CHANGES MADE THEREIN);
PROVIDED, THAT (A) NO SUCH SUPPLEMENT TO THE PERFECTION CERTIFICATE, SUCH
DISCLOSURE SCHEDULES OR REPRESENTATION SHALL AMEND, SUPPLEMENT OR OTHERWISE
MODIFY THE PERFECTION CERTIFICATE, SUCH DISCLOSURE SCHEDULES OR REPRESENTATION,
OR BE DEEMED A WAIVER OF ANY DEFAULT RESULTING FROM THE MATTERS DISCLOSED
THEREIN, EXCEPT AS CONSENTED TO BY THE AGENT IN WRITING, AND (B) NO SUPPLEMENT
SHALL BE REQUIRED OR PERMITTED AS TO REPRESENTATIONS AND WARRANTIES THAT RELATE
SOLELY TO THE CLOSING DATE.


 


6.10.  ADDITIONAL SUBSIDIARIES. SIMULTANEOUSLY WITH THE FORMATION OR ACQUISITION
OF ANY SUBSIDIARY OF ANY LOAN PARTY, SUCH LOAN PARTY SHALL CAUSE TO BE EXECUTED
AND DELIVERED TO AGENT THE FOLLOWING: (I) BY SUCH NEW SUBSIDIARY (OTHER THAN A
FOREIGN SUBSIDIARY TO THE EXTENT THAT A 956 IMPACT EXISTS), A GUARANTY PURSUANT
TO WHICH SUCH SUBSIDIARY SHALL GUARANTEE THE PAYMENT AND PERFORMANCE OF ALL OF
THE OBLIGATIONS AND PURSUANT TO WHICH AGENT, FOR THE BENEFIT OF ITSELF AND THE
LENDERS, SHALL BE GRANTED A FIRST PRIORITY AND PERFECTED SECURITY INTEREST
(SUBJECT TO PERMITTED LIENS THAT SOLELY BY OPERATION OF LAW WOULD CONSTITUTE
LIENS PRIOR TO AGENT’S LIENS HEREUNDER) IN ALL ASSETS OF SUCH SUBSIDIARY OF THE
SAME TYPES CONSTITUTING “COLLATERAL” UNDER SECTION 3.1 HEREOF TO SECURE THE
OBLIGATIONS, (II) BY THE LOAN PARTY THAT IS SUCH SUBSIDIARY’S DIRECT PARENT
COMPANY, AN AMENDMENT TO THE PLEDGE AGREEMENT DELIVERED ON THE CLOSING DATE OR A
NEW PLEDGE AGREEMENT SUBSTANTIALLY IN THE FORM OF THE PLEDGE AGREEMENT DELIVERED
ON

 

18

--------------------------------------------------------------------------------


 


THE CLOSING DATE (OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT), AS APPLICABLE, AND PURSUANT TO WHICH EITHER (1) ALL OF THE CAPITAL STOCK
OF SUCH NEW SUBSIDIARY SHALL BE PLEDGED TO AGENT, FOR THE BENEFIT OF THE
LENDERS, ON A FIRST PRIORITY AND PERFECTED BASIS TO SECURE THE OBLIGATIONS
(PROVIDED, THAT WITH RESPECT TO ANY FOREIGN SUBSIDIARY, IF A 956 IMPACT EXISTS
SUCH PLEDGE SHALL BE LIMITED TO SIXTY-FIVE PERCENT (65%) OF SUCH FOREIGN
SUBSIDIARY’S OUTSTANDING VOTING CAPITAL STOCK AND STOCK EQUIVALENTS AND ONE
HUNDRED PERCENT (100%) OF SUCH FOREIGN SUBSIDIARY’S OUTSTANDING NON-VOTING STOCK
AND STOCK EQUIVALENTS) AND (III) SUCH OTHER RELATED DOCUMENTS (INCLUDING CLOSING
CERTIFICATES, LEGAL OPINIONS AND OTHER SIMILAR DOCUMENTS) AS AGENT MAY
REASONABLY REQUEST, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.
NOTWITHSTANDING THE FOREGOING, (I) THIS SECTION 6.10 SHALL NOT OPERATE AS A
CONSENT TO ANY FORMATION OR ACQUISITION OF A SUBSIDIARY THAT IS NOT EXPRESSLY
PERMITTED UNDER THIS AGREEMENT AND (II) HBSC SHALL NOT BE REQUIRED TO GUARANTY
THIS AGREEMENT OR GRANT A LIEN IN ANY OF ITS ASSETS.

 

7.             NEGATIVE COVENANTS

 


7.1.    LIENS.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN, SECURITY
INTEREST, CLAIM OR ENCUMBRANCE OR GRANT ANY NEGATIVE PLEDGES ON ANY COLLATERAL
OR INTELLECTUAL PROPERTY, EXCEPT PERMITTED LIENS.


 


7.2.    INDEBTEDNESS.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL PERMIT ANY
OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME, PERMIT TO
EXIST, GUARANTEE OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE
WITH RESPECT TO, ANY INDEBTEDNESS (AS HEREINAFTER DEFINED), EXCEPT FOR (A) THE
OBLIGATIONS, (B) INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH ON
SCHEDULE B TO THIS AGREEMENT, (C) INDEBTEDNESS CONSISTING OF CAPITALIZED LEASE
OBLIGATIONS AND PURCHASE MONEY INDEBTEDNESS, IN EACH CASE INCURRED BY BORROWER
OR ANY OF ITS SUBSIDIARIES TO FINANCE THE ACQUISITION, REPAIR, IMPROVEMENT OR
CONSTRUCTION OF FIXED OR CAPITAL ASSETS OF SUCH PERSON, PROVIDED THAT (I) THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS DOES NOT EXCEED
$250,000 AT ANY TIME AND (II) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES NOT
EXCEED THE LOWER OF THE COST OR FAIR MARKET VALUE OF THE PROPERTY SO ACQUIRED OR
BUILT OR OF SUCH REPAIRS OR IMPROVEMENTS FINANCED WITH SUCH INDEBTEDNESS (EACH
MEASURED AT THE TIME OF SUCH ACQUISITION, REPAIR, IMPROVEMENT OR CONSTRUCTION IS
MADE), (D) INDEBTEDNESS IN FAVOR OF GECC PURSUANT TO THAT CERTAIN MASTER
SECURITY AGREEMENT, DATED AS OF JUNE 9, 2006, TOGETHER WITH ALL SCHEDULES
THERETO AND ALL INSTRUMENTS, AGREEMENTS AND OTHER DOCUMENTS EXECUTED IN
CONNECTION THEREWITH, IN EACH CASE AS AMENDED (COLLECTIVELY, THE “GE EQUIPMENT
LOAN”) AND (E) INDEBTEDNESS OWING BY ANY LOAN PARTY TO ANOTHER LOAN PARTY,
PROVIDED THAT (I) EACH LOAN PARTY SHALL HAVE EXECUTED AND DELIVERED TO EACH
OTHER LOAN PARTY A DEMAND NOTE (EACH, AN “INTERCOMPANY NOTE”) TO EVIDENCE SUCH
INTERCOMPANY LOANS OR ADVANCES OWING AT ANY TIME BY EACH LOAN PARTY TO THE OTHER
LOAN PARTIES, WHICH INTERCOMPANY NOTE SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT AND SHALL BE PLEDGED AND DELIVERED TO AGENT PURSUANT TO
THE PLEDGE AGREEMENT AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS, (II) ANY AND
ALL INDEBTEDNESS OF ANY LOAN PARTY TO ANOTHER LOAN PARTY SHALL BE SUBORDINATED
TO THE OBLIGATIONS PURSUANT TO THE SUBORDINATION TERMS SET FORTH IN EACH
INTERCOMPANY NOTE, (III) NO DEFAULT OR EVENT OF DEFAULT WOULD OCCUR BOTH BEFORE
AND AFTER GIVING EFFECT TO ANY SUCH INDEBTEDNESS.  THE TERM “INDEBTEDNESS” SHALL
MEAN, WITH RESPECT TO ANY PERSON, AT ANY DATE, WITHOUT DUPLICATION, (I) ALL
OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY, (II) ALL OBLIGATIONS OF SUCH
PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES OR OTHER SIMILAR INSTRUMENTS, OR
UPON WHICH INTEREST PAYMENTS ARE CUSTOMARILY MADE, (III) ALL OBLIGATIONS OF SUCH
PERSON TO PAY THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, BUT EXCLUDING
OBLIGATIONS TO TRADE CREDITORS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
NOT PAST DUE BY MORE THAN 90 DAYS,  (IV) ALL CAPITAL LEASE OBLIGATIONS OF SUCH
PERSON, (V) THE PRINCIPAL BALANCE OUTSTANDING UNDER ANY SYNTHETIC LEASE, TAX
RETENTION OPERATING LEASE, OFF-BALANCE SHEET LOAN OR SIMILAR OFF-BALANCE SHEET
FINANCING PRODUCT, (VI) ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE SECURITIES
(OR OTHER PROPERTY) WHICH ARISE OUT OF OR IN CONNECTION

 

19

--------------------------------------------------------------------------------


 

 


WITH THE ISSUANCE OR SALE OF THE SAME OR SUBSTANTIALLY SIMILAR SECURITIES (OR
PROPERTY), (VII) ALL CONTINGENT OR NON-CONTINGENT OBLIGATIONS OF SUCH PERSON TO
REIMBURSE ANY BANK OR OTHER PERSON IN RESPECT OF AMOUNTS PAID UNDER A LETTER OF
CREDIT OR SIMILAR INSTRUMENT, (VIII) ALL EQUITY SECURITIES OF SUCH PERSON
SUBJECT TO REPURCHASE OR REDEMPTION OTHERWISE THAN AT THE SOLE OPTION OF SUCH
PERSON, (IX) ALL “EARNOUTS” AND SIMILAR PAYMENT OBLIGATIONS OF SUCH PERSON,
(X) ALL INDEBTEDNESS SECURED BY A LIEN ON ANY ASSET OF SUCH PERSON, WHETHER OR
NOT SUCH INDEBTEDNESS IS OTHERWISE AN OBLIGATION OF SUCH PERSON, (XI) ALL
OBLIGATIONS OF SUCH PERSON UNDER ANY FOREIGN EXCHANGE CONTRACT, CURRENCY SWAP
AGREEMENT, INTEREST RATE SWAP, CAP OR COLLAR AGREEMENT OR OTHER SIMILAR
AGREEMENT OR ARRANGEMENT DESIGNED TO ALTER THE RISKS OF THAT PERSON ARISING FROM
FLUCTUATIONS IN CURRENCY VALUES OR INTEREST RATES, IN EACH CASE WHETHER
CONTINGENT OR MATURED, AND (XII) ALL OBLIGATIONS OR LIABILITIES OF OTHERS
GUARANTEED BY SUCH PERSON.


 


7.3.    DISPOSITIONS.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL PERMIT ANY
OF ITS SUBSIDIARIES TO, CONVEY, SELL, RENT, LEASE, SUBLEASE, MORTGAGE, LICENSE,
TRANSFER OR OTHERWISE DISPOSE OF (COLLECTIVELY, “TRANSFER”) ANY OF THE
COLLATERAL OR ANY INTELLECTUAL PROPERTY, EXCEPT FOR THE FOLLOWING (COLLECTIVELY,
“PERMITTED DISPOSITIONS”): (A) SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS, (B) DISPOSITIONS BY A LOAN PARTY OR ANY OF ITS SUBSIDIARIES OF
TANGIBLE ASSETS FOR CASH AND FAIR VALUE THAT ARE NO LONGER USED OR USEFUL IN THE
BUSINESS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SO LONG AS (I) NO DEFAULT OR
EVENT OF DEFAULT EXISTS AT THE TIME OF SUCH DISPOSITION OR WOULD BE CAUSED AFTER
GIVING EFFECT THERETO AND (II) THE FAIR MARKET VALUE OF ALL SUCH ASSETS DISPOSED
OF DOES NOT EXCEED $250,000 SINCE THE CLOSING DATE, (C) DISPOSITIONS IN THE FORM
OF CASH PAYMENTS WITH RESPECT TO (I) SALARIES OF EMPLOYEES EMPLOYED BY AND
(II) ORDINARY COURSE EXPENSES OF FOREIGN SUBSIDIARIES PERMITTED PURSUANT TO
SECTION 7.7(B) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF
SUCH DISPOSITION OR WOULD BE CAUSED AFTER GIVING EFFECT THERETO,
(D) NON-EXCLUSIVE LICENSES FOR THE USE OF BORROWER’S INTELLECTUAL PROPERTY IN
THE ORDINARY COURSE OF BUSINESS, (E) EXCLUSIVE LICENSES FOR THE USE OF
BORROWER’S INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS,
WITH RESPECT TO EACH SUCH EXCLUSIVE LICENSE, (I) NO DEFAULT OF EVENT OF DEFAULT
EXISTS AT THE TIME OF SUCH TRANSFER, (II) THE LICENSE CONSTITUTES AN ARMS-LENGTH
TRANSACTION MADE IN CONNECTION WITH A BONA FIDE CORPORATE COLLABORATION IN THE
ORDINARY COURSE OF BUSINESS AND THE TERMS OF WHICH, ON THEIR FACE, DO NOT
PROVIDE FOR A SALE OR ASSIGNMENT OF ANY INTELLECTUAL PROPERTY, (III) BORROWER
DELIVERS 10 BUSINESS DAYS PRIOR WRITTEN NOTICE AND A BRIEF SUMMARY OF THE TERMS
OF THE LICENSE TO AGENT, (IV) BORROWER DELIVERS TO AGENT COPIES OF THE FINAL
EXECUTED LICENSING DOCUMENTS IN CONNECTION WITH THE LICENSE PROMPTLY UPON
CONSUMMATION OF THE LICENSE, AND (V) ALL ROYALTIES, MILESTONE PAYMENTS OR OTHER
PROCEEDS ARISING FROM THE LICENSING AGREEMENT ARE PAID TO A DEPOSIT ACCOUNT THAT
IS GOVERNED BY AN ACCOUNT CONTROL AGREEMENT, AND (F) DISPOSITIONS OF CASH TO
HBSC SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OR AFTER
GIVING EFFECT THERETO, AND (II) SUCH CASH SHALL BE COMPRISED SOLELY OF NET CASH
PROCEEDS OF A PUBLIC OFFERING OF COMMON STOCK OR OTHER EQUITY FINANCING, IN EACH
CASE THAT TAKES PLACE AFTER THE CLOSING DATE (A “NEW EQUITY OFFERING”).


 


7.4.    CHANGE IN NAME, LOCATION OR EXECUTIVE OFFICE; CHANGE IN BUSINESS; CHANGE
IN FISCAL YEAR.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL PERMIT ANY OF ITS
SUBSIDIARIES TO, (A) CHANGE ITS NAME OR ITS STATE OF ORGANIZATION,  (B) WITHOUT
30 DAYS PRIOR WRITTEN NOTIFICATION TO AGENT, RELOCATE ITS CHIEF EXECUTIVE
OFFICE, (C) ENGAGE IN ANY BUSINESS OTHER THAN OR REASONABLY RELATED OR
INCIDENTAL TO THE BUSINESSES CURRENTLY ENGAGED IN BY SUCH LOAN PARTY OR
SUBSIDIARY, (D) CEASE TO CONDUCT BUSINESS SUBSTANTIALLY IN THE MANNER CONDUCTED
BY SUCH LOAN PARTY OR SUBSIDIARY AS OF THE DATE OF THIS AGREEMENT OR (E) WITHOUT
30 DAYS PRIOR WRITTEN NOTIFICATION TO AGENT, CHANGE ITS FISCAL YEAR END.


 


7.5.    MERGERS OR ACQUISITIONS.  NO LOAN PARTY SHALL MERGE OR CONSOLIDATE, AND
NO LOAN PARTY SHALL PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH
OR INTO ANY OTHER PERSON OR ENTITY (OTHER THAN MERGERS OF A SUBSIDIARY INTO
BORROWER IN WHICH BORROWER IS THE SURVIVING ENTITY) OR ACQUIRE, OR

 

20

--------------------------------------------------------------------------------


 

 


PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON OR ENTITY.  NOTWITHSTANDING THE
FOREGOING, A LOAN PARTY MAY ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR
STOCK OF ANOTHER PERSON OR ENTITY (SUCH PERSON OR ENTITY, THE “TARGET”) SO LONG
AS (A) AGENT AND EACH LENDER SHALL RECEIVE AT LEAST TWENTY (20) BUSINESS DAYS’
PRIOR WRITTEN NOTICE OF SUCH PROPOSED ACQUISITION, WHICH NOTICE SHALL INCLUDE A
REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED ACQUISITION; (B) SUCH
ACQUISITION SHALL ONLY COMPRISE A BUSINESS, OR THOSE ASSETS OF A BUSINESS,
SUBSTANTIALLY OF THE TYPE ENGAGED IN BY THE LOAN PARTIES AS OF THE CLOSING DATE;
(C) SUCH ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE BEEN APPROVED BY
TARGET’S BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY (AS APPLICABLE); (D) THE
PURCHASE PRICE PAID AND/OR PAYABLE (WHETHER IN CASH, STOCK OR OTHER FORM OF
CONSIDERATION) IN CONNECTION WITH ALL ACQUISITIONS (INCLUDING ALL TRANSACTION
COSTS AND ALL INDEBTEDNESS, LIABILITIES AND CONTINGENT OBLIGATIONS INCURRED OR
ASSUMED IN CONNECTION THEREWITH OR OTHERWISE REFLECTED IN A CONSOLIDATED BALANCE
SHEET OF BORROWER AND TARGET) (I) TOGETHER WITH ANY INVESTMENTS MADE PURSUANT TO
SECTION 7.7(A)(VI), SHALL NOT EXCEED $4,000,000 IN THE AGGREGATE FOR ALL
ACQUISITIONS AND (II) IF PAID IN CASH, SHALL BE PAID SOLELY WITH THE NET CASH
PROCEEDS OF A NEW EQUITY OFFERING; (E) THE BUSINESS AND ASSETS ACQUIRED IN SUCH
PERMITTED ACQUISITION SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED
LIENS); (F) AT OR PRIOR TO THE CLOSING OF ANY PERMITTED ACQUISITION, AGENT WILL
BE GRANTED A FIRST PRIORITY PERFECTED LIEN (SUBJECT TO PERMITTED LIENS) IN ALL
ASSETS ACQUIRED PURSUANT THERETO OR IN THE ASSETS AND STOCK OF TARGET, AND THE
LOAN PARTIES AND TARGET SHALL HAVE EXECUTED SUCH DOCUMENTS AND TAKEN SUCH
ACTIONS AS MAY BE REASONABLY REQUIRED BY AGENT IN CONNECTION THEREWITH; (G) ON
OR PRIOR TO THE DATE OF SUCH ACQUISITION, AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, COPIES OF THE ACQUISITION AGREEMENT
AND RELATED AGREEMENTS AND INSTRUMENTS, AND ALL OPINIONS, CERTIFICATES, LIEN
SEARCH RESULTS AND OTHER DOCUMENTS REASONABLY REQUESTED BY AGENT; (H) AT THE
TIME OF SUCH ACQUISITION AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING; (I) THE NET WORTH OF THE BORROWER AFTER
GIVING EFFECT TO ANY SUCH ACQUISITION SHALL BE EQUAL TO OR BETTER THAN
BORROWER’S NET WORTH PRIOR TO SUCH ACQUISITION; AND (J) AFTER GIVING PRO FORMA
EFFECT TO SUCH ACQUISITION THE CASH BURN AMOUNT OF BORROWER AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS, SHALL NOT EXCEED THE CASH BURN AMOUNT OF
BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS PRIOR TO GIVING EFFECT TO
ANY SUCH ACQUISITION BY MORE THAN TWENTY PERCENT (20%) (“PERMITTED
ACQUISITIONS”).


 

As used herein, “Cash Burn Amount” means, with respect to Borrower and its
consolidated Subsidiaries, as of any date of determination and based on the
financial statements most recently delivered to Agent and the Lenders in
accordance with this Agreement, the difference between:

 


(1)                      THE QUOTIENT OF (I) THE SUM OF, WITHOUT DUPLICATION,
(A) NET INCOME (LOSS), PLUS (B) DEPRECIATION AND AMORTIZATION, MINUS
(C) NON-FINANCED CAPITAL EXPENDITURES, IN EACH CASE OF CLAUSES (A), (B) AND (C),
FOR THE IMMEDIATELY PRECEDING SIX (6) MONTH PERIOD ON A TRAILING BASIS, DIVIDED
BY (II) SIX (6),


 

minus

 


(2)                      THE QUOTIENT OF (I) THE CURRENT PORTION OF INTEREST
BEARING LIABILITIES DUE AND PAYABLE IN THE IMMEDIATELY SUCCEEDING SIX (6) MONTHS
DIVIDED BY (II) SIX (6).


 


7.6.    RESTRICTED PAYMENTS.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL
PERMIT ANY OF ITS SUBSIDIARIES TO, (A) DECLARE OR PAY ANY DIVIDENDS OR MAKE ANY
OTHER DISTRIBUTION OR PAYMENT ON ACCOUNT OF OR REDEEM, RETIRE, DEFEASE OR
PURCHASE ANY CAPITAL STOCK (OTHER THAN THE PAYMENT OF DIVIDENDS TO BORROWER,
CERTAIN CASH PAYMENTS NOT TO EXCEED $200,000 AND NON-CASH DIVIDENDS, IN EACH
CASE SOLELY IN CONNECTION WITH EQUITY AWARD AGREEMENTS UNDER THE BORROWER’S
STOCK OPTION PLAN), (B) MAKE ANY PAYMENT IN RESPECT OF MANAGEMENT FEES OR
CONSULTING FEES (OR SIMILAR FEES) TO ANY EQUITYHOLDER OR OTHER AFFILIATE OF
BORROWER,

 

21

--------------------------------------------------------------------------------


 

 


OR (C) BE A PARTY TO OR BOUND BY AN AGREEMENT THAT RESTRICTS A SUBSIDIARY FROM
PAYING DIVIDENDS OR OTHERWISE DISTRIBUTING PROPERTY TO BORROWER OR (D) MAKE ANY
PAYMENTS ON ACCOUNT OF INTERCOMPANY INDEBTEDNESS PERMITTED UNDER SECTION 7.2
(EXCEPT IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE INTERCOMPANY NOTE THEN IN
EFFECT WITH RESPECT TO SUCH INTERCOMPANY INDEBTEDNESS).


 


7.7.    INVESTMENTS.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL PERMIT ANY OF
ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY (A) ACQUIRE OR OWN, OR MAKE ANY
LOAN, ADVANCE OR CAPITAL CONTRIBUTION (AN “INVESTMENT”) IN OR TO ANY PERSON OR
ENTITY OTHER THAN (I) TO ANOTHER LOAN PARTY TO THE EXTENT PERMITTED UNDER THE
TERMS AND CONDITIONS SET FORTH IN SECTION 7.2(E), (II) INVESTMENTS EXISTING ON
THE DATE HEREOF AND SET FORTH ON SCHEDULE B TO THIS AGREEMENT, (III) INVESTMENTS
IN CASH, CASH EQUIVALENTS (AS DEFINED BELOW) AND INVESTMENTS MADE PURSUANT TO
THE BORROWER’S INVESTMENT POLICY ATTACHED HERETO AS SCHEDULE C, (IV) LOANS OR
ADVANCES TO EMPLOYEES OF BORROWER OR ANY OF ITS SUBSIDIARIES TO FINANCE TRAVEL,
ENTERTAINMENT AND RELOCATION EXPENSES AND OTHER ORDINARY BUSINESS PURPOSES IN
THE ORDINARY COURSE OF BUSINESS AS PRESENTLY CONDUCTED, PROVIDED THAT THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS AND ADVANCES PERMITTED
PURSUANT TO THIS CLAUSE SHALL NOT EXCEED $100,000 AT ANY TIME, (V) CASH
CONTRIBUTIONS TO FOREIGN SUBSIDIARIES PERMITTED PURSUANT TO SECTION 7.7(B) IN
THE FORM OF AND SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 7.3(C),
(VI) INVESTMENTS IN HBSC PERMITTED PURSUANT TO SECTION 7.3(F) AND
(VII) INVESTMENTS IN THE FORM OF JOINT VENTURES, PARTNERSHIPS OR EQUITY
INVESTMENTS SO LONG AS SUCH INVESTMENTS (I) TOGETHER WITH ANY PERMITTED
ACQUISITIONS PURSUANT TO SECTION 7.5, SHALL NOT EXCEED $4,000,000, (II) SHALL BE
IN BUSINESSES SUBSTANTIALLY OF THE TYPE ENGAGED BY SUCH LOAN PARTIES AS OF THE
CLOSING DATE, (III) IF PAID IN CASH, SHALL BE PAID SOLELY WITH THE NET CASH
PROCEEDS OF A NEW EQUITY OFFERING, (IV) THE NET WORTH OF THE BORROWER AFTER
GIVING EFFECT TO ANY SUCH INVESTMENT SHALL BE EQUAL TO OR BETTER THAN BORROWER’S
NET WORTH PRIOR TO SUCH INVESTMENT, AND (V) AFTER GIVING PRO FORMA EFFECT TO
SUCH INVESTMENT THE CASH BURN AMOUNT OF BORROWER AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS, SHALL NOT EXCEED THE CASH BURN AMOUNT OF BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS PRIOR TO GIVING EFFECT TO ANY SUCH
INVESTMENT BY MORE THAN TWENTY PERCENT (20%) (COLLECTIVELY, THE “PERMITTED
INVESTMENTS”), (B) ACQUIRE OR CREATE ANY SUBSIDIARY OTHER THAN (I) FOREIGN
SUBSIDIARIES OF BORROWER IN JURISDICTIONS WHERE IT IS NECESSARY OR DESIRABLE TO
FORM A FOREIGN SUBSIDIARY TO CONDUCT BUSINESS IN SUCH JURISDICTION AND SUBJECT
TO THE RESTRICTIONS ON INVESTMENTS IN OR DISPOSITIONS AND CONTRIBUTIONS TO SUCH
FOREIGN SUBSIDIARY SET FORTH IN SECTIONS 6.8(C), 7.3(C) AND 7.7(A); PROVIDED,
THAT (A) BORROWER SHALL PROVIDE AGENT WITH 30 DAYS PRIOR WRITTEN NOTICE OF THE
FORMATION OF ANY SUCH FOREIGN SUBSIDIARY AND (B) BORROWER SHALL (AND SHALL CAUSE
SUCH FOREIGN SUBSIDIARY TO) COMPLY WITH SECTION 6.10, OR (II) PURSUANT TO AN
ACQUISITION PERMITTED PURSUANT TO SECTION 7.5, OR (C) ENGAGE IN ANY JOINT
VENTURE OR PARTNERSHIP WITH ANY OTHER PERSON OR ENTITY OTHER THAN AS PERMITTED
PURSUANT TO SECTION 7.7(A)(VII) ABOVE. THE TERM “CASH EQUIVALENTS” MEANS (V) ANY
READILY-MARKETABLE SECURITIES (I) ISSUED BY, OR DIRECTLY, UNCONDITIONALLY AND
FULLY GUARANTEED OR INSURED BY THE UNITED STATES FEDERAL GOVERNMENT OR
(II) ISSUED BY ANY AGENCY OF THE UNITED STATES FEDERAL GOVERNMENT THE
OBLIGATIONS OF WHICH ARE FULLY BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED
STATES FEDERAL GOVERNMENT, (W) ANY READILY-MARKETABLE DIRECT OBLIGATIONS ISSUED
BY ANY OTHER AGENCY OF THE UNITED STATES FEDERAL GOVERNMENT, ANY STATE OF THE
UNITED STATES OR ANY POLITICAL SUBDIVISION OF ANY SUCH STATE OR ANY PUBLIC
INSTRUMENTALITY THEREOF, IN EACH CASE HAVING A RATING OF AT LEAST “A-1” FROM S&P
OR AT LEAST “P-1” FROM MOODY’S, (X) ANY COMMERCIAL PAPER RATED AT LEAST “A-1” BY
S&P OR “P-1” BY MOODY’S AND ISSUED BY ANY ENTITY ORGANIZED UNDER THE LAWS OF ANY
STATE OF THE UNITED STATES, (Y) ANY U.S. DOLLAR-DENOMINATED TIME DEPOSIT,
INSURED CERTIFICATE OF DEPOSIT, OVERNIGHT BANK DEPOSIT OR BANKERS’ ACCEPTANCE
ISSUED OR ACCEPTED BY (I) AGENT OR (II) ANY COMMERCIAL BANK THAT IS
(A) ORGANIZED UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA, (B) “ADEQUATELY CAPITALIZED” (AS DEFINED IN THE
REGULATIONS OF ITS PRIMARY FEDERAL BANKING REGULATORS) AND (C) HAS TIER 1
CAPITAL (AS DEFINED IN SUCH REGULATIONS) IN EXCESS OF $250,000,000 OR (Z) SHARES
OF ANY UNITED STATES MONEY MARKET FUND THAT (I) HAS SUBSTANTIALLY ALL OF ITS
ASSETS INVESTED CONTINUOUSLY IN THE TYPES OF INVESTMENTS REFERRED TO IN CLAUSE
(V),

 

22

--------------------------------------------------------------------------------


 


(W), (X) OR (Y) ABOVE WITH MATURITIES AS SET FORTH IN THE PROVISO BELOW,
(II) HAS NET ASSETS IN EXCESS OF $500,000,000 AND (III) HAS OBTAINED FROM EITHER
S&P OR MOODY’S THE HIGHEST RATING OBTAINABLE FOR MONEY MARKET FUNDS IN THE
UNITED STATES; PROVIDED, HOWEVER, THAT THE MATURITIES OF ALL OBLIGATIONS
SPECIFIED IN ANY OF CLAUSES (V), (W), (X) AND (Y) ABOVE SHALL NOT EXCEED 365
DAYS


 


7.8.    TRANSACTIONS WITH AFFILIATES.  NO LOAN PARTY SHALL, AND NO LOAN PARTY
SHALL PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY TRANSACTION WITH ANY AFFILIATE (AS DEFINED BELOW) OF A LOAN
PARTY OR ANY SUBSIDIARY OF A LOAN PARTY EXCEPT FOR TRANSACTIONS THAT ARE IN THE
ORDINARY COURSE OF SUCH LOAN PARTY’S OR SUCH SUBSIDIARY’S BUSINESS, UPON FAIR
AND REASONABLE TERMS THAT ARE NO MORE FAVORABLE TO SUCH AFFILIATE THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION.  AS USED HEREIN, “AFFILIATE” SHALL
MEAN, WITH RESPECT TO A LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY, (A) EACH
PERSON THAT, DIRECTLY OR INDIRECTLY, OWNS OR CONTROLS 5% OR MORE OF THE STOCK OR
MEMBERSHIP INTERESTS HAVING ORDINARY VOTING POWER IN THE ELECTION OF DIRECTORS
OR MANAGERS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY, AND (B) EACH PERSON THAT
CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH LOAN PARTY OR
SUCH SUBSIDIARY.


 


7.9.    COMPLIANCE.  NO LOAN PARTY SHALL, AND NO LOAN PARTY SHALL PERMIT ANY OF
ITS SUBSIDIARIES TO, (A) FAIL TO COMPLY WITH THE LAWS AND REGULATIONS DESCRIBED
IN CLAUSES (A) THROUGH AND INCLUDING (D) OF SECTION 5.8 HEREIN, (B) USE ANY
PORTION OF THE TERM LOANS TO PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING
OF REGULATION U OF THE FEDERAL RESERVE BOARD) OR (C) FAIL TO COMPLY IN ANY
MATERIAL RESPECT WITH, OR VIOLATE IN ANY MATERIAL RESPECT ANY OTHER LAW OR
REGULATION APPLICABLE TO IT.


 


7.10.  DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS.  NO LOAN PARTY SHALL DIRECTLY
OR INDIRECTLY MAINTAIN OR ESTABLISH ANY DEPOSIT ACCOUNT OR SECURITIES ACCOUNT,
UNLESS AGENT, THE APPLICABLE LOAN PARTY OR LOAN PARTIES AND THE DEPOSITORY
INSTITUTION OR SECURITIES INTERMEDIARY AT WHICH THE ACCOUNT IS OR WILL BE
MAINTAINED ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT OR SECURITIES ACCOUNT
CONTROL AGREEMENT, AS THE CASE MAY BE, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT (AN “ACCOUNT CONTROL AGREEMENT”) (WHICH AGREEMENT SHALL PROVIDE THAT SUCH
DEPOSITORY INSTITUTION OR SECURITIES INTERMEDIARY SHALL COMPLY WITH ALL
INSTRUCTIONS OF AGENT WITHOUT FURTHER CONSENT OF SUCH LOAN PARTY OR LOAN
PARTIES, AS APPLICABLE, INCLUDING, WITHOUT LIMITATION, AN INSTRUCTION BY AGENT
TO FOLLOW A NOTICE OF EXCLUSIVE CONTROL OR SIMILAR NOTICE (SUCH NOTICE, A
“NOTICE OF EXCLUSIVE CONTROL”)), PRIOR TO OR CONCURRENTLY WITH THE ESTABLISHMENT
OF SUCH DEPOSIT ACCOUNT OR SECURITIES ACCOUNT (OR IN THE CASE OF ANY SUCH
DEPOSIT ACCOUNT OR SECURITIES ACCOUNT MAINTAINED AS OF THE DATE HEREOF, PRIOR TO
OR CONCURRENTLY WITH THE ENTERING INTO THIS AGREEMENT).  AGENT MAY GIVE A NOTICE
OF EXCLUSIVE CONTROL WITH RESPECT TO ANY DEPOSIT ACCOUNT OR SECURITIES ACCOUNT
AT ANY TIME AT WHICH A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


7.11.        AMENDMENTS TO OTHER AGREEMENTS.  NO LOAN PARTY SHALL AMEND, MODIFY
OR WAIVE ANY PROVISION OF (A) ANY MATERIAL AGREEMENT (UNLESS THE NET EFFECT OF
SUCH AMENDMENT, MODIFICATION OF WAIVER IS NOT ADVERSE TO ANY LOAN PARTY, AGENT
OR LENDERS) OR (B) ANY DOCUMENT RELATING TO ANY OF THE MATERIAL INDEBTEDNESS, IN
EACH CASE, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND THE REQUISITE LENDERS.


 


7.12.        HELICOS BIOSCIENCES SECURITIES CORPORATION.  HBSC SHALL NOT ENGAGE
IN ANY TRADE OR BUSINESS, OR OWN ANY ASSETS (OTHER THAN CASH AND CASH
EQUIVALENTS IN ACCOUNT NUMBER 1139758613 LOCATED AT RBS CITIZENS, NATIONAL
ASSOCIATION) OR INCUR ANY INDEBTEDNESS, LIENS OR ANY OTHER LIABILITIES OTHER
THAN LIABILITIES ASSOCIATED SOLELY WITH ANY TAXES ON HBSC AND BANK FEES
ASSOCIATED WITH HBSC’S BANK ACCOUNTS.

 

23

--------------------------------------------------------------------------------


 

8.             DEFAULT AND REMEDIES.

 


8.1.    EVENTS OF DEFAULT.  LOAN PARTIES SHALL BE IN DEFAULT UNDER THIS
AGREEMENT AND EACH OF THE OTHER DEBT DOCUMENTS IF (EACH OF THE FOLLOWING, AN
“EVENT OF DEFAULT”):


 


(A)                         BORROWER SHALL FAIL TO PAY (I) ANY PRINCIPAL WHEN
DUE, OR (II) ANY INTEREST, FEES OR OTHER OBLIGATIONS (OTHER THAN AS SPECIFIED IN
CLAUSE (I) WITHIN A PERIOD OF 3 DAYS AFTER THE DUE DATE THEREOF (OTHER THAN ON
THE APPLICABLE TERM LOAN MATURITY DATE));


 


(B)                         ANY LOAN PARTY BREACHES ANY OF ITS OBLIGATIONS UNDER
SECTION 6.1 (SOLELY AS IT RELATES TO MAINTAINING ITS EXISTENCE), SECTION 6.2,
SECTION 6.3, SECTION 6.4, OR ARTICLE 7;


 


(C)                         ANY LOAN PARTY BREACHES ANY OF ITS OTHER OBLIGATIONS
UNDER ANY OF THE DEBT DOCUMENTS AND FAILS TO CURE SUCH BREACH WITHIN 30 DAYS
AFTER THE EARLIER OF (I) THE DATE ON WHICH AN OFFICER OF SUCH LOAN PARTY BECOMES
AWARE, OR THROUGH THE EXERCISE OF REASONABLE DILIGENCE SHOULD HAVE BECOME AWARE,
OF SUCH FAILURE AND (II) THE DATE ON WHICH NOTICE SHALL HAVE BEEN GIVEN TO
BORROWER FROM AGENT;


 


(D)                         ANY WARRANTY, REPRESENTATION OR STATEMENT MADE OR
DEEMED MADE BY OR ON BEHALF OF ANY LOAN PARTY IN ANY OF THE DEBT DOCUMENTS OR
OTHERWISE IN CONNECTION WITH ANY OF THE OBLIGATIONS SHALL BE FALSE OR MISLEADING
IN ANY MATERIAL RESPECT (PROVIDED, THAT IF SUCH REPRESENTATION OR WARRANTY
(I) RELATES TO A SPECIFIC DATE IT SHALL BE TRUE AND CORRECT AS OF SUCH DATE AND
(II) CONTAINS A MATERIALITY QUALIFIER, IT SHALL BE TRUE AND CORRECT IN ALL
RESPECTS); AND PROVIDED FURTHER THAT SOLELY WITH RESPECT TO ANY LOAN PARTY’S
BREACH OF SECTION 5.1 SOLELY AS A RESULT OF SUCH LOAN PARTY’S FAILURE TO BE IN
GOOD STANDING IN ITS APPLICABLE JURISDICTION OF INCORPORATION OR FORMATION, SUCH
LOAN PARTY SHALL HAVE 5 BUSINESS DAYS IN WHICH TO CURE SUCH DEFAULT (FOR THE
AVOIDANCE OF DOUBT THIS CURE PERIOD SHALL NOT APPLY TO ANY LOAN PARTY’S
REPRESENTATION WITH RESPECT TO EXISTENCE OR DUE ORGANIZATION OR ANY OTHER
REPRESENTATION OR WARRANTY IN THIS AGREEMENT).


 


(E)                         ANY PORTION OF THE COLLATERAL IN EXCESS OF $250,000
IS SUBJECTED TO ATTACHMENT, EXECUTION, LEVY, SEIZURE OR CONFISCATION IN ANY
LEGAL PROCEEDING OR OTHERWISE, OR IF ANY LEGAL OR ADMINISTRATIVE PROCEEDING IS
COMMENCED AGAINST ANY LOAN PARTY OR ANY PORTION OF THE COLLATERAL IN EXCESS OF
$250,000, WHICH IN THE GOOD FAITH JUDGMENT OF AGENT SUBJECTS ANY PORTION OF THE
COLLATERAL IN EXCESS OF $250,000 TO A MATERIAL RISK OF ATTACHMENT, EXECUTION,
LEVY, SEIZURE OR CONFISCATION AND NO BOND IS POSTED OR PROTECTIVE ORDER OBTAINED
TO NEGATE SUCH RISK;


 


(F)                          ONE OR MORE JUDGMENTS, ORDERS OR DECREES SHALL BE
RENDERED AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY THAT EXCEEDS
BY MORE THAN $250,000 ANY INSURANCE COVERAGE APPLICABLE THERETO (TO THE EXTENT
THE RELEVANT INSURER HAS BEEN NOTIFIED OF SUCH CLAIM AND HAS NOT DENIED COVERAGE
THEREFOR) AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY
ANY CREDITOR UPON ANY SUCH JUDGMENT, ORDER OR DECREE OR (II) SUCH JUDGMENT,
ORDER OR DECREE SHALL NOT HAVE BEEN VACATED OR DISCHARGED FOR A PERIOD OF 20
CONSECUTIVE DAYS AND THERE SHALL NOT BE IN EFFECT (BY REASON OF A PENDING APPEAL
OR OTHERWISE) ANY STAY OF ENFORCEMENT THEREOF;


 


(G)                         (I)  ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN
PARTY SHALL GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, SHALL ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY, SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL CEASE DOING BUSINESS AS A

 

24

--------------------------------------------------------------------------------


 

 


GOING CONCERN, (II) ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY LOAN
PARTY OR ANY SUBSIDIARY OF A LOAN PARTY SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, COMPOSITION OF IT OR ITS DEBTS OR ANY SIMILAR
ORDER, IN EACH CASE UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF
OR THE APPOINTMENT OF A CUSTODIAN, RECEIVER, TRUSTEE, CONSERVATOR, LIQUIDATING
AGENT, LIQUIDATOR, OTHER SIMILAR OFFICIAL OR OTHER OFFICIAL WITH SIMILAR POWERS,
IN EACH CASE FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE CASE
OF ANY SUCH PROCEEDINGS INSTITUTED AGAINST (BUT NOT BY OR WITH THE CONSENT OF)
SUCH LOAN PARTY OR SUCH SUBSIDIARY, EITHER SUCH PROCEEDINGS SHALL REMAIN
UNDISMISSED OR UNSTAYED FOR A PERIOD OF 45 DAYS OR MORE OR ANY ACTION SOUGHT IN
SUCH PROCEEDINGS SHALL OCCUR OR (III) ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN
PARTY SHALL TAKE ANY CORPORATE OR SIMILAR ACTION OR ANY OTHER ACTION TO
AUTHORIZE ANY ACTION DESCRIBED IN CLAUSE (I) OR (II) ABOVE;


 


(H)                         AN EVENT OR DEVELOPMENT OCCURS WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(I)                          (I) ANY PROVISION OF ANY DEBT DOCUMENT SHALL FAIL
TO BE VALID AND BINDING ON, OR ENFORCEABLE AGAINST, A LOAN PARTY PARTY THERETO,
OR (II) ANY DEBT DOCUMENT PURPORTING TO GRANT A SECURITY INTEREST TO SECURE ANY
OBLIGATION SHALL FAIL TO CREATE A VALID AND ENFORCEABLE SECURITY INTEREST ON ANY
PORTION OF THE COLLATERAL IN EXCESS OF $250,000 PURPORTED TO BE COVERED THEREBY
OR SUCH SECURITY INTEREST SHALL FAIL OR CEASE TO BE A PERFECTED LIEN WITH THE
PRIORITY REQUIRED IN THE RELEVANT DEBT DOCUMENT, OR ANY LOAN PARTY SHALL STATE
IN WRITING THAT ANY OF THE EVENTS DESCRIBED IN CLAUSE (I) OR (II) ABOVE SHALL
HAVE OCCURRED;


 


(J)                          (I) ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN
PARTY DEFAULTS UNDER ANY MATERIAL AGREEMENT (AFTER ANY APPLICABLE GRACE PERIOD
CONTAINED THEREIN), (II) (A) ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY
FAILS TO MAKE (AFTER ANY APPLICABLE GRACE PERIOD) ANY PAYMENT WHEN DUE (WHETHER
DUE BECAUSE OF SCHEDULED MATURITY, REQUIRED PREPAYMENT PROVISIONS, ACCELERATION,
DEMAND OR OTHERWISE) ON ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) OF SUCH
LOAN PARTY OR SUCH SUBSIDIARY HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING
UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL
CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
$250,000 (“MATERIAL INDEBTEDNESS”), (B) ANY OTHER EVENT SHALL OCCUR OR CONDITION
SHALL EXIST UNDER ANY CONTRACTUAL OBLIGATION RELATING TO ANY SUCH MATERIAL
INDEBTEDNESS, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE, OR TO
PERMIT THE ACCELERATION OF (WITHOUT REGARD TO ANY SUBORDINATION TERMS WITH
RESPECT THERETO), THE MATURITY OF SUCH MATERIAL INDEBTEDNESS OR (C) ANY SUCH
MATERIAL INDEBTEDNESS SHALL BECOME OR BE DECLARED TO BE DUE AND PAYABLE, OR BE
REQUIRED TO BE PREPAID, REDEEMED, DEFEASED OR REPURCHASED (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT), PRIOR TO THE STATED MATURITY THEREOF,
(III) BORROWER OR ANY SUBSIDIARY DEFAULTS UNDER ANY OBLIGATION FOR PAYMENTS DUE
UNDER ANY LEASE AGREEMENT IN EXCESS OF $50,000, OR (IV) ANY DEFAULT UNDER ANY
AGREEMENT OR DOCUMENT RELATED TO THE GE EQUIPMENT LOAN; OR


 


(K)                         (I) ANY OF THE CHIEF EXECUTIVE OFFICER, THE CHIEF
FINANCIAL OFFICER, CHIEF OPERATING OFFICER OR THE VICE PRESIDENT OF PRODUCT
RESEARCH AND DEVELOPMENT OF BORROWER AS OF THE DATE HEREOF SHALL CEASE TO BE
INVOLVED IN THE DAY TO DAY OPERATIONS OR MANAGEMENT OF THE BUSINESS OF BORROWER,
AND A SUCCESSOR OR INTERIM SUCCESSOR OF SUCH OFFICER IS NOT APPOINTED WITHIN 180
DAYS OF SUCH CESSATION OR INVOLVEMENT, (II) THE ACQUISITION, DIRECTLY OR
INDIRECTLY, BY ANY PERSON OR GROUP (AS SUCH TERM IS USED IN SECTION 13(D)(3) OF
THE SECURITIES EXCHANGE ACT OF 1934) OF MORE

 

25

--------------------------------------------------------------------------------



 


 


THAN FORTY PERCENT (40%) OF THE VOTING POWER OF THE VOTING STOCK OF BORROWER BY
WAY OF MERGER OR CONSOLIDATION OR OTHERWISE, (III) BEGINNING ON THE EARLIER OF 5
DAYS FOLLOWING THE NEXT ANNUAL MEETING OF THE SHAREHOLDERS OF THE BORROWER OR
JUNE 30, 2008, DURING ANY PERIOD OF TWELVE CONSECUTIVE CALENDAR MONTHS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF
DIRECTORS OF BORROWER (TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY THE
BOARD OF DIRECTORS OF BORROWER OR WHOSE NOMINATION FOR ELECTION BY THE
STOCKHOLDERS OF BORROWER WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF
SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED) CEASE FOR ANY REASON OTHER THAN DEATH OR DISABILITY TO CONSTITUTE A
MAJORITY OF THE DIRECTORS THEN IN OFFICE, OR (IV) BORROWER CEASES TO OWN AND
CONTROL, DIRECTLY OR INDIRECTLY, ALL OF THE ECONOMIC AND VOTING RIGHTS
ASSOCIATED WITH THE OUTSTANDING VOTING CAPITAL STOCK (OR OTHER VOTING EQUITY
INTEREST) OF EACH OF ITS SUBSIDIARIES.


 


8.2.    LENDER REMEDIES.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, AGENT MAY
WITH THE CONSENT OF THE REQUISITE LENDERS, AND AT THE WRITTEN REQUEST OF THE
REQUISITE LENDERS SHALL, TERMINATE THE COMMITMENTS AND DECLARE ANY OR ALL OF THE
OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR NOTICE TO ANY
LOAN PARTY AND THE ACCELERATED OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT
RATE PURSUANT TO SECTION 2.6, PROVIDED THAT, UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT SPECIFIED IN SECTION 8.1(G) ABOVE, THE OBLIGATIONS SHALL BE
AUTOMATICALLY ACCELERATED.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AGENT
SHALL HAVE (ON BEHALF OF ITSELF AND LENDERS) ALL OF THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC, AND UNDER ANY OTHER APPLICABLE LAW.  WITHOUT
LIMITING THE FOREGOING, AGENT SHALL HAVE THE RIGHT TO, AND AT THE WRITTEN
REQUEST OF THE REQUIRED LENDERS SHALL,  (A) NOTIFY ANY ACCOUNT DEBTOR OF ANY
LOAN PARTY OR ANY OBLIGOR ON ANY INSTRUMENT WHICH CONSTITUTES PART OF THE
COLLATERAL TO MAKE PAYMENTS TO AGENT (FOR THE BENEFIT OF ITSELF AND LENDERS),
(B) WITH OR WITHOUT LEGAL PROCESS, ENTER ANY PREMISES WHERE THE COLLATERAL MAY
BE AND TAKE POSSESSION OF AND REMOVE THE COLLATERAL FROM THE PREMISES OR STORE
IT ON THE PREMISES, (C) SELL THE COLLATERAL AT PUBLIC OR PRIVATE SALE, IN WHOLE
OR IN PART, AND HAVE THE RIGHT TO BID AND PURCHASE AT SUCH SALE, OR (D) LEASE OR
OTHERWISE DISPOSE OF ALL OR PART OF THE COLLATERAL, APPLYING PROCEEDS FROM SUCH
DISPOSITION TO THE OBLIGATIONS IN ACCORDANCE WITH SECTION 8.4.  IF REQUESTED BY
AGENT, LOAN PARTIES SHALL PROMPTLY ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE
TO AGENT AT A PLACE TO BE DESIGNATED BY AGENT.  AGENT MAY ALSO RENDER ANY OR ALL
OF THE COLLATERAL UNUSABLE AT A LOAN PARTY’S PREMISES AND MAY DISPOSE OF SUCH
COLLATERAL ON SUCH PREMISES WITHOUT LIABILITY FOR RENT OR COSTS.  ANY NOTICE
THAT AGENT IS REQUIRED TO GIVE TO A LOAN PARTY UNDER THE UCC OF THE TIME AND
PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER
INTENDED DISPOSITION OF THE COLLATERAL IS TO BE MADE SHALL BE DEEMED TO
CONSTITUTE REASONABLE NOTICE IF SUCH NOTICE IS GIVEN IN ACCORDANCE WITH THIS
AGREEMENT AT LEAST 5 BUSINESS DAYS PRIOR TO SUCH ACTION.  EFFECTIVE ONLY UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH LOAN
PARTY HEREBY IRREVOCABLY APPOINTS AGENT (AND ANY OF AGENT’S DESIGNATED OFFICERS
OR EMPLOYEES) AS SUCH LOAN PARTY’S TRUE AND LAWFUL ATTORNEY TO: (I) TAKE ANY OF
THE ACTIONS SPECIFIED ABOVE IN THIS PARAGRAPH; (II) ENDORSE SUCH LOAN PARTY’S
NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY THAT MAY COME INTO
AGENT’S POSSESSION; (III) SETTLE AND ADJUST DISPUTES AND CLAIMS RESPECTING THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND UPON TERMS WHICH AGENT
DETERMINES TO BE REASONABLE; AND (IV) DO SUCH OTHER AND FURTHER ACTS AND DEEDS
IN THE NAME OF SUCH LOAN PARTY THAT AGENT MAY DEEM NECESSARY OR DESIRABLE TO
ENFORCE ITS RIGHTS IN OR TO ANY OF THE COLLATERAL OR TO PERFECT OR BETTER
PERFECT AGENT’S SECURITY INTEREST (ON BEHALF OF ITSELF AND LENDERS) IN ANY OF
THE COLLATERAL.  THE APPOINTMENT OF AGENT AS EACH LOAN PARTY’S ATTORNEY IN FACT
IS A POWER COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL THE TERMINATION
DATE.


 


8.3.    ADDITIONAL REMEDIES. IN ADDITION TO THE REMEDIES PROVIDED IN SECTION 8.2
ABOVE, EACH LOAN PARTY HEREBY GRANTS TO AGENT (ON BEHALF OF ITSELF AND LENDERS)
AND ANY TRANSFEREE OF COLLATERAL, SOLELY FOR

 

26

--------------------------------------------------------------------------------



 


 


PURPOSES OF EXERCISING ITS REMEDIES AS PROVIDED HEREIN WITH RESPECT TO THE
COLLATERAL, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO ANY LOAN PARTY) TO USE, LICENSE OR SUBLICENSE
ANY INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH LOAN PARTY,
AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO
ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO
ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF
SUBJECT TO ANY EXCLUSIVE LICENSE PERMITTED PURSUANT TO SECTION 7.3(E) AND TO ANY
RESTRICTIONS ON USE, LICENSING OR SUBLICENSING CONTAINED IN ANY LOAN PARTY’S
LICENSES.


 


8.4.    APPLICATION OF PROCEEDS.  PROCEEDS FROM ANY TRANSFER OF THE COLLATERAL
OR THE INTELLECTUAL PROPERTY (OTHER THAN PERMITTED DISPOSITIONS) AND ALL
PAYMENTS MADE TO OR PROCEEDS OF COLLATERAL RECEIVED BY AGENT DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT SHALL BE APPLIED AS FOLLOWS: (A) FIRST, TO
PAY ALL FEES, COSTS, INDEMNITIES, REIMBURSEMENTS AND EXPENSES THEN DUE TO AGENT
UNDER THE DEBT DOCUMENTS IN ITS CAPACITY AS AGENT UNDER THE DEBT DOCUMENTS,
(B) SECOND, TO PAY ALL FEES, COSTS, INDEMNITIES, REIMBURSEMENTS AND EXPENSES
THEN DUE TO LENDERS UNDER THE DEBT DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE
PRO RATA SHARES, UNTIL PAID IN FULL, (C) THIRD, TO PAY ALL INTEREST ON THE TERM
LOANS THEN DUE TO LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES,
UNTIL PAID IN FULL (OTHER THAN INTEREST ACCRUED AFTER THE COMMENCEMENT OF ANY
PROCEEDING REFERRED TO IN SECTION 8.1(G) IF A CLAIM FOR SUCH INTEREST IS NOT
ALLOWABLE IN SUCH PROCEEDING), (D) FOURTH, TO PAY ALL PRINCIPAL ON THE TERM
LOANS THEN DUE TO LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES,
UNTIL PAID IN FULL, (E) FIFTH, TO PAY ALL OTHER OBLIGATIONS (OTHER THAN
OBLIGATIONS OWING PURSUANT TO THE GE EQUIPMENT LOAN) THEN DUE TO LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, UNTIL PAID IN FULL (INCLUDING,
WITHOUT LIMITATION, ALL INTEREST ACCRUED AFTER THE COMMENCEMENT OF ANY
PROCEEDING REFERRED TO IN SECTION 8.1(G) WHETHER OR NOT A CLAIM FOR SUCH
INTEREST IS ALLOWABLE IN SUCH PROCEEDING), (F) SIXTH, TO PAY ALL OBLIGATIONS
UNDER THE GE EQUIPMENT LOAN OWING TO GENERAL ELECTRIC CAPITAL CORPORATION, AND
(G) SEVENTH, TO BORROWER OR AS OTHERWISE REQUIRED BY LAW.  BORROWER SHALL REMAIN
FULLY LIABLE FOR ANY DEFICIENCY.


 

9.             THE AGENT.

 


9.1.    APPOINTMENT OF AGENT.

 


(A)                         EACH LENDER HEREBY APPOINTS GECC (TOGETHER WITH ANY
SUCCESSOR AGENT PURSUANT TO SECTION 9.9) AS AGENT UNDER THE DEBT DOCUMENTS AND
AUTHORIZES THE AGENT TO (A) EXECUTE AND DELIVER THE DEBT DOCUMENTS AND ACCEPT
DELIVERY THEREOF ON ITS BEHALF FROM LOAN PARTIES, (B) TAKE SUCH ACTION ON ITS
BEHALF AND TO EXERCISE ALL RIGHTS, POWERS AND REMEDIES AND PERFORM THE DUTIES AS
ARE EXPRESSLY DELEGATED TO THE AGENT UNDER SUCH DEBT DOCUMENTS AND (C) EXERCISE
SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS
ARTICLE 9 ARE SOLELY FOR THE BENEFIT OF AGENT AND LENDERS AND NONE OF LOAN
PARTIES NOR ANY OTHER PERSON SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY
OF ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER
THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS, AGENT SHALL ACT SOLELY AS AN AGENT
OF LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR ANY LOAN PARTY
OR ANY OTHER PERSON.  AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES EXCEPT FOR
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS.  THE
DUTIES OF AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN NATURE AND AGENT SHALL
NOT HAVE, OR BE DEEMED TO HAVE, BY REASON OF THIS AGREEMENT, ANY OTHER DEBT
DOCUMENT OR OTHERWISE A FIDUCIARY OR TRUSTEE RELATIONSHIP IN RESPECT OF ANY
LENDER.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER DEBT
DOCUMENTS, AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE
FOR FAILURE TO DISCLOSE, ANY

 

27

--------------------------------------------------------------------------------



 


 


INFORMATION RELATING TO BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED
TO OR OBTAINED BY GECC OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 


(B)                         WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE,
AGENT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY (TO THE EXCLUSION OF
THE LENDERS), AND IS HEREBY AUTHORIZED, TO (I) ACT AS THE DISBURSING AND
COLLECTING AGENT FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS
ARISING IN CONNECTION WITH THE DEBT DOCUMENTS (INCLUDING IN ANY OTHER
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING), AND EACH PERSON MAKING ANY
PAYMENT IN CONNECTION WITH ANY DEBT DOCUMENT TO ANY LENDER IS HEREBY AUTHORIZED
TO MAKE SUCH PAYMENT TO AGENT, (II) FILE AND PROVE CLAIMS AND FILE OTHER
DOCUMENTS NECESSARY OR DESIRABLE TO ALLOW THE CLAIMS OF AGENT AND LENDERS WITH
RESPECT TO ANY OBLIGATION IN ANY PROCEEDING DESCRIBED IN ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING (BUT NOT TO VOTE, CONSENT OR OTHERWISE ACT ON
BEHALF OF SUCH LENDER), (III) ACT AS COLLATERAL AGENT FOR AGENT AND EACH LENDER
FOR PURPOSES OF THE PERFECTION OF ALL LIENS CREATED BY THE DEBT DOCUMENTS AND
ALL OTHER PURPOSES STATED THEREIN, (IV) MANAGE, SUPERVISE AND OTHERWISE DEAL
WITH THE COLLATERAL, (V) TAKE SUCH OTHER ACTION AS IS NECESSARY OR DESIRABLE TO
MAINTAIN THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR PURPORTED TO BE
CREATED BY THE DEBT DOCUMENTS, (VI) EXCEPT AS MAY BE OTHERWISE SPECIFIED IN ANY
DEBT DOCUMENT, EXERCISE ALL REMEDIES GIVEN TO AGENT AND THE OTHER LENDERS WITH
RESPECT TO THE COLLATERAL, WHETHER UNDER THE DEBT DOCUMENTS, APPLICABLE LAW OR
OTHERWISE AND (VII) EXECUTE ANY AMENDMENT, CONSENT OR WAIVER UNDER THE DEBT
DOCUMENTS ON BEHALF OF ANY LENDER THAT HAS CONSENTED IN WRITING TO SUCH
AMENDMENT, CONSENT OR WAIVER; PROVIDED, HOWEVER, THAT AGENT HEREBY APPOINTS,
AUTHORIZES AND DIRECTS EACH LENDER TO ACT AS COLLATERAL SUB-AGENT FOR AGENT AND
THE LENDERS FOR PURPOSES OF THE PERFECTION OF ALL LIENS WITH RESPECT TO THE
COLLATERAL, INCLUDING ANY DEPOSIT ACCOUNT MAINTAINED BY A LOAN PARTY WITH, AND
CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER, AND MAY FURTHER AUTHORIZE AND
DIRECT THE LENDERS TO TAKE FURTHER ACTIONS AS COLLATERAL SUB-AGENTS FOR PURPOSES
OF ENFORCING SUCH LIENS OR OTHERWISE TO TRANSFER THE COLLATERAL SUBJECT THERETO
TO AGENT, AND EACH LENDER HEREBY AGREES TO TAKE SUCH FURTHER ACTIONS TO THE
EXTENT, AND ONLY TO THE EXTENT, SO AUTHORIZED AND DIRECTED.  AGENT MAY, UPON ANY
TERM OR CONDITION IT SPECIFIES, DELEGATE OR EXERCISE ANY OF ITS RIGHTS, POWERS
AND REMEDIES UNDER, AND DELEGATE OR PERFORM ANY OF ITS DUTIES OR ANY OTHER
ACTION WITH RESPECT TO, ANY DEBT DOCUMENT BY OR THROUGH ANY TRUSTEE, CO-AGENT,
EMPLOYEE, ATTORNEY-IN-FACT AND ANY OTHER PERSON (INCLUDING ANY LENDER).  ANY
SUCH PERSON SHALL BENEFIT FROM THIS ARTICLE 9 TO THE EXTENT PROVIDED BY AGENT.


 


(C)                         IF AGENT SHALL REQUEST INSTRUCTIONS FROM REQUISITE
LENDERS OR ALL AFFECTED LENDERS WITH RESPECT TO ANY ACT OR ACTION (INCLUDING
FAILURE TO ACT) IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT,
THEN AGENT SHALL BE ENTITLED TO REFRAIN FROM SUCH ACT OR TAKING SUCH ACTION
UNLESS AND UNTIL AGENT SHALL HAVE RECEIVED INSTRUCTIONS FROM REQUISITE LENDERS
OR ALL AFFECTED LENDERS, AS THE CASE MAY BE, AND AGENT SHALL NOT INCUR LIABILITY
TO ANY PERSON BY REASON OF SO REFRAINING.  AGENT SHALL BE FULLY JUSTIFIED IN
FAILING OR REFUSING TO TAKE ANY ACTION HEREUNDER OR UNDER ANY OTHER DEBT
DOCUMENT (A) IF SUCH ACTION WOULD, IN THE REASONABLE OPINION OF AGENT, BE
CONTRARY TO LAW OR ANY DEBT DOCUMENT, (B) IF SUCH ACTION WOULD, IN THE
REASONABLE OPINION OF AGENT, EXPOSE AGENT TO ANY POTENTIAL LIABILITY UNDER ANY
LAW, STATUTE OR REGULATION OR (C) IF AGENT SHALL NOT FIRST BE INDEMNIFIED TO ITS
SATISFACTION AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY
IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  WITHOUT LIMITING
THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT
AS A RESULT OF AGENT ACTING OR REFRAINING FROM ACTING HEREUNDER OR UNDER ANY
OTHER DEBT DOCUMENT IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS OR
ALL AFFECTED LENDERS, AS APPLICABLE.

 

28

--------------------------------------------------------------------------------


 

 


(D)                         NOTWITHSTANDING ANY OTHER TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER DEBT DOCUMENT, AGENT SHALL NOT BE ENTITLED WITHOUT THE
CONSENT OR DIRECTION OF THE REQUISITE LENDERS TO (I) EXCEPT AS PROVIDED IN
SECTION 10.8(C), SELL THE COLLATERAL AT A PUBLIC OR PRIVATE SALE, IN WHOLE OR IN
PART, (II) LEASE OR OTHERWISE DISPOSE OF ALL OR PART OF THE COLLATERAL,
(III) ENTER INTO ANY FORBEARANCE AGREEMENT WITH RESPECT TO THIS AGREEMENT, OR
(III) INSTITUTE ANY ACTION SEEKING TO ADJUDICATE ANY LOAN PARTY A BANKRUPT OR
INSOLVENT OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, COMPOSITION OF IT OR ITS DEBTS OR ANY SIMILAR
ORDER, IN EACH CASE UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS OR SEEKING THE ENTRY OF ANY ORDER FOR RELIEF
OR THE APPOINTMENT OF A CUSTODIAN, RECEIVER, TRUSTEE, CONSERVATOR, LIQUIDATING
AGENT, LIQUIDATOR, OTHER SIMILAR OFFICIAL OR OTHER OFFICIAL WITH SIMILAR POWERS,
IN EACH CASE FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY.


 


9.2.    AGENT’S RELIANCE, ETC.  NEITHER AGENT NOR ANY OF ITS AFFILIATES NOR ANY
OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR REPRESENTATIVES
SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM
HEREUNDER OR UNDER ANY OTHER DEBT DOCUMENTS, OR IN CONNECTION HEREWITH OR
THEREWITH, EXCEPT FOR DAMAGES CAUSED BY ITS OR THEIR OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGENT:  (A) MAY TREAT THE
PAYEE OF ANY NOTE AS THE HOLDER THEREOF UNTIL SUCH NOTE HAS BEEN ASSIGNED IN
ACCORDANCE WITH SECTION 10.1; (B) MAY CONSULT WITH LEGAL COUNSEL, INDEPENDENT
PUBLIC ACCOUNTANTS AND OTHER EXPERTS, WHETHER OR NOT SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS; (C) SHALL
NOT BE RESPONSIBLE OR OTHERWISE INCUR LIABILITY FOR ANY ACTION OR OMISSION TAKEN
IN RELIANCE UPON THE INSTRUCTIONS OF THE REQUISITE LENDERS, (D) MAKES NO
WARRANTY OR REPRESENTATION TO ANY LENDER AND SHALL NOT BE RESPONSIBLE TO ANY
LENDER FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER DEBT DOCUMENTS; (E) SHALL NOT HAVE
ANY DUTY TO INSPECT THE COLLATERAL (INCLUDING THE BOOKS AND RECORDS) OR TO
ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY PROVISION OF
ANY DEBT DOCUMENT, WHETHER ANY CONDITION SET FORTH IN ANY DEBT DOCUMENT IS
SATISFIED OR WAIVED, AS TO THE FINANCIAL CONDITION OF ANY LOAN PARTY OR AS TO
THE EXISTENCE OR CONTINUATION OR POSSIBLE OCCURRENCE OR CONTINUATION OF ANY
DEFAULT OR EVENT OF DEFAULT AND SHALL NOT BE DEEMED TO HAVE NOTICE OR KNOWLEDGE
OF SUCH OCCURRENCE OR CONTINUATION UNLESS IT HAS RECEIVED A NOTICE FROM BORROWER
OR ANY LENDER DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT CLEARLY LABELED
“NOTICE OF DEFAULT”; (F) SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, EFFECTIVENESS, GENUINENESS,
SUFFICIENCY OR VALUE OF, OR THE ATTACHMENT, PERFECTION OR PRIORITY OF ANY LIEN
CREATED OR PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY DEBT
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR
THERETO; AND (G) SHALL INCUR NO LIABILITY UNDER OR IN RESPECT OF THIS AGREEMENT
OR THE OTHER DEBT DOCUMENTS BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR
OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPY, TELEGRAM, CABLE OR TELEX)
BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT OR OTHERWISE AUTHENTICATED BY
THE PROPER PARTY OR PARTIES.


 


9.3.    GECC AND AFFILIATES.  GECC SHALL HAVE THE SAME RIGHTS AND POWERS UNDER
THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS AS ANY OTHER LENDER AND MAY EXERCISE
THE SAME AS THOUGH IT WERE NOT AGENT; AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE GECC IN ITS INDIVIDUAL CAPACITY. 
GECC AND ITS AFFILIATES MAY LEND MONEY TO, INVEST IN, AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH, BORROWER, ANY OF BORROWER’S SUBSIDIARIES, ANY OF
THEIR AFFILIATES AND ANY PERSON WHO MAY DO BUSINESS WITH OR OWN SECURITIES OF
BORROWER, ANY OF BORROWER’S SUBSIDIARIES OR ANY SUCH AFFILIATE, ALL AS IF GECC
WERE NOT AGENT AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO LENDERS.  GECC AND
ITS AFFILIATES MAY ACCEPT FEES AND OTHER CONSIDERATION FROM BORROWER FOR
SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS.  EACH LENDER ACKNOWLEDGES

 

29

--------------------------------------------------------------------------------



 


 


THE POTENTIAL CONFLICT OF INTEREST BETWEEN GECC AS A LENDER HOLDING
DISPROPORTIONATE INTERESTS IN THE TERM LOANS AND GECC AS AGENT, AND EXPRESSLY
CONSENTS TO, AND WAIVES, ANY CLAIM BASED UPON, SUCH CONFLICT OF INTEREST.


 


9.4.    LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT OR ANY OTHER LENDER AND BASED ON
THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.3 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT AND FINANCIAL
ANALYSIS OF EACH LOAN PARTY AND ITS OWN DECISION TO ENTER INTO THIS AGREEMENT. 
EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE
UPON AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT.  EACH LENDER ACKNOWLEDGES THE
POTENTIAL CONFLICT OF INTEREST OF EACH OTHER LENDER AS A RESULT OF LENDERS
HOLDING DISPROPORTIONATE INTERESTS IN THE TERM LOANS, AND EXPRESSLY CONSENTS TO,
AND WAIVES, ANY CLAIM BASED UPON, SUCH CONFLICT OF INTEREST.


 


9.5.    INDEMNIFICATION.  LENDERS SHALL AND DO HEREBY INDEMNIFY AGENT (TO THE
EXTENT NOT REIMBURSED BY LOAN PARTIES AND WITHOUT LIMITING THE OBLIGATIONS OF
LOAN PARTIES HEREUNDER), RATABLY ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER DEBT DOCUMENT OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AGENT IN
CONNECTION THEREWITH; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION. WITHOUT LIMITING THE FOREGOING, EACH LENDER AGREES TO REIMBURSE
AGENT PROMPTLY UPON DEMAND FOR ITS PRO RATA SHARE OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE COUNSEL FEES) INCURRED BY AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
AND EACH OTHER DEBT DOCUMENT, TO THE EXTENT THAT AGENT IS NOT REIMBURSED FOR
SUCH EXPENSES BY LOAN PARTIES.  THE PROVISIONS OF THIS SECTION 9.5 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.


 


9.6.    SUCCESSOR AGENT.  AGENT MAY RESIGN AT ANY TIME BY GIVING NOT LESS THAN
30 DAYS’ PRIOR WRITTEN NOTICE THEREOF TO LENDERS AND BORROWER.  UPON ANY SUCH
RESIGNATION, THE REQUISITE LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
AGENT.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUISITE
LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE
RESIGNING AGENT’S GIVING NOTICE OF RESIGNATION, THEN THE RESIGNING AGENT MAY, ON
BEHALF OF LENDERS, APPOINT A SUCCESSOR AGENT, WHICH SHALL BE A LENDER, IF A
LENDER IS WILLING TO ACCEPT SUCH APPOINTMENT, OR OTHERWISE SHALL BE A COMMERCIAL
BANK OR FINANCIAL INSTITUTION OR A SUBSIDIARY OF A COMMERCIAL BANK OR FINANCIAL
INSTITUTION IF SUCH COMMERCIAL BANK OR FINANCIAL INSTITUTION IS ORGANIZED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF AND HAS A
COMBINED CAPITAL AND SURPLUS OF AT LEAST $300,000,000.  IF NO SUCCESSOR AGENT
HAS BEEN APPOINTED PURSUANT TO THE FOREGOING, WITHIN 30 DAYS AFTER THE DATE SUCH
NOTICE OF RESIGNATION WAS GIVEN BY THE RESIGNING AGENT, SUCH RESIGNATION SHALL
BECOME EFFECTIVE AND THE REQUISITE LENDERS SHALL THEREAFTER PERFORM ALL THE
DUTIES OF AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUISITE LENDERS
APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RESIGNING AGENT.  UPON THE EARLIER OF THE ACCEPTANCE OF ANY APPOINTMENT
AS AGENT HEREUNDER BY A SUCCESSOR AGENT OR THE EFFECTIVE DATE OF THE RESIGNING
AGENT’S RESIGNATION, THE RESIGNING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THIS AGREEMENT

 

30

--------------------------------------------------------------------------------



 


AND THE OTHER DEBT DOCUMENTS, EXCEPT THAT ANY INDEMNITY RIGHTS OR OTHER RIGHTS
IN FAVOR OF SUCH RESIGNING AGENT SHALL CONTINUE.  AFTER ANY RESIGNING AGENT’S
RESIGNATION HEREUNDER, THE PROVISIONS OF THIS SECTION 9 SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING
AS AGENT UNDER THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS.


 


9.7.    SETOFF AND SHARING OF PAYMENTS.  IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT
AND SUBJECT TO SECTION 9.8(E), EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME OR
FROM TIME TO TIME UPON THE DIRECTION OF AGENT, WITHOUT NOTICE TO BORROWER OR ANY
OTHER PERSON, ANY SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED, TO OFFSET AND TO
APPROPRIATE AND TO APPLY ANY AND ALL BALANCES HELD BY IT AT ANY OF ITS OFFICES
FOR THE ACCOUNT OF BORROWER (REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO
BORROWER) AND ANY OTHER PROPERTIES OR ASSETS AT ANY TIME HELD OR OWING BY THAT
LENDER OR THAT HOLDER TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF BORROWER
AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS THAT ARE NOT PAID WHEN DUE. 
EACH LENDER HEREBY AGREES TO NOTIFY THE BORROWER PROMPTLY FOLLOWING ANY SUCH
OFFSET, APPROPRIATION OR APPLICATION.  ANY LENDER EXERCISING A RIGHT OF SETOFF
OR OTHERWISE RECEIVING ANY PAYMENT ON ACCOUNT OF THE OBLIGATIONS IN EXCESS OF
ITS PRO RATA SHARE THEREOF SHALL PURCHASE FOR CASH (AND THE OTHER LENDERS OR
HOLDERS SHALL SELL) SUCH PARTICIPATIONS IN EACH SUCH OTHER LENDER’S OR HOLDER’S
PRO RATA SHARE OF THE OBLIGATIONS AS WOULD BE NECESSARY TO CAUSE SUCH LENDER TO
SHARE THE AMOUNT SO OFFSET OR OTHERWISE RECEIVED WITH EACH OTHER LENDER OR
HOLDER IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES OF THE OBLIGATIONS. 
BORROWER AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT (A) ANY LENDER MAY
EXERCISE ITS RIGHT TO OFFSET WITH RESPECT TO AMOUNTS IN EXCESS OF ITS PRO RATA
SHARE OF THE OBLIGATIONS AND MAY SELL PARTICIPATIONS IN SUCH AMOUNTS SO OFFSET
TO OTHER LENDERS AND HOLDERS AND (B) ANY LENDER SO PURCHASING A PARTICIPATION IN
THE TERM LOANS MADE OR OTHER OBLIGATIONS HELD BY OTHER LENDERS OR HOLDERS MAY
EXERCISE ALL RIGHTS OF OFFSET, BANKERS’ LIEN, COUNTERCLAIM OR SIMILAR RIGHTS
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER OR HOLDER WERE A
DIRECT HOLDER OF THE TERM LOANS AND THE OTHER OBLIGATIONS IN THE AMOUNT OF SUCH
PARTICIPATION.  NOTWITHSTANDING THE FOREGOING, IF ALL OR ANY PORTION OF THE
OFFSET AMOUNT OR PAYMENT OTHERWISE RECEIVED IS THEREAFTER RECOVERED FROM THE
LENDER THAT HAS EXERCISED THE RIGHT OF OFFSET, THE PURCHASE OF PARTICIPATIONS BY
THAT LENDER SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED WITHOUT
INTEREST.  THE TERM “PRO RATA SHARE” MEANS, WITH RESPECT TO ANY LENDER AT ANY
TIME, THE PERCENTAGE OBTAINED BY DIVIDING (X) THE COMMITMENT OF SUCH LENDER THEN
IN EFFECT (OR, IF SUCH COMMITMENT IS TERMINATED, THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE TERM LOANS OWING TO SUCH LENDER) BY (Y) THE TOTAL
COMMITMENT THEN IN EFFECT (OR, IF THE TOTAL COMMITMENT IS TERMINATED, THE
OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS OWING TO ALL LENDERS).


 


9.8.    ADVANCES; PAYMENTS; NON-FUNDING LENDERS; INFORMATION; ACTIONS IN
CONCERT.


 


(A)                         ADVANCES; PAYMENTS.  IF AGENT RECEIVES ANY PAYMENT
FOR THE ACCOUNT OF LENDERS ON OR PRIOR TO 11:00 A.M. (NEW YORK TIME) ON ANY
BUSINESS DAY, AGENT SHALL PAY TO EACH APPLICABLE LENDER SUCH LENDER’S PRO RATA
SHARE OF SUCH PAYMENT ON SUCH BUSINESS DAY. IF AGENT RECEIVES ANY PAYMENT FOR
THE ACCOUNT OF LENDERS AFTER 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY,
AGENT SHALL PAY TO EACH APPLICABLE LENDER SUCH LENDER’S PRO RATA SHARE OF SUCH
PAYMENT ON THE NEXT BUSINESS DAY. TO THE EXTENT THAT ANY LENDER HAS FAILED TO
FUND ANY SUCH PAYMENTS AND TERM LOANS (A “NON-FUNDING LENDER”), AGENT SHALL BE
ENTITLED TO SET OFF THE FUNDING SHORT-FALL AGAINST THAT NON-FUNDING LENDER’S
PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWER.

 

34

--------------------------------------------------------------------------------



 


(B)                         RETURN OF PAYMENTS.


 

(I)                      IF AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS
AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL
BE RECEIVED BY AGENT FROM A LOAN PARTY AND SUCH RELATED PAYMENT IS NOT RECEIVED
BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT (INCLUDING INTEREST
ACCRUING ON SUCH AMOUNT AT THE FEDERAL FUNDS RATE FOR THE FIRST BUSINESS DAY AND
THEREAFTER, AT THE RATE OTHERWISE APPLICABLE TO SUCH OBLIGATION) FROM SUCH
LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                     IF AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT
RECEIVED BY AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO A LOAN PARTY OR PAID
TO ANY OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE, THEN,
NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER DEBT
DOCUMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY
LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF
SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT
SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO A LOAN PARTY OR SUCH OTHER
PERSON, WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(C)                         NON-FUNDING LENDERS.  THE FAILURE OF ANY NON-FUNDING
LENDER TO MAKE ANY TERM LOAN OR ANY PAYMENT REQUIRED BY IT HEREUNDER SHALL NOT
RELIEVE ANY OTHER LENDER (EACH SUCH OTHER LENDER, AN “OTHER LENDER”) OF ITS
OBLIGATIONS TO MAKE SUCH TERM LOAN, BUT NEITHER ANY OTHER LENDER NOR AGENT SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY NON-FUNDING LENDER TO MAKE A TERM LOAN OR
MAKE ANY OTHER PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN TO THE CONTRARY, A NON-FUNDING LENDER SHALL NOT HAVE ANY VOTING OR
CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY DEBT DOCUMENT OR CONSTITUTE A
“LENDER” (OR BE INCLUDED IN THE CALCULATION OF “REQUISITE LENDER” HEREUNDER) FOR
ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY DEBT DOCUMENT.  AT
BORROWER’S REQUEST, AGENT OR A PERSON REASONABLY ACCEPTABLE TO AGENT SHALL HAVE
THE RIGHT WITH AGENT’S CONSENT AND IN AGENT’S SOLE DISCRETION (BUT SHALL HAVE NO
OBLIGATION) TO PURCHASE FROM ANY NON-FUNDING LENDER, AND EACH NON-FUNDING LENDER
AGREES THAT IT SHALL, AT AGENT’S REQUEST, SELL AND ASSIGN TO AGENT OR SUCH
PERSON, ALL OF THE COMMITMENTS AND ALL OF THE OUTSTANDING TERM LOANS OF THAT
NON-FUNDING LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL TERM
LOANS HELD BY SUCH NON-FUNDING LENDER AND ALL ACCRUED INTEREST AND FEES WITH
RESPECT THERETO THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE
CONSUMMATED PURSUANT TO AN EXECUTED ASSIGNMENT AGREEMENT (AS DEFINED BELOW).


 


(D)                         DISSEMINATION OF INFORMATION.  AGENT SHALL USE
REASONABLE EFFORTS TO PROVIDE LENDERS WITH ANY NOTICE OF DEFAULT OR EVENT OF
DEFAULT RECEIVED BY AGENT FROM, OR DELIVERED BY AGENT TO BORROWER, WITH NOTICE
OF ANY EVENT OF DEFAULT OF WHICH AGENT HAS ACTUALLY BECOME AWARE AND WITH NOTICE
OF ANY ACTION TAKEN BY AGENT FOLLOWING ANY EVENT OF DEFAULT.  LENDERS
ACKNOWLEDGE THAT BORROWER IS REQUIRED TO PROVIDE FINANCIAL STATEMENTS TO LENDERS
IN ACCORDANCE WITH SECTION 6.3 HERETO AND AGREE THAT AGENT SHALL HAVE NO DUTY TO
PROVIDE THE SAME TO LENDERS.  AGENT AGREES THAT IT SHALL PROVIDE REASONABLE
PRIOR NOTICE TO EACH LENDER THAT IS A LENDER ON THE CLOSING DATE AND AN
OPPORTUNITY FOR A REPRESENTATIVE OF EACH SUCH LENDER TO ACCOMPANY AGENT ON ANY
INSPECTION OF THE COLLATERAL.


 


(E)                         ACTIONS IN CONCERT.  ANYTHING IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, EACH LENDER HEREBY AGREES WITH EACH OTHER LENDER
THAT NO LENDER SHALL TAKE ANY

 

35

--------------------------------------------------------------------------------


 

 


ACTION TO PROTECT OR ENFORCE ITS RIGHTS ARISING OUT OF THIS AGREEMENT, THE NOTES
OR ANY OTHER DEBT DOCUMENTS (INCLUDING EXERCISING ANY RIGHTS OF SETOFF) WITHOUT
FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF AGENT AND REQUISITE LENDERS, IT
BEING THE INTENT OF LENDERS THAT ANY SUCH ACTION TO PROTECT OR ENFORCE RIGHTS
UNDER THIS AGREEMENT AND THE NOTES SHALL BE TAKEN IN CONCERT AND AT THE
DIRECTION OR WITH THE CONSENT OF AGENT AND REQUISITE LENDERS; PROVIDED, HOWEVER,
NOTHING IN THIS SECTION 9.8(E) SHALL BE DEEMED TO PREVENT OR RESTRICT THE RIGHT
OF ANY LENDER FROM VOTING, CONSENTING OR FILING PLEADINGS AND MOTIONS IN ANY
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR PROCEEDING.


 


10.       MISCELLANEOUS.


 


10.1.        ASSIGNMENT.  SUBJECT TO THE TERMS OF THIS SECTION 10.1, ANY LENDER
MAY MAKE AN ASSIGNMENT TO AN ASSIGNEE OF, OR SELL PARTICIPATIONS IN, AT ANY TIME
OR TIMES, THE DEBT DOCUMENTS, ITS COMMITMENT, TERM LOANS OR ANY PORTION THEREOF
OR INTEREST THEREIN, INCLUDING ANY LENDER’S RIGHTS, TITLE, INTERESTS, REMEDIES,
POWERS OR DUTIES THEREUNDER.  ANY ASSIGNMENT BY A LENDER SHALL: (I) EXCEPT IN
THE CASE OF AN ASSIGNMENT TO A QUALIFIED ASSIGNEE (AS DEFINED BELOW), REQUIRE
THE CONSENT OF EACH LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED), (II) REQUIRE THE EXECUTION OF AN ASSIGNMENT AGREEMENT
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO, AND ACKNOWLEDGED BY, AGENT (AN
“ASSIGNMENT AGREEMENT”); (III) BE CONDITIONED ON SUCH ASSIGNEE LENDER
REPRESENTING TO THE ASSIGNING LENDER AND AGENT THAT IT IS PURCHASING THE
APPLICABLE COMMITMENT AND/OR TERM LOANS TO BE ASSIGNED TO IT FOR ITS OWN
ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
THEREOF; (IV) BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $1,000,000, UNLESS SUCH
ASSIGNMENT IS MADE TO AN EXISTING LENDER OR AN AFFILIATE OF AN EXISTING LENDER
OR IS OF THE ASSIGNOR’S (TOGETHER WITH ITS AFFILIATES’) ENTIRE INTEREST OF THE
TERM LOANS OR IS MADE WITH THE PRIOR WRITTEN CONSENT OF AGENT; AND (V) INCLUDE A
PAYMENT TO AGENT OF AN ASSIGNMENT FEE OF $3,500.  IN THE CASE OF AN ASSIGNMENT
BY A LENDER UNDER THIS SECTION 10.1, THE ASSIGNEE SHALL HAVE, TO THE EXTENT OF
SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS ALL OTHER LENDERS
HEREUNDER.  THE ASSIGNING LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER
WITH RESPECT TO ITS COMMITMENT AND TERM LOANS, AS APPLICABLE, OR ASSIGNED
PORTION THEREOF FROM AND AFTER THE DATE OF SUCH ASSIGNMENT.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT SHALL GIVE RISE TO A DIRECT
OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE ASSIGNEE SHALL BE CONSIDERED
TO BE A “LENDER”.  IN THE EVENT ANY LENDER ASSIGNS OR OTHERWISE TRANSFERS ALL OR
ANY PART OF THE COMMITMENTS AND OBLIGATIONS, AGENT SHALL SO NOTIFY BORROWER AND
BORROWER SHALL, UPON THE REQUEST OF AGENT, EXECUTE NEW NOTES IN EXCHANGE FOR THE
NOTES, IF ANY, BEING ASSIGNED.  AGENT MAY AMEND SCHEDULE A TO THIS AGREEMENT TO
REFLECT ASSIGNMENTS MADE IN ACCORDANCE WITH THIS SECTION.


 

As used herein, “Qualified Assignee” means (a) any Lender and any affiliate of
any Lender and (b) any commercial bank, savings and loan association or savings
bank or any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at the date
that it becomes a Lender and in each case of clauses (a) and (b), which, through
its applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that no person proposed
to become a Lender after the Closing Date and  determined by Agent to be acting
in the capacity of a vulture fund or distressed debt purchaser shall be a
Qualified Assignee, and no person or Affiliate of such person proposed to become
a Lender after the Closing Date and that holds any subordinated debt or stock
issued by Borrower shall be a Qualified Assignee.

 

36

--------------------------------------------------------------------------------


 


10.2.        NOTICES.  ALL NOTICES, REQUESTS OR OTHER COMMUNICATIONS GIVEN IN
CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING, SHALL BE ADDRESSED TO THE
PARTIES AT THEIR RESPECTIVE ADDRESSES SET FORTH ON THE SIGNATURE PAGES HERETO
BELOW SUCH PARTIES’ NAME OR IN THE MOST RECENT ASSIGNMENT AGREEMENT EXECUTED BY
ANY LENDER (UNLESS AND UNTIL A DIFFERENT ADDRESS MAY BE SPECIFIED IN A WRITTEN
NOTICE TO THE OTHER PARTY DELIVERED IN ACCORDANCE WITH THIS SECTION), AND SHALL
BE DEEMED GIVEN  (A) ON THE DATE OF RECEIPT IF DELIVERED BY HAND, (B) ON THE
DATE OF SENDER’S RECEIPT OF CONFIRMATION OF PROPER TRANSMISSION IF SENT BY
FACSIMILE TRANSMISSION, (C) ON THE NEXT BUSINESS DAY AFTER BEING SENT BY A
NATIONALLY-RECOGNIZED OVERNIGHT COURIER, AND (D) ON THE FOURTH BUSINESS DAY
AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID.  AS USED
HEREIN, THE TERM “BUSINESS DAY” SHALL MEAN AND INCLUDE ANY DAY OTHER THAN
SATURDAYS, SUNDAYS, OR OTHER DAYS ON WHICH COMMERCIAL BANKS IN NEW YORK, NEW
YORK ARE REQUIRED OR AUTHORIZED TO BE CLOSED.


 


10.3.        CORRECTION OF DEBT DOCUMENTS.  AGENT MAY CORRECT PATENT ERRORS AND
FILL IN ALL BLANKS IN THIS AGREEMENT OR THE DEBT DOCUMENTS CONSISTENT WITH THE
AGREEMENT OF THE PARTIES; PROVIDED, THAT AGENT SHALL PROVIDE BORROWER WITH 3
BUSINESS DAYS PRIOR WRITTEN NOTICE, AFTER WHICH, IF NO OBJECTION IS MADE BY
BORROWER,  SUCH CHANGE SHALL BECOME EFFECTIVE.


 


10.4.        PERFORMANCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.  THIS
AGREEMENT SHALL BE BINDING, JOINTLY AND SEVERALLY, UPON ALL PARTIES DESCRIBED AS
THE “BORROWER” AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO
THE BENEFIT OF AGENT, LENDERS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


10.5.        PAYMENT OF FEES AND EXPENSES.  LOAN PARTIES AGREE, JOINTLY AND
SEVERALLY, TO PAY OR REIMBURSE UPON DEMAND FOR ALL REASONABLE OUT-OF-POCKET
FEES, COSTS AND EXPENSES INCURRED BY AGENT AND LENDERS IN CONNECTION WITH
(A) THE INVESTIGATION, PREPARATION, NEGOTIATION, EXECUTION, ADMINISTRATION OF,
OR ANY AMENDMENT, MODIFICATION, WAIVER OR TERMINATION OF, THIS AGREEMENT OR ANY
OTHER DEBT DOCUMENT, (B) THE ADMINISTRATION OF ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY AND (C) THE ENFORCEMENT, ASSERTION, DEFENSE OR PRESERVATION OF
AGENT’S AND LENDERS’ RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR ANY OTHER DEBT
DOCUMENT, IN EACH CASE OF CLAUSES (A) THROUGH (C), INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES AND EXPENSES, REASONABLE FEES AND
EXPENSES OF CONSULTANTS, AUDITORS AND APPRAISERS AND UCC AND OTHER CORPORATE
SEARCH AND FILING FEES AND WIRE TRANSFER FEES.  BORROWER FURTHER AGREES THAT
SUCH FEES, COSTS AND EXPENSES SHALL CONSTITUTE OBLIGATIONS.  THIS PROVISION
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


10.6.        INDEMNITY. EACH LOAN PARTY SHALL AND DOES HEREBY JOINTLY AND
SEVERALLY INDEMNIFY AND DEFEND AGENT, LENDERS, AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS,
ATTORNEYS, AGENTS AND AFFILIATES (EACH AN “INDEMNITEE”) FROM AND AGAINST ALL
LIABILITIES, LOSSES, DAMAGES, EXPENSES, PENALTIES, CLAIMS, ACTIONS AND SUITS
(INCLUDING, WITHOUT LIMITATION, RELATED REASONABLE OUT-OF-POCKET ATTORNEYS’
FEES) OF ANY KIND WHATSOEVER ARISING, DIRECTLY OR INDIRECTLY, WHICH MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH INDEMNITEE AS A RESULT OF OR IN
CONNECTION WITH THIS AGREEMENT, THE OTHER DEBT DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (THE “INDEMNIFIED LIABILITIES”);
PROVIDED THAT, NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY INDEMNITIEE WITH
RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.  THIS PROVISION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


 


10.7.        RIGHTS CUMULATIVE.  AGENT’S AND LENDERS’ RIGHTS AND REMEDIES UNDER
THIS AGREEMENT OR OTHERWISE ARISING ARE CUMULATIVE AND MAY BE EXERCISED
SINGULARLY OR CONCURRENTLY.  NEITHER THE FAILURE NOR ANY DELAY ON THE PART OF
AGENT OR ANY LENDER TO EXERCISE ANY RIGHT, POWER OR PRIVILEGE UNDER THIS

 

37

--------------------------------------------------------------------------------


 


AGREEMENT SHALL OPERATE AS A WAIVER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE OF THAT OR
ANY OTHER RIGHT, POWER OR PRIVILEGE.  NONE OF AGENT OR ANY LENDER SHALL BE
DEEMED TO HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER
ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWER UNLESS SUCH WAIVER
IS EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS,
AS APPLICABLE.  A WAIVER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO
OR WAIVER OF ANY RIGHT OR REMEDY ON ANY FUTURE OCCASION.


 


10.8.        ENTIRE AGREEMENT; AMENDMENTS, WAIVERS.


 


(A)                         THIS AGREEMENT AND THE OTHER DEBT DOCUMENTS
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR UNDERSTANDINGS (WHETHER
WRITTEN, VERBAL OR IMPLIED) WITH RESPECT TO SUCH SUBJECT MATTER. 
SECTION HEADINGS CONTAINED IN THIS AGREEMENT HAVE BEEN INCLUDED FOR CONVENIENCE
ONLY, AND SHALL NOT AFFECT THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


 


(B)                         EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO BE TAKEN
BY AGENT, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY
BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY AGENT, BORROWER AND LENDERS HAVING MORE THAN (X) 50% OF
THE AGGREGATE COMMITMENTS OF ALL LENDERS OR (Y) IF SUCH COMMITMENTS HAVE EXPIRED
OR BEEN TERMINATED, 50% OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
TERM LOANS (THE “REQUISITE LENDERS”). EXCEPT AS SET FORTH IN CLAUSE (C) BELOW,
ALL SUCH AMENDMENTS, MODIFICATIONS, TERMINATIONS OR WAIVERS REQUIRING THE
CONSENT OF ANY LENDERS SHALL REQUIRE THE WRITTEN CONSENT OF REQUISITE LENDERS.


 


(C)                         NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT SHALL, UNLESS IN
WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY AFFECTED THEREBY:
(I) INCREASE OR DECREASE ANY COMMITMENT OF ANY LENDER OR INCREASE OR DECREASE
THE TOTAL COMMITMENT (WHICH SHALL BE DEEMED TO AFFECT ALL LENDERS), (II) REDUCE
THE PRINCIPAL OF OR RATE OF INTEREST ON ANY OBLIGATION OR THE AMOUNT OF ANY FEES
PAYABLE HEREUNDER, (III) POSTPONE THE DATE FIXED FOR OR WAIVE ANY PAYMENT OF
PRINCIPAL OF OR INTEREST ON ANY TERM LOAN, OR ANY FEES HEREUNDER, (IV) RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, OR CONSENT TO A TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF THE INTELLECTUAL PROPERTY, IN EACH CASE, EXCEPT ON THE
TERMINATION DATE OR AS OTHERWISE EXPRESSLY PERMITTED IN THE DEBT DOCUMENTS,
(V) SUBORDINATE THE LIEN GRANTED IN FAVOR OF THE AGENT SECURING THE OBLIGATIONS,
(VI) RELEASE A LOAN PARTY FROM, OR CONSENT TO A LOAN PARTY’S ASSIGNMENT OR
DELEGATION OF, SUCH LOAN PARTY’S OBLIGATIONS HEREUNDER AND UNDER THE OTHER DEBT
DOCUMENTS OR ANY GUARANTOR FROM ITS GUARANTY OF THE OBLIGATIONS OR (VI) AMEND,
MODIFY, TERMINATE OR WAIVE SECTION 8.4 OR 10.8(B) OR (C).


 


(D)                         NOTWITHSTANDING ANY PROVISION IN THIS SECTION 10.8
TO THE CONTRARY, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER AFFECTING OR
MODIFYING THE RIGHTS OR OBLIGATIONS OF AGENT HEREUNDER SHALL BE EFFECTIVE UNLESS
SIGNED BY BORROWER, AGENT AND REQUISITE LENDERS.


 


10.9.        BINDING EFFECT.  THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL THE TERMINATION DATE; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
SECTIONS 2.3(F), 9.5, 10.5 AND 10.6 AND THE OTHER INDEMNITIES CONTAINED IN THE
DEBT DOCUMENTS SHALL SURVIVE THE TERMINATION DATE.  THE SURRENDER, UPON PAYMENT
OR OTHERWISE, OF ANY NOTE OR ANY OF THE OTHER DEBT DOCUMENTS EVIDENCING ANY OF
THE

 

38

--------------------------------------------------------------------------------


 


OBLIGATIONS SHALL NOT AFFECT THE RIGHT OF AGENT TO RETAIN THE COLLATERAL FOR
SUCH OTHER OBLIGATIONS AS MAY THEN EXIST OR AS IT MAY BE REASONABLY CONTEMPLATED
WILL EXIST IN THE FUTURE.  THIS AGREEMENT AND THE GRANT OF THE SECURITY INTEREST
IN THE COLLATERAL PURSUANT TO SECTION 3.1 SHALL AUTOMATICALLY BE REINSTATED IF
AGENT OR ANY LENDER IS EVER REQUIRED TO RETURN OR RESTORE THE PAYMENT OF ALL OR
ANY PORTION OF THE OBLIGATIONS (ALL AS THOUGH SUCH PAYMENT HAD NEVER BEEN MADE).


 


10.10.      USE OF LOGO.  UPON THE CONSENT OF ANY SUCH AFFECTED LOAN PARTY, EACH
LOAN PARTY AUTHORIZES AGENT AND EACH LENDER THAT IS A LENDER AS OF THE CLOSING
DATE TO USE ITS NAME, LOGO AND/OR TRADEMARK IN CONNECTION WITH CERTAIN
PROMOTIONAL MATERIALS THAT AGENT MAY DISSEMINATE TO THE PUBLIC.  THE PROMOTIONAL
MATERIALS MAY INCLUDE, BUT ARE NOT LIMITED TO, BROCHURES, VIDEO TAPE, INTERNET
WEBSITE, PRESS RELEASES, ADVERTISING IN NEWSPAPER AND/OR OTHER PERIODICALS,
LUCITES, AND ANY OTHER MATERIALS RELATING THE FACT THAT AGENT AND EACH LENDER
THAT IS A LENDER AS OF THE CLOSING DATE HAS A FINANCING RELATIONSHIP WITH
BORROWER AND SUCH MATERIALS MAY BE DEVELOPED, DISSEMINATED AND USED WITHOUT LOAN
PARTIES’ REVIEW.  NOTHING HEREIN OBLIGATES AGENT OR ANY LENDER THAT IS A LENDER
AS OF THE CLOSING DATE TO USE A LOAN PARTY’S NAME, LOGO AND/OR TRADEMARK, IN ANY
PROMOTIONAL MATERIALS.  LOAN PARTIES SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
RESPECTIVE AFFILIATES TO, ISSUE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE
(OTHER THAN ANY DOCUMENT FILED WITH ANY GOVERNMENTAL AUTHORITY RELATING TO A
PUBLIC OFFERING OF THE SECURITIES OF BORROWER) USING THE NAME, LOGO OR OTHERWISE
REFERRING TO (I) GENERAL ELECTRIC CAPITAL CORPORATION, GE HEALTHCARE FINANCIAL
SERVICES, INC. OR OF ANY OF THEIR AFFILIATES, OR (II) CIT HEALTHCARE LLC (“CIT”)
OR ITS AFFILIATES, OR THE DEBT DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREIN
OR THEREIN WITHOUT AT LEAST TWO (2) BUSINESS DAYS PRIOR WRITTEN NOTICE TO AND
THE PRIOR WRITTEN CONSENT OF AGENT (WITH RESPECT TO CLAUSE (I) OF THIS SENTENCE)
OR CIT (WITH RESPECT TO CLAUSE (II) OF THIS SENTENCE) UNLESS, AND ONLY TO THE
EXTENT THAT, LOAN PARTIES OR SUCH AFFILIATE IS REQUIRED TO DO SO UNDER
APPLICABLE LAW AND THEN, ONLY AFTER CONSULTING WITH AGENT (WITH RESPECT TO
CLAUSE (I) OF THIS SENTENCE) OR CIT (WITH RESPECT TO CLAUSE (II) OF THIS
SENTENCE) PRIOR THERETO.


 


10.11.      WAIVER OF JURY TRIAL.  EACH OF LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


 


10.12.      GOVERNING LAW.  THIS AGREEMENT, THE OTHER DEBT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL. 

 

39

--------------------------------------------------------------------------------


 


IF ANY ACTION ARISING OUT OF THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT IS
COMMENCED BY AGENT IN THE STATE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
EACH LOAN PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH ACTION AND TO THE LAYING OF VENUE IN THE STATE OF NEW YORK.  ANY PROCESS IN
ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE
PREPAID, TO LOAN PARTIES AT THEIR ADDRESS DESCRIBED IN SECTION 10.2, OR IF
SERVED BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAW.


 


10.13.      CONFIDENTIALITY. AGENT AND EACH LENDER AGREES, AS TO ITSELF, TO USE
COMMERCIALLY REASONABLE EFFORTS (EQUIVALENT TO THE EFFORTS AGENT OR SUCH LENDER,
AS THE CASE MAY BE, APPLIES TO MAINTAINING THE CONFIDENTIALITY OF ITS OWN
CONFIDENTIAL INFORMATION) TO MAINTAIN AS CONFIDENTIAL ALL CONFIDENTIAL
INFORMATION PROVIDED TO IT BY BORROWER, EXCEPT THAT AGENT AND LENDERS MAY
DISCLOSE SUCH INFORMATION (A) TO PERSONS EMPLOYED OR ENGAGED BY AGENT OR A
LENDER WHO MAY HAVE A NEED TO KNOW SUCH CONFIDENTIAL INFORMATION AND THEN ONLY
ON THE CONDITION THAT SUCH CONFIDENTIAL INFORMATION REMAIN CONFIDENTIAL; (B) TO
ITS INDEPENDENT ACCOUNTANTS AND LEGAL COUNSEL (WHICH PERSONS SHALL BE LIKEWISE
BOUND BY THE PROVISIONS OF THIS SECTION 10.13), (C) PURSUANT TO STATUTORY AND
REGULATORY REQUIREMENTS, (C) PURSUANT TO ANY MANDATORY COURT ORDER OR SUBPOENA
OR IN CONNECTION WITH ANY LEGAL PROCESS, (D) PURSUANT TO ANY WRITTEN AGREEMENT
HEREAFTER MADE BETWEEN AGENT, ANY LENDER AND BORROWER TO WHICH SUCH INFORMATION
RELATES, WHICH AGREEMENT PERMITS SUCH DISCLOSURE, (E) AS NECESSARY IN CONNECTION
WITH THE EXERCISE OF ANY REMEDY BY AGENT OR ANY LENDER UNDER THE DEBT DOCUMENTS,
(F) CONSISTING OF GENERAL PORTFOLIO INFORMATION THAT DOES NOT IDENTIFY BORROWER
OR ANY OF ITS SUBSIDIARIES, (G) WHICH HAS HERETOFORE BEEN PUBLICLY DISCLOSED OR
IS OTHERWISE AVAILABLE TO SUCH AGENT AND/OR LENDER ON A NON-CONFIDENTIAL BASIS
FROM A SOURCE THAT IS NOT, TO ITS KNOWLEDGE, SUBJECT TO A CONFIDENTIALITY
AGREEMENT WITH BORROWER, (H) IN CONNECTION WITH ANY LITIGATION TO WHICH AGENT OR
ANY LENDER OR ITS AFFILIATES IS A PARTY, (I) SUBJECT TO AN AGREEMENT CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS THOSE SET FORTH IN THIS SECTION 10.13, TO
ANY  ASSIGNEE OF OR PARTICIPANT IN, OR PROSPECTIVE ASSIGNEE OF OR PARTICIPANT
IN, ANY OF THE OBLIGATIONS, (J) TO ANY BONA FIDE ASSIGNEE OR PARTICIPANT OR
POTENTIAL ASSIGNEE OR PARTICIPANT THAT HAS AGREED TO COMPLY WITH THE COVENANT
CONTAINED IN THIS SECTION 10.13 (AND ANY SUCH BONA FIDE ASSIGNEE OR PARTICIPANT
OR POTENTIAL ASSIGNEE OR PARTICIPANT MAY DISCLOSE SUCH INFORMATION TO PERSONS
EMPLOYED OR ENGAGED BY THEM AS DESCRIBED IN CLAUSE (A) ABOVE); (K) AS REQUIRED
OR REQUESTED BY ANY GOVERNMENTAL AUTHORITY OR REASONABLY BELIEVED BY AGENT OR
ANY LENDER TO BE COMPELLED BY ANY COURT DECREE, SUBPOENA OR LEGAL OR
ADMINISTRATIVE ORDER OR PROCESS; (L) AS, ON THE ADVICE OF AGENT’S OR SUCH
LENDER’S COUNSEL, REQUIRED BY LAW; (M) IN CONNECTION WITH THE EXERCISE OF ANY
RIGHT OR REMEDY UNDER THE DEBT DOCUMENTS OR IN CONNECTION WITH ANY LITIGATION TO
WHICH AGENT OR SUCH LENDER IS A PARTY OR BOUND; OR (N) THAT CEASES TO BE
CONFIDENTIAL THROUGH NO FAULT OF AGENT OR SUCH LENDER.


 


10.14.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WHEN TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE TRANSMISSION OR ELECTRONIC
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 

[Signature Page Follows]

 

40

--------------------------------------------------------------------------------


 

              IN WITNESS WHEREOF, each Loan Party, Agent and Lenders, intending
to be legally bound hereby, have duly executed this Agreement in one or more
counterparts, each of which shall be deemed to be an original, as of the day and
year first aforesaid.

 

BORROWER:

 

HELICOS BIOSCIENCES CORPORATION

 

By:

/s/ Stanley N. Lapidus

 

 

Name: Stanley N. Lapidus

 

 

Title: Chairman and CEO

 

 

 

 

Address For Notices For All Loan Parties:

 

 

c/o Helicos Biosciences Corporation

 

One Kendall Square, Building 700

 

Cambridge, MA 02139

 

Attention:

 

 

Phone:

 

 

Facsimile:

 

 

 

41

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ Danijela Gjenero

 

 

Name: Danijela Gjenero

 

 

Title: Duly Authorized Signatory

 

 


Address For Notices:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc., LSF

83 Wooster Heights Road, Fifth Floor

Danbury, Connecticut 06810

Attention: Senior Vice President of Risk
Phone: (203) 205-5200

Facsimile: (203) 205-2192

 

With a copy to:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda,  Maryland  20814

Attention: General Counsel
Phone: (301) 961-1640

Facsimile:  (301) 664-9866

 

42

--------------------------------------------------------------------------------


 

LENDER:

 

CIT HEALTHCARE LLC

 

By:

/s/ Mark Esposito

 

 

Name: Mark Esposito

 

 

Title: Assistant Vice President

 

 

Address For Notices:

 

CIT Healthcare LLC

305 Fellowship Road, Suite 300

Mount Laurel, New Jersey  08054

Attention:  Legal

Phone: (856) 813-2696

Facsimile: (856) 813-2996

 

43

--------------------------------------------------------------------------------


 

SCHEDULE A

COMMITMENTS

 

Name of Lender

 

Commitment
of such Lender

 

Pro Rata Share

 

General Electric Capital Corporation

 

$

10,000,000.00

 

50

%

CIT Healthcare LLC

 

$

10,000,000.00

 

50

%

TOTAL

 

$

20,000,000.00

 

100

%

 

44

--------------------------------------------------------------------------------


 

SCHEDULE B

DISCLOSURES

 

Existing Liens

 

Debtor

 

Secured Party

 

Collateral

 

State and Jurisdiction

 

Filing Date and Number (include original file
date and continuations,
amendments, etc.)

 

Borrower

 

General Electric Capital Corporation

 

All equipment and other personal property now or hereafter finance under Master
Security Agreement dated June 9, 2006 and all collateral schedules thereunder...

 

Delaware- SOS

 

06/19/06 62094159 (O)

 

Borrower

 

General Electric Capital Corporation

 

Various equipment including all additions, attachments, accessories and
accessions thereto, and any and all substitutions, replacements or exchanges
therefore and all insurance and/or other proceeds thereof.

 

Delaware- SOS

 

06/20/06 62176568 (O)

 

Borrower

 

General Electric Capital Corporation

 

Various equipment including all additions, attachments, accessories and
accessions thereto, and any and all substitutions, replacements or exchanges
therefore and all insurance and/or other proceeds thereof.

 

Delaware- SOS

 

12/01/06 64291993 (O)

 

 

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

Existing Indebtedness

 

Debtor

 

Creditor

 

Amount of Indebtedness
outstanding as of                ,

 

Maturity Date

 

Borrower

 

General Electric Capital Corporation

 

$1,028,390 as of 6/19/06

 

7/1/09

 

Borrower

 

General Electric Capital Corporation

 

$1,444,252 as of 11/30/06

 

10/30/09

 

 

 

 

 

 

 

 

 

 

Existing Investments

 

Debtor

 

Type of Investment

 

Date

 

Amount Outstanding as of           

 

Borrower

 

Wholly Owned Subsidiary — Helicos Bioscience Securities Corporation

 

Formed 12/23/03

 

 

 

 

 

 

 

 

 

 

 

 

Material Agreements

 

1.  The RB Kendall Fee, LLC Lease with respect to property located at One
Kendall Square, Cambridge, Massachusetts

 

2.  General Electric Capital Corporation Master Security Agreement and Notes
dated 6/19/06 and 11/30/06

 

3.  License Agreement with Arizona Technology Enterprises effective 3/16/05

 

4.  License Agreement with California Institute of Technology effective 11/30/03

 

5.  License Agreement with Roche Diagnostics Corporation effective 6/7/04

 

6.  License Agreement with PerkinElmer LAS, Inc. effective 4/23/07

 

7.  Asset Purchase Agreement with Quiatech AB dated June 30, 2006

 

8.  Optikos Purchase Order dated 9/18/07 in the amount of 1,572,008

 

 

46

--------------------------------------------------------------------------------


 

SCHEDULE C

BORROWER’S INVESTMENT POLICY

 

Investment Policy Template

 

The guidelines and criteria set forth below are examples of investment policy
provisions, and are provided for informational use only.  Your company should
not adopt any particular provision unless appropriate based upon its
determination of its particular needs, objectives and circumstances.  Please
refer to the accompanying Instructions and Definitions when using this Template.

 

1.                                      Purpose.  This corporate investment
policy is designed to provide the operational guidelines for the management of
the company’s corporate cash assets.

 

2.                                       Objectives. 

 

                                                A.  Preserve capital;

 

                                                B.  Provide sufficient liquidity
to satisfy operating requirements, working capital purposes and strategic
initiatives;

 

                                                C. Capture a market rate of
return based on the company’s investment policy parameters and market
conditions.

 

3.                                       Eligible Instruments.  Assets subject
to this investment policy may be invested only in the following U.S. dollar
denominated securities.

 

·                                          Money market mutual funds

 

·                                          Obligations issued by the U.S.
Treasury

·                                          Obligations of a U.S. Federal Agency
or U.S.

 

·                                          Auction Rate Certificates

               government sponsored enterprise

 

·                                          Auction Preferred Stock

·                                          Commercial Paper

 

·                                          Certificates of Deposit

·                                          Corporate Debt

 

·                                          Municipal Securities

·                                          Variable Rate Demand Obligations

 

·                                          Repurchase Transactions

 

 

4.                                       Final Maturity.  No security in the
account may have a final maturity of more than 18 months. With respect to any
Eligible Instrument that has an auction or put feature, the next auction, put or
reset date, and not final maturity, should be used as the instrument’s final
maturity for all purposes hereunder including, but not limited to, application
of the weighted average maturity restriction below.

 

5.                                       Weighted Average Maturity.  The
account’s weighted average maturity may not exceed 6 months.

 

6.                                       Credit Rating Minimums.  Account assets
may be invested only in Eligible Instruments; (i) bearing a credit rating of AI,
PI or equivalent, or higher for short-term investments and; (ii) bearing a
credit rating of AA or higher for longer-term investments.

 

7.                                       Issuer Concentration.  No more than 5%
or the total portfolio per issuer [and] no more than 25% of the total issue size
outstanding, at the time of purchase.  U.S. Govt or its sponsored agencies [list
exempt security types] are exempt from these concentration limits.

 

8.                                       Communication.  The investment provider
will contact the company’s Finance Department as soon as reasonable practicable
upon the occurrence of any of the following events:

 

 

 

A.

 

A security held in the account is downgraded;

 

 

 

 

 

 

 

B.

 

A security held in the account is downgraded causing the credit quality to fall
below the minimum standards stated in this Investment Policy.

 

9.                                       Internal Controls.  The CFO and
Controller [insert titles] of the company is/are responsible for ensuring that
the company’s investment portfolio is properly accounted for at all times. This
will include:

 

 

 

A.

 

The establishment and maintenance of files for all accounts with broker-dealers
or asset managers and related transaction confirmations and periodic account
statements

 

 

 

 

 

 

 

B.

 

The preparation of journal entries on a monthly basis to accrue investment
income earned on investments, amortization of premiums or discounts, cash
receipts and fund transfers

 

 

 

 

 

 

 

C.

 

The reconciliation of all period account statements received from the
organizations investing the company’s cash, and from the company’s custodian, to
the general ledger

 

 

 

 

 

 

 

D.

 

The notification to an investment provider in the event of any change in the
company’s investment policy objectives, authorized persons or income tax status

 

 

 

 

 

 

 

E.

 

Confirming that an account at a broker-dealer or asset manager conforms to the
terms of this investment policy statement and notifying the investment provider
in the event of non-conformance

 

 

 

 

 

 

                The company’s CFO with approval of Audit Committee [insert
titles] is/are authorized to amend this IPS.

 

10.                                 Other.  List any other guidelines, limits or
restrictions applicable to the account.

 

The following investments are deemed ineligible:

Derivatives

Short Sales or Margin Purchases

Non-dollar Denominated Securities

Structured Notes or “Range Floaters”

 

(c) 2006 UBS Financial Services Inc.  All rights reserved.  Member SIPC.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

 [                    ,         ]

 

FOR VALUE RECEIVED, HELICOS BIOSCIENCES CORPORATION, a Delaware corporation
located at the address stated below (“Borrower”), promises to pay to the order
of [Lender] or any subsequent holder hereof (each, a “Lender”), the principal
sum of                            and       /100 Dollars
($                                      ) or, if less, the aggregate unpaid
principal amount of all Term Loans made by Lender to or on behalf of Borrower
pursuant to the Agreement (as hereinafter defined).  All capitalized terms,
unless otherwise defined herein, shall have the respective meanings assigned to
such terms in the Agreement.

 

This Promissory Note is issued pursuant to that certain Loan and Security
Agreement, dated as of                       , 20      , among Borrower, the
guarantors from time to time party thereto, General Electric Capital
Corporation, as agent and lender, the other lenders signatory thereto, and
Lender (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), is one of the Notes referred to therein, and is entitled
to the benefit and security of the Debt Documents referred to therein, to which
Agreement reference is hereby made for a statement of all of the terms and
conditions under which the loans evidenced hereby were made.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement.  Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement.  The terms of the Agreement are
hereby incorporated herein by reference.

 

All payments shall be applied in accordance with the Agreement.  The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.

 

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto in
accordance with Section 10.3 of the Agreement.

 

This Note is secured as provided in the Agreement and the other Debt Documents. 
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.

 

Time is of the essence hereof.  If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement.  Such Late Fee will be immediately
due and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.

 

--------------------------------------------------------------------------------


 

 

This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement.  After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.

 

Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
out-of-pocket attorneys’ fees and expenses.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement.   Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Federal Tax ID#:

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SECRETARY’S CERTIFICATE OF AUTHORITY

 

[DATE]

 

Reference is made to the Loan and Security Agreement, dated as of
[                     ,       ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), among [Borrower Name], a
[                    ] [corporation/limited liability company/limited liability
partnership/limited partnership] (the “Borrower”), the guarantors from time to
time party thereto, General Electric Capital Corporation, a Delaware corporation
(“GECC”), as a lender and as agent (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and the other lenders
signatory thereto from time to time (GECC and such other lenders, the
“Lenders”).  Capitalized terms used but not defined herein are used with the
meanings assigned to such terms in the Agreement.

 

I, [                                                  ], do hereby certify that:

 

(i)            I am the duly elected, qualified and acting [Assistant] Secretary
of [INSERT NAME OF LOAN PARTY] (the “Company”);

 

(ii)           attached hereto as Exhibit A is a true, complete and correct
copies of the Company’s [Certificate/Articles of Incorporation or Articles of
Organization/Certificate of Formation] and the [Bylaws/LLC Agreement/Partnership
Agreement], each of which is in full force and effect on and as of the date
hereof;

 

(iii)          each of the following named individuals is a duly elected or
appointed, qualified and acting officer of the Company who holds the offices set
opposite such individual’s name, and such individual is authorized to sign the
Debt Documents to which the Company is a party and all other notices, documents,
instruments and certificates to be delivered pursuant thereto, and the signature
written opposite the name and title of such officer is such officer’s genuine
signature:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)          attached hereto as Exhibit B are true, complete and correct copies
of resolutions adopted by the Board of Directors/Members of the Company (the
“Board”) authorizing the execution, delivery and performance of the Debt
Documents to which the Company is a party, which resolutions were duly adopted
by the Board on [DATE] and all such resolutions are in full force and effect on
the date hereof in the form in which adopted without amendment, modification,
rescission or revocation; and

 

(v)           the foregoing authority shall remain in full force and effect, and
Agent and each Lender shall be entitled to rely upon same, until written notice
of the modification, rescission or revocation of same, in whole or in part, has
been delivered to Agent and each Lender, but no such modification, rescission or
revocation shall, in any event, be effective with respect to any documents
executed or actions taken in reliance upon the foregoing authority before said
written notice is delivered to Agent and each Lender.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above

 

 

 

 

 

Name:

 

 

Title:

[Assistant] Secretary

 

 

The undersigned does hereby certify on behalf of the Company that he/she is the
duly elected or appointed, qualified and acting [TITLE] of the Company and that
[NAME FROM ABOVE] is the duly elected or appointed, qualified and acting
[Assistant] Secretary of the Company, and that the signature set forth
immediately above is his/her genuine signature.

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

EXHIBIT B TO SECRETARY’S CERTIFICATE OF AUTHORITY

 

FORM OF RESOLUTIONS

 

 

 

 

[TO ATTACH ACTUAL RESOLUTIONS PREPARED BY COMPANY]

 

--------------------------------------------------------------------------------


 

HELICOS BIOSCIENCES CORPORATION

 

UNANIMOUS WRITTEN CONSENT OF THE

BOARD OF DIRECTORS

 

                The undersigned, being all the directors of Helicos BioSciences
Corporation, a Delaware corporation (the “Company”), hereby consent to and adopt
the following resolutions pursuant to Section 141 of the General Corporation Law
of the State of Delaware and agree that said resolutions shall have the same
effect as if duly adopted at a meeting of the Directors held for the purpose:

 

Loan Agreement

 

RESOLVED:

 

That it is appropriate and in the best interests of the Company to enter into,
execute and consummate the transactions contemplated by the following documents,
each to be executed on or about the date hereof: (i) the Loan and Security
Agreement by and among the Company, Helicos BioSciences Securities Corporation
(“Securities Corporation”), General Electric Capital Corporation, as agent (the
“Agent”) and the lenders from time to time parties thereto (the “Lenders”) (the
“Loan Agreement”), substantially in the form attached hereto as Exhibit A and on
terms described in the Term Sheet attached hereto as Exhibit B in each case with
such modifications thereto as any Authorized Officer (as defined below) shall in
such person’s judgment deem to be necessary and appropriate, pursuant to which
such lenders shall agree to make loans to the Company up to a principal amount
of $20,000,000 at any time outstanding and (ii) the promissory note evidencing
the loans made under the Loan Agreement (the “Note”); and further

 

 

 

RESOLVED:

 

That it is appropriate and in the best interests of the Company to enter into,
execute and consummate the transactions contemplated by the following documents,
each to be executed on or about the date hereof: (i) the Pledge Agreement by and
among the Company and Securities Corporation in favor of the Agent (the “Pledge
Agreement”) and (ii) all other agreements, instruments, documents and
certificates prepared in connection therewith (the “Other Documents,” and
together with the Loan Agreement and the Note the “Loan Documents”); and further

 

 

 

RESOLVED:

 

That the borrowing under the Loan Agreement is appropriate and in the best
interests of the Company and is hereby authorized, approved and adopted in all
respects; and further

 

 

 

RESOLVED:

 

That the grant of a continuing security interest in all personal property of the
Company under Loan Agreement is hereby authorized, approved and adopted in all
respects; and further

 

--------------------------------------------------------------------------------


 

 

RESOLVED:

 

That the terms and provisions of, and the performance of the transactions
contemplated by the Loan Agreement, the Note, the Pledge Agreement and the
Guaranty Agreement are hereby authorized, approved and adopted in all respects
and the Company is hereby authorized to (i) enter into the Loan Documents,
(ii) perform its obligations thereunder and (iii) take all actions contemplated
thereby; and further

 

 

 

RESOLVED:

 

That the Securities Corporation is hereby authorized to (i) guarantee all of the
obligations under the Loan Documents and (ii) secure all of the obligations
under the Loan Documents by entering into the Guaranty Agreement by the
Securities Corporation in favor of the Agent; and further

 

 

 

RESOLVED:

 

That the Chief Executive Officer, President, any Vice President, Chief Financial
Officer or Treasurer, or Secretary (“Authorized Officers”) at the time in office
be, and they hereby are authorized, directed and empowered, for and on behalf of
and in the name of the Company to make, execute and deliver the Loan Documents
together with any and all amendments, supplements, modifications, extensions,
restatements, renewals, replacements and any additional agreements, documents
and instruments relating to the foregoing and all such agreements, documents and
instruments shall contain such terms, conditions and waivers as such officer or
agent deems necessary or desirable in the interest of the Company, and the
execution of any such agreement, document or instrument by any such officer or
agent shall be conclusive proof of the approval of all of the terms and
conditions thereof for and on behalf of the Company.

 

General Authorizations

 

RESOLVED:

 

That the Authorized Officers be, and each of them hereby is, authorized,
empowered and directed (i) to execute and deliver in the name of and on behalf
of the Company any and all additional documents, agreements, certificates and
other instruments to effectuate any of the foregoing resolutions or any of the
transactions contemplated thereby, all with such changes therein as any said
Authorized Officers may deem necessary or desirable, and (ii) to take such
action (including without limitation the filing of any and all applications and
the payment of any and all expenses), or to cause others to take such action in
the name of and on behalf of the Company as may in the judgment of the
Authorized Officer so acting be necessary or desirable in connection with, or in
the furtherance of, any of the foregoing resolutions or any of the transactions
contemplated thereby, the execution and delivery of any such document,
agreement, certificate, or other instrument or the taking of any such action
shall be conclusive evidence of such Authorized Officer’s authority hereunder to
so act; and further

 

 

 

RESOLVED:

 

That the Company is hereby authorized and directed to pay all fees and expenses
incurred in connection with the execution and performance of the Loan Documents;
and further

 

 

 

RESOLVED:

 

That all actions previously taken by any officer or director of the Company in
connection with any matter referred to in or contemplated by any of the
foregoing resolutions are hereby ratified, confirmed and approved in all
respects

 

--------------------------------------------------------------------------------


 

 

as fully as if such actions had been presented to the Board of Directors for its
approval prior to such actions being taken; and further

 

RESOLVED:                               That this consent be filed with the
records of the meetings of the Board of Directors; and further

 

RESOLVED:                               That this consent may be executed in
counterparts.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

 

This Written Consent may be signed in two or more counterparts, each of which
shall be deemed and original but all of which shall together be considered one
and the same instrument.

 

The undersigned further direct that this Consent shall take effect immediately
as of the latest date

 

written below and shall be filed in the minute book of the Corporation with the
minutes of the meetings of

 

the Board of Directors.

 

/s/ Noubar B. Afeyan

 

 

 

12/20/2007

 

 

 Noubar B. Afeyan

Date

 

 

/s/ Stanley N. Lapidus

 

 

 

12/21/2007

 

 

 Stanley N. Lapidus

Date

 

 

/s/ Brian G. Atwood

 

 

 

Dec. 20, 2007

 

 

 Brian G. Atwood

Date

 

 

/s/ Peter Barrett

 

 

 

12/21/2007

 

 

 Peter Barrett

Date

 

 

/s/ Claire M. Fraser-Liggett

 

 

 

12/27/2007

 

 

 Claire M. Fraser-Liggett

Date

 

 

/s/ Robert F. Higgins

 

 

 

12/27/2008

 

 

 Robert F. Higgins

Date

 

 

/s/ Ronald A. Lowy

 

 

 

12/22/2007

 

 

 Ronald A. Lowy

Date

 

 

/s/ Theo Melas-Kyriazi

 

 

 

December 20, 2007

 

 

 Theo Melas-Kyriazi

Date

 

 

/s/ Steven St. Peter

 

 

 

12/20/2007

 

 

 Steven St. Peter

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF LANDLORD CONSENT

 

[Landlord]

[Address]

 

[                    ,         ]

 

Ladies and Gentlemen:

 

General Electric Capital Corporation (together with its successors and assigns,
if any, “Agent”) and certain other lenders (the “Lenders”) have entered into, or
is about to enter into, a Loan and Security Agreement, dated as of [DATE] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”) with [CUSTOMER NAME] (“Borrower”) [and                     
(“Company”)], pursuant to which [Borrower] [Company] has granted, or will grant,
to Agent, on behalf of itself and the Lenders, a security interest in certain
assets of [Borrower] [Company], including, without limitation, all of
[Borrower’s] [Company’s] cash, cash equivalents, accounts, books and records,
goods, inventory, machinery, equipment, furniture and trade fixtures (such as
equipment bolted to floors), together with all addition, substitutions,
replacements and improvements to, and proceeds, including, insurance proceeds,
of the foregoing, but excluding building fixtures (such as plumbing, lighting
and HVAC systems (collectively, the “Collateral”).  Some or all of the
Collateral is, or will be, located at certain premises known as
[                                    ] in the City or Town of
[                          , County of
                                                   and State of               ]
(“Premises”), and [Borrower] [Company] occupies the Premises pursuant to a
lease, dated as of [DATE], between [Borrower] [Company], as tenant, and you,
[NAME], as [owner/landlord/mortgagee/realty manager] (as amended, restated,
supplemented or otherwise modified from time to time, the “Lease”).

 

By your signature below, you hereby agree (and we shall rely on your agreement)
that: (i) the Lease is in full force and effect and you are not aware of any
existing defaults thereunder, (ii) the Collateral is, and shall remain, personal
property regardless of the method by which it may be, or become, affixed to the
Premises; (iii) you agree to use your best efforts to provide Agent with written
notice of any default by [Borrower] [Company] under the Lease resulting in a
termination of the Lease (“Default Notice”) and Agent shall have the right, but
not the obligation to cure such default within 15 days following Agent’s receipt
of such Default Notice, (iv) your interest in the Collateral and any proceeds
thereof (including, without limitation, proceeds of any insurance therefor)
shall be, and remain, subject and subordinate to the interests of Agent and you
agree not to levy upon any Collateral or to assert any landlord lien, right of
distraint or other claim against the Collateral for any reason; (v) Agent, and
its employees and agents, shall have the right, from time to time, to enter into
the Premises for the purpose of inspecting the Collateral; and (vi) Agent, and
its employees and agents, shall have the right, upon any default by [Borrower]
[Company] under the Agreement, to enter into the Premises and to remove or
otherwise deal with the Collateral, including, without limitation, by way of
public auction or private sale (provided that, if Agent conducts a public
auction or private sale of the Collateral at the Premises, Agent shall use
reasonable efforts to notify Landlord first and to hold such auction or sale in
a manner that would not unduly disrupt Landlord’s or any other tenant’s use of
the Premises).  Agent agrees to repair or reimburse you for any physical damage
actually caused to the Premises by Agent, or its employees or agents, during any
such removal or inspection (other than ordinary wear and tear), provided that it
is understood by the parties hereto that Agent shall not be liable for any
diminution in value of the Premises caused by the removal or absence of the
Collateral therefrom.  You hereby acknowledge that Agent shall have no
obligation to remove or dispose of the Collateral from the Premises and no
action by Agent pursuant to this Consent shall be deemed to be an assumption by
Agent of any obligation under the Lease

 

--------------------------------------------------------------------------------


 

 

and, except as provided in the immediately preceding sentence, Agent shall not
have any obligation to you.

 

You hereby acknowledge and agree that [Borrower’s] [Company’s] granting of a
security interest in the Collateral in favor of Agent, on behalf of itself and
the Lenders, shall not constitute a default under the Lease nor permit you to
terminate the Lease or re-enter or repossess the Premises or otherwise be the
basis for the exercise of any remedy available to you.

 

This Consent and the agreements contained herein shall be binding upon, and
shall inure to the benefit of, any successors and assigns of the parties hereto
(including any transferees of the Premises).  This Consent shall terminate upon
the indefeasible payment of Borrower’s indebtedness in full in immediately
available funds and the satisfaction in full of Borrower’s [and Company’s]
performance of its obligations under the Agreement and the related documents.

 

This Consent and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of an executed signature page of this Consent or any
delivery contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.

 

--------------------------------------------------------------------------------


 

 

We appreciate your cooperation in this matter of mutual interest.

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

General Electric Capital Corporation

 

 

 

c/o GE Healthcare Financial Services, Inc., LSF

 

 

 

83 Wooster Heights Road, Fifth Floor

 

 

 

Danbury, Connecticut 06810

 

 

 

Attention: Senior Vice President of Risk

 

 

 

Phone: (203) 205-5200

 

 

 

Facsimile: (203) 205-2192

 

 

 

 

 

 

 

With a copy to:

 

 

 

General Electric Capital Corporation

 

 

 

c/o GE Healthcare Financial Services, Inc.

 

 

 

Two Bethesda Metro Center, Suite 600

 

 

 

Bethesda, Maryland 20814

 

 

 

Attention: General Counsel

 

 

 

Phone: (301) 961-1640

 

 

 

Facsimile: (301) 664-9866

 

 

AGREED TO AND ACCEPTED BY:

 

[NAME], as [owner/landlord/mortgagee/realty manager]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address:

 

AGREED TO AND ACCEPTED BY:

 

[NAME OF LOAN PARTY]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Interest in the Premises (check applicable box)

 

o            Owner

 

o            Mortgagee

 

o            Landlord

 

o            Realty Manager

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF BAILEE CONSENT

 

[Letterhead of GE Capital]

 

                 , 200   

 

[NAME OF BAILEE]

 

 

 

 

 

 

 

 

 

 

 

Dear Sirs:

 

Re:  [Name of the Loan Party] (the “Company”)

 

Please accept this letter as notice that we have entered into or may enter into
financing arrangements with the Company under which the Company has granted to
us continuing security interests in substantially all personal property and
assets of the Company and the proceeds thereof, including, without limitation,
certain equipment owned by the Company held by you at the manufacturing facility
(the “Premises”) owned by you and located at [                            ](the
“Personal Property”).

 

Please acknowledge that as a result of such arrangements, you are holding all of
the Personal Property solely for our benefit and subject only to the terms of
this letter and our instructions; provided, however, that until further written
notice from us, you are authorized to use and/or release any and all of the
Personal Property in your possession as directed by the Company in the ordinary
course of business. The foregoing instructions shall continue in effect until we
modify them in writing, which we may unilaterally do without any consent or
approval from the Company.  Upon receipt of our instructions, you agree that
(a) you will release the Personal Property only to us or our designee; (b) you
will cooperate with us in our efforts to assemble, sell (whether by public or
private sale), take possession of, and remove all of the Personal Property
located at the Premises; (c) you will permit the Personal Property to remain on
the Premises for forty-five (45) days after your receipt of our instructions or
at our option, to have the Personal Property removed from the Premises within a
reasonable time, not to exceed forty-five (45) days after your receipt of our
instructions; (d) you will not hinder our actions in enforcing our liens on the
Personal Property; and (e) after receipt of our instructions, you will abide
solely by our instructions with respect to the Personal Property, and not those
of the Company.

 

You hereby waive and release in our favor: (a) any contractual lien, security
interest, charge or interest and any other lien which you may be entitled to
whether by contract, or arising at law or in equity against any Personal
Property; (b) any and all rights granted under any present or future laws to
levy or distrain for rent or any other charges which may be due to you against
the Personal Property; and (c) any and all other claims, liens, rights of
offset, deduction, counterclaim and demands of every kind which you have or may
hereafter have against the Personal Property.

 

 You agree that (i) you have not and will not commingle the Personal Property
with any other property of a similar kind owned or held by you in any manner
such that the Personal Property is not readily identifiable, (ii) you have not
and will not issue any negotiable or non-negotiable documents or

 

--------------------------------------------------------------------------------


 

 

instruments relating to the Personal Property, and (iii) the Personal Property
is not and will not be deemed to be fixtures.

 

Notwithstanding the foregoing, all of your charges of any nature whatsoever
shall continue to be charged to and paid by the Company and we shall not be
liable for such charges.

 

You hereby authorize us to file at any time such financing statements naming you
as the debtor/bailee, Company as the secured party/bailor, and us as the
Company’s assignee, indicating as the collateral goods of the Company now or
hereafter in your custody, control or possession and proceeds thereof, and
including any other information with respect to the Company required under the
Uniform Commercial Code for the sufficiency of such financing statement or for
it to be accepted by the filing office of any applicable jurisdiction (and any
amendments or continuations with respect thereto).

 

The arrangement as outlined herein is to continue without modification, until we
have given you written notice to the contrary.

 

EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LETTER.

 

Any notice(s) required or desired to be given hereunder shall be directed to the
party to be notified at the address stated herein.

 

                The terms and conditions contained herein are to be construed
and enforced in accordance with the laws of the State of New York.

 

This terms and conditions contained herein shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

 

--------------------------------------------------------------------------------


 

 

The Company has signed below to indicate its consent to and agreement with the
foregoing arrangements, terms and conditions.  By your signature below, you
hereby agree to be bound by the terms and conditions of this letter.

 

 

Very truly yours,

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

Duly Authorized Signatory

 

 

 

General Electric Capital Corporation

 

c/o GE Healthcare Financial Services, Inc., LSF

 

83 Wooster Heights Road, Fifth Floor

 

Danbury, Connecticut 06810

 

Attention: Senior Vice President of Risk

 

Phone: (203) 205-5200

 

Facsimile: (203) 205-2192

 

 

 

With a copy to:

 

 

 

General Electric Capital Corporation

 

c/o GE Healthcare Financial Services, Inc.

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attention: General Counsel

 

Phone: (301) 961-1640

 

Facsimile: (301) 664-9866

 

Agreed to:

 

[NAME OF LOAN PARTY]

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

[NAME OF BAILEE]

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

[DATE]

 

Reference is made to the Loan and Security Agreement, dated as of
[                     ,       ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), among [Borrower Name], a
[                    ] [corporation/limited liability company/limited liability
partnership/limited partnership] (the “Borrower”), the guarantors from time to
time party thereto, General Electric Capital Corporation, a Delaware corporation
(“GECC”), in its capacity as agent (in such capacity, together with its
successors and assigns, in such capacity, the “Agent”) and lender, and the other
lenders signatory thereto (GECC and such other lenders, the “Lenders”). 
Capitalized terms used but not defined herein are used with the meanings
assigned to such terms in the Agreement.

 

I, [                                                  ], do hereby certify that:

 

(i)            I am the duly elected, qualified and acting [TITLE] of Borrower;

 

(ii)           attached hereto as Exhibit A are [the monthly financial
statements]/[annual audited financial statements]/[quarterly financial
statements] as required under Section 6.3 of the Agreement and that such
financial statements are prepared in accordance with GAAP and are consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes;

 

(iii)          Borrower is in compliance with Section 6.8(g) of the Agreement
and attached hereto as Exhibit B is the latest [monthly] statements with respect
to the Cash Account evidencing such compliance;

 

(iv)          no Default or Event of Default has occurred under the Agreement
which has not been previously disclosed, in writing, to Lender; and

 

(v)           all representations and warranties of the Loan Parties stated in
the Debt Documents are true and correct in all respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all respects on and as of such earlier date.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

 

 

 

 

 

 

 

 

 

EPS Setup Form

 

Submit Via Fax:
ATTN: EPS Facilitator
(262) 798-4530

 

GE Healthcare Financial Services
Phone: (262) 798-4494
Fax: (262) 798-4530

 

 

 

 

 

1.  Sender
Information:                                                                             
Instructions To Enroll In EPS Plan:

Sender Name:

 

A.                                   Complete sections 1 - 7
(signature and all other information is required)

Sender Phone Number:

 

B.                                     Include a copy of a voided check, on
which is noted your bank, branch and account number

 

 

C.                                     Please submit via Fax to: (262) 798-4530

 

2.  Authorization Agreement for Pre-Arranged Payment Plan:

(a)                     
                                                  (“Borrower”) authorizes
General Electric Capital Corporation (“Agent”) to initiate debit entries for
payment becoming due pursuant to the terms and conditions set forth in the Loan
and Security Agreement, dated as of [DATE] (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”), among Borrower, the
guarantors form time to time party thereto, Agent and the lenders signatory
thereto.

 

(b)                     Borrower understands that the basic term loan payment
and all applicable taxes are solely its responsibility.  If payment is not
satisfied due to account closure, insufficient funds, or cancellation of any
required automated payment services, Borrower agrees to remit payment plus any
applicable late charges, as set forth in the Agreement.

 

(c)                      It is incumbent upon Borrower to give written notice to
Agent of any changes to this authorization or the below referenced bank account
information 10 days prior to payment date; Borrower may revoke this
authorization by giving 10 days written notice to Agent unless otherwise
stipulated in the Agreement.

 

(d)                     If a deduction is made in error, Borrower has the right
to be paid within five business days by Agent the amount of the erroneous
deduction, provided Agent is notified in writing of such error.

 

(e)                      Cosigner must also sign if the account is a joint
account.

 

--------------------------------------------------------------------------------


 

 

3.  Agent Account Number(s): (Invoice Billing ID, 10-digit number formatted:
1234567-001)

Account:

 

 

Account:

 

 

Account:

 

 

Account:

Account:

 

 

Account:

 

 

Account:

 

 

Account:

 

4. First Payment Debit Date (mm/dd/yy)



 

 

First Payment:

 

5.  Complete ALL Bank and Borrower Information:

BANK

 

 

Name of Bank or Financial Institution:




 

 

Bank Account Number:



 

 

ABA Routing Number (9-digit number)

INFO

 

 

Address of Bank or Financial Institution:




 

 

City:

 

 

State:                   Zip Code:                   

 

 

 

 

 

Signatures

 

 

Company

 

 

Contact

 

 

 

Signature of Authorized Signer: Date:

 

 

Company Name:

 

 

Contact Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWER

 

 

Name of Joint Account Holder: (Please Print)

 

 

Company Address:

 

 

Contact Phone Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INFO

 

 

Signature of Joint Account Holder: Date:

 

 

City:

 

 

Contact Fax Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Authorized Signer: (Please Print)

 

 

State:    Zip Code:    

 

 

Contact email address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.  Would you like to have property taxes paid via EPS on above accounts?
                Check (X):  YES: o            NO: o

 

7.  Would you like to receive a complementary invoice? 
                Check (X):  YES: o            NO: o

 

--------------------------------------------------------------------------------